Exhibit 10.1

 

Execution Copy

 

 

ASSET PURCHASE AGREEMENT

 

BETWEEN

 

FISCHER IMAGING CORPORATION

(“Seller”)

 

AND

 

HOLOGIC, INC.

(“Buyer”)

 

 

JUNE 22, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. PURCHASE AND SALE OF ASSETS

 

 

 

SECTION 1.1

PURCHASE AND SALE OF ASSETS

 

SECTION 1.2

ASSUMED LIABILITIES

 

SECTION 1.3

PURCHASE PRICE AND PAYMENT

 

SECTION 1.4

TIME AND PLACE OF CLOSING

 

SECTION 1.5

TRANSFER OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY

 

SECTION 1.6

DELIVERY OF LOAN AGREEMENT

 

SECTION 1.7

FURTHER ASSURANCES

 

SECTION 1.8

ALLOCATION OF PURCHASE PRICE

 

SECTION 1.9

TRANSFER TAXES

 

 

 

 

ARTICLE II. REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

SECTION 2.1

ORGANIZATION AND QUALIFICATION OF SELLER

 

SECTION 2.2

SUBSIDIARIES

 

SECTION 2.3

AUTHORIZATION OF TRANSACTION

 

SECTION 2.4

COMPLIANCE WITH OBLIGATIONS AND LAWS

 

SECTION 2.5

NO CONFLICT OF TRANSACTION WITH OBLIGATIONS AND LAWS

 

SECTION 2.6

SEC FILINGS; FINANCIAL STATEMENTS

 

SECTION 2.7

ABSENCE OF CERTAIN CHANGES

 

SECTION 2.8

PAYMENT OF TAXES

 

SECTION 2.9

TITLE TO THE MAMMOGRAPHY INTELLECTUAL PROPERTY

 

SECTION 2.10

INTELLECTUAL PROPERTY RIGHTS

 

SECTION 2.11

ERISA AND EMPLOYEE BENEFITS

 

SECTION 2.12

LITIGATION

 

SECTION 2.13

FINDER’S FEE

 

SECTION 2.14

OPINION OF FINANCIAL ADVISOR

 

SECTION 2.15

BOOKS AND RECORDS

 

SECTION 2.16

DISCLOSURE OF MATERIAL INFORMATION

 

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

 

SECTION 3.1

ORGANIZATION OF BUYER

 

SECTION 3.2

AUTHORIZATION OF TRANSACTION

 

SECTION 3.3

NO CONFLICT OF TRANSACTION WITH OBLIGATIONS AND LAWS

 

 

 

 

ARTICLE IV. CONDUCT OF BUSINESS

 

 

 

 

SECTION 4.1

COVENANTS OF SELLER

 

SECTION 4.2

COOPERATION

 

SECTION 4.3

CONFIDENTIALITY

 

 

 

 

ARTICLE V. ADDITIONAL AGREEMENTS

 

 

 

 

SECTION 5.1

NO SOLICITATION

 

SECTION 5.2 [a05-11218_1ex10d1.htm#Section_190002]

PROXY STATEMENT [a05-11218_1ex10d1.htm#Section_190002]

 

SECTION 5.3 [a05-11218_1ex10d1.htm#Section5_3_190008]

ACCESS TO INFORMATION [a05-11218_1ex10d1.htm#Section5_3_190008]

 

SECTION 5.4 [a05-11218_1ex10d1.htm#Section5_4_190010]

SELLER MEETING [a05-11218_1ex10d1.htm#Section5_4_190010]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 5.5 [a05-11218_1ex10d1.htm#Section5__190013]

LEGAL CONDITIONS TO CLOSING [a05-11218_1ex10d1.htm#Section5__190013]

 

SECTION 5.6 [a05-11218_1ex10d1.htm#Sectio_190017]

PUBLIC DISCLOSURE [a05-11218_1ex10d1.htm#Sectio_190017]

 

SECTION 5.7 [a05-11218_1ex10d1.htm#Section5_190019]

NOTIFICATION OF CERTAIN MATTERS [a05-11218_1ex10d1.htm#Section5_190019]

 

SECTION 5.8 [a05-11218_1ex10d1.htm#Section5__190020]

EMPLOYMENT ARRANGEMENTS AND EMPLOYEE BENEFITS
[a05-11218_1ex10d1.htm#Section5__190020]

 

SECTION 5.9 [a05-11218_1ex10d1.htm#Section_190024]

POST-CLOSING CONTRACTUAL ARRANGEMENTS [a05-11218_1ex10d1.htm#Section_190024]

 

SECTION 5.10 [a05-11218_1ex10d1.htm#Section5_190027]

LOAN TO SELLER [a05-11218_1ex10d1.htm#Section5_190027]

 

 

 

 

ARTICLE VA. LICENSE AGREEMENT [a05-11218_1ex10d1.htm#Articleva_Li_190030]

 

 

 

 

SECTION 5A.1. [a05-11218_1ex10d1.htm#Section5a_190034]

LICENSE [a05-11218_1ex10d1.htm#Section5a_190034]

 

SECTION 5A.2 [a05-11218_1ex10d1.htm#Section5a_2_190042]

ADDITIONAL LIMITATIONS AND RESTRICTIONS
[a05-11218_1ex10d1.htm#Section5a_2_190042]

 

SECTION 5A.3 [a05-11218_1ex10d1.htm#Section5a_3_190045]

CONFIDENTIALITY [a05-11218_1ex10d1.htm#Section5a_3_190045]

 

SECTION 5A.4 [a05-11218_1ex10d1.htm#Section5a_4_190047]

PROPRIETARY NOTICES [a05-11218_1ex10d1.htm#Section5a_4_190047]

 

SECTION 5A.5 [a05-11218_1ex10d1.htm#Section5a_5MaintenanceOfRecordsAu_190049]

MAINTENANCE OF RECORDS; AUDIT
[a05-11218_1ex10d1.htm#Section5a_5MaintenanceOfRecordsAu_190049]

 

SECTION 5A.6 [a05-11218_1ex10d1.htm#Section5a_6NoWarranty__190051]

NO WARRANTY [a05-11218_1ex10d1.htm#Section5a_6NoWarranty__190051]

 

SECTION 5A.7 [a05-11218_1ex10d1.htm#Section5a_7LimitationOfLiability__190053]

LIMITATION OF LIABILITY
[a05-11218_1ex10d1.htm#Section5a_7LimitationOfLiability__190053]

 

SECTION 5A.8 [a05-11218_1ex10d1.htm#Section5a_8TermAndTermination__190055]

TERM AND TERMINATION
[a05-11218_1ex10d1.htm#Section5a_8TermAndTermination__190055]

 

SECTION 5A.9 [a05-11218_1ex10d1.htm#Section5a_9EffectOfTermination__190057]

EFFECT OF TERMINATION
[a05-11218_1ex10d1.htm#Section5a_9EffectOfTermination__190057]

 

 

 

 

ARTICLE VI. CONDITIONS TO CLOSING
[a05-11218_1ex10d1.htm#Articlevi_ConditionsToC_190100]

 

 

 

 

SECTION 6.1 [a05-11218_1ex10d1.htm#Section6_1ConditionsToE_190102]

CONDITIONS TO EACH PARTY’S OBLIGATION TO CLOSE
[a05-11218_1ex10d1.htm#Section6_1ConditionsToE_190102]

 

SECTION 6.2 [a05-11218_1ex10d1.htm#Section6_2AdditionalConditionsToO_190105]

ADDITIONAL CONDITIONS TO OBLIGATIONS OF BUYER
[a05-11218_1ex10d1.htm#Section6_2AdditionalConditionsToO_190105]

 

SECTION 6.3 [a05-11218_1ex10d1.htm#Section6_3Addition_190111]

ADDITIONAL CONDITIONS TO OBLIGATIONS OF SELLER
[a05-11218_1ex10d1.htm#Section6_3Addition_190111]

 

 

 

 

ARTICLE VII. TERMINATION AND AMENDMENT
[a05-11218_1ex10d1.htm#Articlevii_Termina_190115]

 

 

 

 

SECTION 7.1 [a05-11218_1ex10d1.htm#Section7_1Termi_190117]

TERMINATION [a05-11218_1ex10d1.htm#Section7_1Termi_190117]

 

SECTION 7.2 [a05-11218_1ex10d1.htm#Section7_2_190121]

EFFECTS OF TERMINATION [a05-11218_1ex10d1.htm#Section7_2_190121]

 

SECTION 7.3 [a05-11218_1ex10d1.htm#Section7_3_190122]

FEES, EXPENSES, LOAN REPAYMENT [a05-11218_1ex10d1.htm#Section7_3_190122]

 

SECTION 7.4 [a05-11218_1ex10d1.htm#Section7_4_190126]

AMENDMENT [a05-11218_1ex10d1.htm#Section7_4_190126]

 

SECTION 7.5 [a05-11218_1ex10d1.htm#Section7_5ExtensionWaiver__190130]

EXTENSION; WAIVER [a05-11218_1ex10d1.htm#Section7_5ExtensionWaiver__190130]

 

 

 

 

ARTICLE VIII. INDEMNIFICATION [a05-11218_1ex10d1.htm#Articleviii_Indemn_190134]

 

 

 

 

SECTION 8.1 [a05-11218_1ex10d1.htm#Section8_1Defi_190137]

DEFINITIONS AND RULES [a05-11218_1ex10d1.htm#Section8_1Defi_190137]

 

SECTION 8.2 [a05-11218_1ex10d1.htm#Section8_2IndemnificationBySeller_190140]

INDEMNIFICATION BY SELLER
[a05-11218_1ex10d1.htm#Section8_2IndemnificationBySeller_190140]

 

SECTION 8.3 [a05-11218_1ex10d1.htm#Section8_3_190143]

INDEMNIFICATION BY BUYER [a05-11218_1ex10d1.htm#Section8_3_190143]

 

SECTION 8.4 [a05-11218_1ex10d1.htm#Section8_4Notice__190145]

NOTICE [a05-11218_1ex10d1.htm#Section8_4Notice__190145]

 

SECTION 8.5 [a05-11218_1ex10d1.htm#Section8_5DefenseO_190147]

DEFENSE OF THIRD PARTY ACTIONS [a05-11218_1ex10d1.htm#Section8_5DefenseO_190147]

 

SECTION 8.6 [a05-11218_1ex10d1.htm#Section8_6Misc_190149]

MISCELLANEOUS [a05-11218_1ex10d1.htm#Section8_6Misc_190149]

 

SECTION 8.7 [a05-11218_1ex10d1.htm#Section8_7PaymentOfIn_190151]

PAYMENT OF INDEMNIFICATION [a05-11218_1ex10d1.htm#Section8_7PaymentOfIn_190151]

 

 

 

 

ARTICLE IX. ADDITIONAL POST-CLOSING AGREEMENTS
[a05-11218_1ex10d1.htm#Articleix_Additi_190154]

 

 

 

 

SECTION 9.1 [a05-11218_1ex10d1.htm#Section9_1_190155]

BOOKS AND RECORDS; TAX MATTERS [a05-11218_1ex10d1.htm#Section9_1_190155]

 

SECTION 9.2 [a05-11218_1ex10d1.htm#Section9_2_190158]

NONSURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS
[a05-11218_1ex10d1.htm#Section9_2_190158]

 

SECTION 9.3 [a05-11218_1ex10d1.htm#Section9_3_190159]

COVENANT NOT TO COMPETE [a05-11218_1ex10d1.htm#Section9_3_190159]

 

SECTION 9.4 [a05-11218_1ex10d1.htm#Section9_4Finan_190203]

FINANCIAL STATEMENTS [a05-11218_1ex10d1.htm#Section9_4Finan_190203]

 

 

 

 

ARTICLE X. MISCELLANEOUS [a05-11218_1ex10d1.htm#Articlex_Miscellaneous_190206]

 

 

 

 

SECTION 10.1 [a05-11218_1ex10d1.htm#Section10_1_190208]

NOTICES [a05-11218_1ex10d1.htm#Section10_1_190208]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.2 [a05-11218_1ex10d1.htm#Section10_2In_190215]

INTERPRETATION [a05-11218_1ex10d1.htm#Section10_2In_190215]

 

SECTION 10.3 [a05-11218_1ex10d1.htm#Section10_3C_190217]

COUNTERPARTS [a05-11218_1ex10d1.htm#Section10_3C_190217]

 

SECTION 10.4 [a05-11218_1ex10d1.htm#Section10_4_190218]

ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES
[a05-11218_1ex10d1.htm#Section10_4_190218]

 

SECTION 10.5 [a05-11218_1ex10d1.htm#Section10_5_190220]

GOVERNING LAW AND VENUE [a05-11218_1ex10d1.htm#Section10_5_190220]

 

SECTION 10.6 [a05-11218_1ex10d1.htm#Section10_6_190222]

WAIVER OF JURY TRIAL [a05-11218_1ex10d1.htm#Section10_6_190222]

 

SECTION 10.7 [a05-11218_1ex10d1.htm#Section10_7_190223]

ASSIGNMENT [a05-11218_1ex10d1.htm#Section10_7_190223]

 

SECTION 10.8 [a05-11218_1ex10d1.htm#Section10_8_190225]

SEVERABILITY [a05-11218_1ex10d1.htm#Section10_8_190225]

 

SECTION 10.9 [a05-11218_1ex10d1.htm#Section10_9_190228]

SUBSIDIARIES [a05-11218_1ex10d1.htm#Section10_9_190228]

 

 

 

 

List of Exhibits [a05-11218_1ex10d1.htm#ListOfExhibits_190233]

 

List of Schedules [a05-11218_1ex10d1.htm#ListOfSchedules_190235]

 

 

iii

--------------------------------------------------------------------------------


 

TABLE OF DEFINED TERMS

 

Term

 

Section or Place Where Defined

Acquisition Proposal

 

5.1

Agreement

 

Preamble

Alternative Transaction

 

7.3(f)

Ancillary Agreements

 

2.5(a)

Antitrust Laws

 

5.5(b)

Assumed Intellectual Property Authorization Liabilities

 

1.2(a)

Assumed Liabilities

 

1.2(a)

Assumed License Obligations

 

1.2(a)

Balance Amount

 

1.3(a)(ii)

Base Balance Sheet

 

2.6(b)

Bill of Sale

 

1.6

Buyer

 

Preamble

Buyer Disclosure Schedule

 

Article III Preamble

Buyer Financial Statements

 

3.4(b)

Buyer Material Adverse Effect

 

3.3(a)

Buyer Reimbursable Expense

 

7.3(b)

Buyer SEC Reports

 

3.4(a)

Buyer’s Indemnified Persons

 

8.1(a)

Buyer’s Modifications

 

5A.2

Buyer’s Notice

 

5A.1(b)

Buyer’s Purchase Period

 

5A.1(b)

Charter

 

2.1

Closing

 

1.4

Closing Date

 

1.4

Closing Loan Amount

 

1.3(a)(i)

Confidentiality Agreement

 

4.3

Consumables

 

9.3(a)

Customer Information

 

1.1(iv)

EES

 

5A.1(a)

EES Agreement

 

5A.1(a)

EES Distributor Agreement

 

5A.1(a)

EES Distributorship Agreement

 

5A.1(a)

EES Purchase Agreement

 

5A.1(a)

EES Termination Date

 

5A.1(a)

Encumbrances

 

2.9

ERISA

 

2.11

Exchange Act

 

2.5(b)

Excluded Software

 

1.1(iii)

GAAP

 

2.6(b)

Governmental Entity

 

2.5(b)

Indemnified Person

 

8.1(a)

Indemnifying Person

 

8.1(a)

 

i

--------------------------------------------------------------------------------


 

Intellectual Property Assignments

 

1.6

Intellectual Property Authorizations

 

1.1

Intellectual Property Licenses

 

1.1(vii)

Interested Acquiror

 

5.1(a)

IP Contracts

 

2.10(h)

IP Registration Fees

 

2.10(l)

Licensed Intellectual Property

 

5A.1(a)

Loan Agreement

 

1.7

Losses

 

8.1(a)

Mammography Employees

 

2.12(a)

Mammography Business

 

Recitals

Mammography Intellectual Property

 

1.1

Mammography Intellectual Property Material Adverse Effect

 

2.1

Mammography Products

 

Recitals

Material Investigation or Inquiry

 

7.1(c)

Offered Business

 

5A.1(b)

Outside Date

 

7.1(b)

Parties

 

Preamble

Pending Action

 

7.1(c)

Permitted Assets

 

5.1(d)

Permitted Upgrades

 

5A.1(a)

Philips

 

5A.1(a)

Philips Supply Agreement

 

5A.1(a)

Philips Termination Date

 

5A.1(a)

Proceeding

 

6.2(d)

Protection Policies

 

2.10(f)

Proxy Statement

 

5.2(a)

Purchase Price

 

1.3(a)

Registration Statement

 

5.2(a)

Regulatory Data

 

1.1(vi)

RE&S Activities

 

5A.1(a)

RE&S License

 

5A.1(c)

RE&S Products

 

5A.1(d)

Retained Liabilities

 

1.2

SEC

 

2.5(b)

Securities Act

 

6.2(l)

Seller

 

Preamble

Seller Disclosure Schedule

 

Article II Preamble

Seller Financial Statements

 

2.6(b)

Seller Indemnified Persons

 

8.1(a)

Seller Meeting

 

5.2(a)

Seller Permitted Response Actions

 

5.1(a)

Seller SEC Filings

 

2.6(a)

Seller’s Notice

 

5A.1(b)

 

ii

--------------------------------------------------------------------------------


 

Seller Voting Proposal

 

5.4

SenoScan Upgrade Contracts

 

2.10(k)

Service and Warranty Obligations

 

5A.1(a)

Superior Proposal

 

5.1A(a)(1)

Tax(es)

 

2.8

Third Party

 

7.3(f)

Third Party Action

 

8.1(a)

Transferred Employees

 

5.11(b)

Upgrade

 

2.10(j)

Vendor Lists

 

1.1(v)

WARN

 

5.11(f)

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into as of June 22,
2005 between Fischer Imaging Corporation, a Delaware corporation (“Seller”), and
Hologic, Inc., a Delaware corporation (“Buyer”).  Seller and Buyer are referred
to together herein as the “Parties.”

 

RECITALS:

 


WHEREAS, SELLER IS ENGAGED IN THE BUSINESS OF RESEARCHING, DESIGNING,
DEVELOPING, MANUFACTURING, DISTRIBUTING, SERVICING, LICENSING AND SELLING
MAMMOGRAPHY AND BREAST BIOPSY SYSTEMS AND OTHER PRODUCTS AND TECHNOLOGY RELATED
TO SUCH SYSTEMS AND/OR BREAST HEALTH, OR BREAST CANCER DETECTION OR THERAPY
(INCLUDING, WITHOUT LIMITATION, ITS RESEARCH, DEVELOPMENT AND CLINICAL TESTING
ACTIVITIES RELATED TO ULTRASOUND FUSION AND BRACHYTHERAPY), INCLUDING WITHOUT
LIMITATION, ITS SENOSCAN AND MAMMOTEST PRODUCT LINES (THE SENOSCAN, MAMMOTEST
PRODUCT LINES AND SUCH OTHER PRODUCTS AND TECHNOLOGY ARE COLLECTIVELY REFERRED
TO HEREIN AS, THE “MAMMOGRAPHY PRODUCTS” AND THE SELLER’S BUSINESS OF
RESEARCHING, DESIGNING, DEVELOPING, MANUFACTURING, DISTRIBUTING, SERVICING,
LICENSING, SELLING OR OTHERWISE TRANSFERRING OR DISPOSING OF FOR VALUE THE
MAMMOGRAPHY PRODUCTS IS REFERRED TO HEREIN AS THE “MAMMOGRAPHY BUSINESS”);


 

WHEREAS, Seller owns, or is licensed or otherwise possesses legally enforceable
rights to use the Mammography Intellectual Property and the Intellectual
Property Authorizations (as each such term is defined in Section 1.1 hereof)
used in the Mammography Business;

 

WHEREAS, Buyer desires to acquire from Seller and Seller desires to sell to the
Buyer the Mammography Intellectual Property and a limited right to use the
Intellectual Property Authorizations, subject to the terms and conditions set
forth in this Agreement; and

 

WHEREAS, following the consummation of the sale by Seller to Buyer of the
Mammography Intellectual Property, Buyer desires to grant to Seller a
non-exclusive, limited license to continue to use the Mammography Intellectual
Property in order to allow the Seller to fulfill certain continuing obligations
relating thereto and as necessary to carry out the RE&S Activities (as defined
in Section 5A.1(a) hereof).

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, in order to consummate said sale and license, the
parties hereto agree as follows:

 

4

--------------------------------------------------------------------------------


 


ARTICLE I.           PURCHASE AND SALE OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY


 


SECTION 1.1             PURCHASE AND SALE.


 


ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS AND
SUBJECT TO THE SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH IN THIS
AGREEMENT, ON THE CLOSING DATE (AS DEFINED IN SECTION 1.4), SELLER SHALL SELL,
CONVEY, ASSIGN, TRANSFER AND DELIVER TO BUYER, AND BUYER SHALL PURCHASE AND
ACQUIRE FROM SELLER, ALL OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY FREE AND CLEAR
OF ALL ENCUMBRANCES (AS DEFINED IN SECTION 2.09 HEREOF) AND, IF SO REQUESTED IN
WRITING BY NOTICE FROM THE BUYER TO THE SELLER (WHICH MAY BE GIVEN AT ANY TIME
PRIOR TO OR AFTER THE CLOSING DATE) IN ACCORDANCE WITH SECTION 10.1 HEREOF, THE
RIGHT TO USE ANY INTELLECTUAL PROPERTY AUTHORIZATIONS IN CONNECTION WITH THE
BUYER’S SALE OF ANY BUYER MANUFACTURED PRODUCTS AFTER THE CLOSING DATE. 
“MAMMOGRAPHY INTELLECTUAL PROPERTY” SHALL MEAN ALL OF THE INTELLECTUAL PROPERTY
RIGHTS USED BY SELLER IN CONDUCTING THE MAMMOGRAPHY BUSINESS OR OTHERWISE
RELATED TO THE CONDUCT OF THE MAMMOGRAPHY BUSINESS INCLUDING, WITHOUT LIMITATION
ALL OF THE FOLLOWING ASSETS SO USED OR RELATED TO THE MAMMOGRAPHY BUSINESS:


 

(I)            ALL UNITED STATES AND FOREIGN PATENTS, TRADEMARKS, TRADE NAMES,
DOMAIN NAMES, SERVICE MARKS AND COPYRIGHTS AND ANY APPLICATIONS FOR AND
REGISTRATIONS OF SUCH PATENTS, TRADEMARKS, TRADE NAMES, DOMAIN NAMES, SERVICE
MARKS AND COPYRIGHTS AND ANY RENEWAL, DERIVATION, MODIFICATION OR EXTENSIONS
THEREOF;

 

(II)           ALL PROCESSES, FORMULAE, ALGORITHMS, METHODS, SCHEMATICS, TRADE
SECRETS, TECHNOLOGY, MASK WORKS, KNOW-HOW, INVENTIONS AND TANGIBLE OR INTANGIBLE
PROPRIETARY INFORMATION OR MATERIAL, INCLUDING WITHOUT LIMITATION ALL CATALOGS,
RESEARCH MATERIAL, TECHNICAL INFORMATION, DESIGNS, DRAWINGS, FORMULAE,
PROCESSES, PROCEDURES, DOCUMENTATION, DIAGRAMS, FLOW CHARTS, METHODS AND
SCHEMATICS;

 

(III)          COMPUTER SOFTWARE PROGRAMS OR APPLICATIONS (IN OBJECT CODE AND
SOURCE CODE FORM) EXCLUDING ANY COMPUTER SOFTWARE PROGRAMS OR APPLICATIONS SET
FORTH ON SCHEDULE 1.1(III) (THE “EXCLUDED SOFTWARE”);

 


(IV)          PAST AND PRESENT CUSTOMER LISTS FOR THE MAMMOGRAPHY PRODUCTS TO
THE EXTENT REASONABLY AVAILABLE WHICH SET FORTH THE NAME, ADDRESS AND RELEVANT
CONTACT PERSON OF EACH SUCH CUSTOMER, A DETAILED LIST OF EACH PROSPECTIVE
CUSTOMER OF THE SELLER THAT HAS PREVIOUSLY RECEIVED A SALES QUOTE FROM THE
SELLER WITHIN THE PAST 24 MONTHS WITH RESPECT TO THE MAMMOGRAPHY PRODUCTS
INCLUDING THE NAME, ADDRESS AND RELEVANT CONTACT PERSON OF EACH PROSPECTIVE
CUSTOMER ACCOMPANIED BY ALL OF SELLER’S QUOTE REPORTS FOR THE 24-MONTH PERIOD
PRIOR TO THE DATE HEREOF, AND ALL OTHER DATA AND INFORMATION RELATING TO THE
CUSTOMERS OF THE MAMMOGRAPHY PRODUCTS AND SALES ACTIVITIES RELATING THERETO
(COLLECTIVELY, THE “CUSTOMER INFORMATION”);

 

5

--------------------------------------------------------------------------------


 


(V)           VENDOR LISTS TO THE EXTENT REASONABLY AVAILABLE DETAILING THE
NAME, ADDRESS AND RELEVANT CONTACT PERSON FOR EACH PAST AND PRESENT VENDOR
SUPPLYING PRODUCTS OR SERVICES TO THE SELLER RELATING TO THE MAMMOGRAPHY
PRODUCTS (COLLECTIVELY, THE “VENDOR LISTS”);


 


(VI)          ALL CURRENTLY EXISTING DATA RELATING TO ANY OF SELLER’S APPROVALS,
CLEARANCES, LICENSES, REGISTRATIONS, PERMITS, FRANCHISES, PRODUCT REGISTRATIONS
OR AUTHORIZATIONS ISSUED BY ANY FEDERAL, STATE, MUNICIPAL OR FOREIGN AUTHORITY,
OR ANY THIRD PARTY TEST HOUSE, REGISTRAR OR CERTIFICATION BODY, RELATING TO THE
MAMMOGRAPHY INTELLECTUAL PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL CLINICAL
TRIAL DATA, AND FILINGS, ENGINEERING AND DESIGN DOCUMENTATION, MANUFACTURING AND
TEST RESULTS AND PROCEDURES (COLLECTIVELY, THE “REGULATORY DATA”);


 

(vii)         all licenses or sublicenses held by the Seller to any of the
foregoing intellectual property rights (the “Intellectual Property Licenses”) to
the extent transferable;

 


(VIII)        ALL RIGHTS TO SUE FOR PAST INFRINGEMENT OF ANY OF THE MAMMOGRAPHY
INTELLECTUAL PROPERTY.


 


“INTELLECTUAL PROPERTY AUTHORIZATIONS” SHALL MEAN SELLER’S THEN-IN-FORCE
APPROVALS, CLEARANCES, LICENSES, REGISTRATIONS, PERMITS, FRANCHISES, PRODUCT
REGISTRATIONS OR AUTHORIZATIONS ISSUED BY ANY FEDERAL, STATE, MUNICIPAL OR
FOREIGN AUTHORITY, OR ANY THIRD PARTY TEST HOUSE, REGISTRAR OR CERTIFICATION
BODY, RELATING TO THE MAMMOGRAPHY INTELLECTUAL PROPERTY, TO THE EXTENT
THEN-PERMISSIBLE BY LAW.


 

Notwithstanding the foregoing, the Mammography Intellectual Property shall not
include the trade name Fischer Imaging or any derivative thereof, any registered
trademark containing the trade name Fischer Imaging or any derivative thereof,
or any domain name containing the name Fischer Imaging or any derivative
thereof.

 


SECTION 1.2             ASSUMED LIABILITIES.


 


(A) BUYER AGREES TO ASSUME ALL OF THE OBLIGATIONS OF THE SELLER UNDER THE
INTELLECTUAL PROPERTY LICENSES TRANSFERRED BY SELLER TO BUYER HEREUNDER;
PROVIDED, HOWEVER, THAT BUYER ASSUMES NO LIABILITY UNDER ANY INTELLECTUAL
PROPERTY LICENSE ARISING OUT OF OR RELATING TO ACTS OR OMISSION OF SELLER, THE
CONDUCT OF THE BUSINESS OR OPERATIONS OF SELLER, OR THE FAILURE TO OBTAIN ANY
CONSENT NECESSARY TO TRANSFER ANY INTELLECTUAL PROPERTY LICENSE (COLLECTIVELY,
THE “ASSUMED LICENSE LIABILITIES”).  BUYER AGREES TO ASSUME ALL OBLIGATIONS
RELATING EXCLUSIVELY TO BUYER’S USE OF ANY OF THE INTELLECTUAL PROPERTY
AUTHORIZATIONS PURSUANT TO THE EXERCISE OF BUYER’S RIGHTS TO USE SUCH
INTELLECTUAL PROPERTY AUTHORIZATIONS AS SET FORTH IN SECTION 1.1. ABOVE
(COLLECTIVELY, THE “ASSUMED INTELLECTUAL PROPERTY AUTHORIZATION LIABILITIES” AND
COLLECTIVELY WITH THE ASSUMED LICENSE LIABILITIES, THE “ASSUMED LIABILITIES.” 
FOR THE AVOIDANCE OF DOUBT: (I) EXCEPT WITH RESPECT TO THE ASSUMED INTELLECTUAL
PROPERTY AUTHORIZATION LIABILITIES, BUYER SHALL

 

6

--------------------------------------------------------------------------------


 


ASSUME NO OBLIGATION, RESPONSIBILITY OR LIABILITY RELATING TO THE INTELLECTUAL
PROPERTY AUTHORIZATIONS, AND SELLER SHALL RETAIN THE RIGHT, IN ITS SOLE
DISCRETION, TO CONTINUE OR DISCONTINUE ALL INTELLECTUAL PROPERTY AUTHORIZATIONS,
AND SHALL REMAIN RESPONSIBLE FOR ALL OBLIGATIONS, RESPONSIBILITIES OR
LIABILITIES RELATING TO THE INTELLECTUAL PROPERTY AUTHORIZATIONS WHETHER ARISING
BEFORE OR AFTER THE CLOSING DATE, AND (II) THE PARTIES ACKNOWLEDGE THAT BUYER
DOES NOT ASSUME ANY OBLIGATION, RESPONSIBILITY OR LIABILITY RELATING TO THE
REGULATORY DATA, INCLUDING WITHOUT LIMITATION, ANY RESPONSIBILITY TO UPDATE OR
MAINTAIN ANY REGULATORY DATA.


 


(B) UPON THE SALE AND PURCHASE OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY, EXCEPT
FOR THE ASSUMED LIABILITIES, BUYER SHALL NOT ASSUME AND SHALL NOT BE LIABLE FOR
ANY DEBT, OBLIGATION, RESPONSIBILITY OR LIABILITY OF SELLER OR ANY AFFILIATE OF
SELLER, OR ANY CLAIM AGAINST ANY OF THE FOREGOING, WHETHER KNOWN OR UNKNOWN,
CONTINGENT OR ABSOLUTE, ASSERTED OR UNASSERTED, OR OTHERWISE (ALL SUCH
LIABILITIES OF SELLER, THE “RETAINED LIABILITIES”).  SELLER SHALL REMAIN
RESPONSIBLE FOR SUCH RETAINED LIABILITIES.


 


SECTION 1.3             PURCHASE PRICE AND PAYMENT.


 


IN CONSIDERATION OF THE SALE, TRANSFER, CONVEYANCE, ASSIGNMENT AND DELIVERY OF
THE MAMMOGRAPHY INTELLECTUAL PROPERTY BY SELLER TO BUYER, AND IN RELIANCE UPON
THE REPRESENTATIONS AND WARRANTIES MADE HEREIN BY SELLER, BUYER WILL, IN FULL
PAYMENT THEREFOR, PAY TO SELLER AN AGGREGATE PURCHASE PRICE (THE “PURCHASE
PRICE”) OF THIRTY TWO MILLION DOLLARS ($32,000,000.00), PAYABLE AS FOLLOWS:


 

(I)            AN AMOUNT EQUAL TO THE PRINCIPAL AND INTEREST AND ANY OTHER
AMOUNTS DUE TO BUYER UNDER THE LOAN AGREEMENT (AS DEFINED IN SECTION 1.7) TO BE
EVIDENCED BY A TERMINATION OF THE LOAN AGREEMENT AND FORGIVENESS OF BUYER OF ALL
SUCH AMOUNTS DUE (THE “CLOSING LOAN AMOUNT”); AND

 


(II)           THE REMAINING PORTION OF THE PURCHASE PRICE (THE AMOUNT EQUAL TO
THIRTY TWO MILLION DOLLARS ($32,000,000) LESS THE CLOSING LOAN AMOUNT, BEING
REFERRED TO HEREIN AS THE “BALANCE AMOUNT”), SHALL BE PAID BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO A BANK ACCOUNT DESIGNATED IN WRITING BY SELLER TO
BUYER NOT LESS THAN 24 HOURS PRIOR TO CLOSING.


 


SECTION 1.4             TIME AND PLACE OF CLOSING.


 


THE CLOSING OF THE PURCHASE AND SALE PROVIDED FOR IN THIS AGREEMENT (THE
“CLOSING”) WILL TAKE PLACE AT 10:00 A.M., BOSTON TIME, ON A DATE TO BE SPECIFIED
BY BUYER AND SELLER (THE “CLOSING DATE”), WHICH SHALL BE NO LATER THAN THE
SECOND BUSINESS DAY AFTER SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH IN
ARTICLE VI (OTHER THAN DELIVERY OF ITEMS TO BE DELIVERED AT CLOSING), AT THE
OFFICES OF BROWN RUDNICK BERLACK ISRAELS LLP, ONE FINANCIAL CENTER, BOSTON,
MASSACHUSETTS, UNLESS ANOTHER DATE, PLACE OR TIME IS AGREED TO IN WRITING BY
BUYER AND SELLER.

 

7

--------------------------------------------------------------------------------


 


SECTION 1.5             TRANSFER OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY.


 

At the Closing, Seller shall deliver or cause to be delivered to Buyer good and
sufficient instruments of transfer transferring to Buyer title to all of the
Mammography Intellectual Property, including among other things, (a) bills of
sale (including, without limitation, a bill of sale in substantially the form
attached hereto as Exhibit A hereof (“Bill of Sale”), (b) an intellectual
property assignment or assignments in substantially the form attached hereto as
Exhibits B-1 and B-2 or any equivalent documents as may be required to
accomplish the assignment of intellectual property in foreign jurisdictions
(collectively, the “Intellectual Property Assignments”), (c) sublicenses or
assignments of the Intellectual Property Licenses to the extent transferrable,
and (d) such other instruments of transfer as may be reasonably required.  Such
other instruments of transfer (i) shall be in the form and will contain the
warranties, covenants and other provisions (not inconsistent with the provisions
hereof) which are usual and customary for transferring the type of property
involved under the laws of the jurisdictions applicable to such transfers,
(ii) shall be in the form and substance reasonably satisfactory to counsel for
Buyer, and (iii) shall effectively vest in Buyer good title to all of the
Mammography Intellectual Property, free and clear of all liens, restrictions and
encumbrances.

 


SECTION 1.6             DELIVERY OF LOAN AGREEMENT


 


SIMULTANEOUSLY WITH THE EXECUTION HEREOF, SELLER AND BUYER HAVE EXECUTED AND
DELIVERED THE LOAN AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT C AND SUCH
OTHER AGREEMENTS, INSTRUMENTS, CERTIFICATES AND OTHER DOCUMENTS CONTEMPLATED TO
BE EXECUTED BY SUCH PARTY IN CONNECTION THEREWITH, INCLUDING WITHOUT LIMITATION
THE SECURITY AGREEMENT, THE PATENT SECURITY AGREEMENT, THE TRADEMARK SECURITY
AGREEMENT AND THE NOTE IN THE FORMS SET FORTH AS EXHIBITS C-1, C-2, C-3 AND C-4
(COLLECTIVELY, THE “LOAN AGREEMENT”).


 


SECTION 1.7             FURTHER ASSURANCES


 

Seller from time to time after the Closing, at the request of Buyer, and without
further consideration shall execute and deliver further instruments of transfer
and assignment (in addition to those delivered under Sections 1.5) and take such
other action as Buyer may reasonably require to more effectively transfer and
assign to, and vest in, Buyer the Mammography Intellectual Property.  To the
extent that the assignment of any contract, license, application, commitment or
right shall require the consent of other parties thereto, this Agreement shall
not constitute an assignment thereof; however, (a) Seller shall use its
commercially reasonable efforts before and after the Closing to obtain any
necessary consents or waivers to assure Buyer of the benefits of such contracts,
licenses, applications, commitments or rights, and (b) Seller shall otherwise
take all further actions as shall be reasonably necessary to procure for Buyer
the economic rights and benefits under such contracts, license, application,
commitment or right, including without limitation if appropriate, acquiring the
intellectual property subject to such contract, license, application, commitment
or right as agent for, or for the benefit of or resale to, Buyer.  Without
limiting the foregoing, from and after the Closing Date, Seller will cooperate
with Buyer, without further consideration, in order to offer the Buyer
reasonable access to the Mammography Employees (as such term is defined in
Section 2.12) involved in the design and development of the Mammography Products
in order to

 

8

--------------------------------------------------------------------------------


 

assist the Buyer’s efforts to integrate the Mammography Intellectual Property
into the operations of the Buyer.  Nothing herein shall be read to require or
otherwise obligate the Seller to continue the employment of any of the
Mammography Employees before or after the Closing Date.

 


SECTION 1.8             ALLOCATION OF PURCHASE PRICE.


 

As soon as practicable after the Closing, the Buyer shall prepare a memorandum
setting forth an allocation of the Purchase Price payable by Buyer for the
Mammography Intellectual Property acquired pursuant hereto among each item of
the Mammography Intellectual Property.  Such allocations shall be subject to
Seller’s reasonable approval. The prices reflected in said memorandum shall
represent the fair market values of each item of the Mammography Intellectual
Property at the Closing, to the best of the knowledge and belief of Buyer, and
the parties hereto agree that they will not take a position inconsistent with
such allocation for federal income tax purposes.

 


SECTION 1.9             TRANSFER TAXES.

 

Any transfer or sales Tax, stamp duty or similar costs relating to the
consummation of the transactions contemplated hereby shall be borne by the
Buyer.

 


ARTICLE II.          REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller represents and warrants to Buyer that the statements contained in this
Article II are true and correct, except as set forth herein or in the disclosure
schedule delivered by Seller to Buyer on or before the date of this Agreement
(the “Seller Disclosure Schedule”).  The Seller Disclosure Schedule shall be
arranged in paragraphs corresponding to the numbered and lettered paragraphs
contained in this Article II and the disclosure in any paragraph shall qualify
other paragraphs in this Article II only to the extent that it is reasonably
apparent from a reading of such disclosure that it also qualifies or applies to
such other paragraphs.

 


SECTION 2.1             ORGANIZATION AND QUALIFICATION OF SELLER.


 

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, with full power and authority to own,
lease and operate its properties in the manner and in the places where such
properties are owned or leased.  The copies of Seller’s Certificate of
Incorporation (“Charter”) or equivalent document as amended to date, certified
by the Secretary of State of the State of Delaware, and of Seller’s bylaws as
amended to date, certified by Seller’s Secretary, previously delivered to
Buyer’s counsel, are, and will be at the Closing, complete and correct. Seller
is duly qualified to do business and in good standing as a foreign corporation
in each jurisdiction where it is required to be licensed or qualified to conduct
its business or own its property except where the failure to be so licensed or
qualified or in good standing would not have a material adverse effect upon
(i) the Seller’s ability to transfer the Mammography Intellectual Property to
the Buyer at the Closing in accordance with the terms and

 

9

--------------------------------------------------------------------------------


 

conditions hereof including, without limitation, the ability to transfer the
Mammography Intellectual Property free and clear of any Encumbrance (as such
term is defined in Section 2.10), (ii) the Buyer’s right to use, practice,
license, sell, or otherwise dispose of the Mammography Intellectual Property as
contemplated hereby and to exclude any third party from any use, practice,
license, or sale of the Mammography Intellectual Property from and after the
Closing Date other than as specifically contemplated under the terms of the
license agreement contained in Section 5A.1 hereof, or (iii) the Seller’s
ability to consummate the transactions contemplated hereby in accordance with
the terms and conditions hereof (a “Mammography Intellectual Property Material
Adverse Effect”).

 


SECTION 2.2             SUBSIDIARIES.


 

Except as set forth on Schedule 2.2, Seller does not own, directly or
indirectly, any capital stock of any corporation and has no subsidiary, in
either case which has any ownership or other right or interest in or to the
Mammography Intellectual Property.  Seller does not own securities issued by any
other business organization or governmental authority and Seller is not a
partner or participant in any joint venture or partnership of any kind, in
either case which has any ownership or other right or interest in or to the
Mammography Intellectual Property.

 


SECTION 2.3             AUTHORIZATION OF TRANSACTION.


 


SELLER HAS FULL CORPORATE RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND EACH AGREEMENT, DOCUMENT AND INSTRUMENT TO BE EXECUTED AND
DELIVERED BY IT PURSUANT TO, OR AS CONTEMPLATED BY, THIS AGREEMENT, AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND THE EXECUTION
AND DELIVERY BY THE SELLER OF THIS AGREEMENT AND EACH SUCH OTHER AGREEMENT,
DOCUMENT AND INSTRUMENT, AND THE PERFORMANCE BY THE SELLER OF ITS OBLIGATIONS
HEREUNDER AND THEREUNDER, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
AND OTHER ACTION ON THE PART OF THE SELLER, EXCEPT FOR THE REQUIRED APPROVAL OF
SELLER’S STOCKHOLDERS.  THIS AGREEMENT AND EACH AGREEMENT, DOCUMENT AND
INSTRUMENT EXECUTED AND DELIVERED BY THE SELLER PURSUANT TO, OR AS CONTEMPLATED
BY, THIS AGREEMENT CONSTITUTE, OR WHEN EXECUTED AND DELIVERED WILL CONSTITUTE,
VALID AND BINDING OBLIGATIONS OF THE SELLER, ENFORCEABLE AGAINST THE SELLER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER OR OTHER SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR
AT LAW).


 


SECTION 2.4             COMPLIANCE WITH OBLIGATIONS AND LAWS.


 

Neither Seller’s ownership nor use of the Mammography Intellectual Property
(a) constitutes a violation of any law, regulation, administrative order or
judicial order, decree or judgment applicable to Seller or the Mammography
Intellectual Property, or (b) has in the past constituted a violation of any
law, regulation, administrative order or judicial order, decree or judgment
applicable to Seller or the Mammography Intellectual Property, that in either
case, has or would reasonably be expected to have a Mammography Intellectual
Property Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 


SECTION 2.5             NO CONFLICT OF TRANSACTION WITH OBLIGATIONS AND LAWS.


 

Except as set forth in Schedule 2.5;

 


(A) NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE LOAN AGREEMENT OR
ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT TO BE EXECUTED AND DELIVERED
PURSUANT TO, OR AS CONTEMPLATED BY, THIS AGREEMENT (COLLECTIVELY, THE “ANCILLARY
AGREEMENTS”), BY SELLER, NOR THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL: (I) CONSTITUTE A BREACH OR VIOLATION OF ANY PROVISION OF THE
CHARTER OR BYLAWS OF SELLER; (II) CONFLICT WITH OR CONSTITUTE (WITH OR WITHOUT
THE PASSAGE OF TIME OR THE GIVING OF NOTICE) A BREACH OF, OR DEFAULT UNDER, ANY
DEBT INSTRUMENT TO WHICH SELLER IS A PARTY, OR GIVE ANY PERSON THE RIGHT TO
ACCELERATE ANY INDEBTEDNESS OR TERMINATE, MODIFY OR CANCEL ANY RIGHT;
(III) CONSTITUTE (WITH OR WITHOUT THE PASSAGE OF TIME OR GIVING OF NOTICE) A
DEFAULT UNDER OR BREACH OF ANY OTHER AGREEMENT, INSTRUMENT OR OBLIGATION TO
WHICH SELLER IS A PARTY OR BY WHICH IT OR ANY OF THE MAMMOGRAPHY INTELLECTUAL
PROPERTY IS BOUND; (IV) RESULT IN A MATERIAL VIOLATION OF ANY LAW, REGULATION,
ADMINISTRATIVE ORDER OR JUDICIAL ORDER APPLICABLE TO IT OR THE MAMMOGRAPHY
INTELLECTUAL PROPERTY OR TO WHICH SELLER IS SUBJECT, OR BY WHICH THE MAMMOGRAPHY
INTELLECTUAL PROPERTY MAY BE BOUND; OR (V) RESULT IN THE CREATION OF ANY
ENCUMBRANCE UPON ANY ITEM OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY.


 


(B) NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION,
DECLARATION OR FILING WITH, ANY PERSON OR ANY COURT, ADMINISTRATIVE AGENCY OR
COMMISSION OR OTHER GOVERNMENTAL AUTHORITY OR INSTRUMENTALITY, FOREIGN OR
DOMESTIC, STATE OR LOCAL (“GOVERNMENTAL ENTITY”), IS REQUIRED BY OR WITH RESPECT
TO SELLER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
EACH OF THE ANCILLARY AGREEMENTS TO WHICH SELLER IS A PARTY OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR (I) THE FILING OF THE PROXY
STATEMENT (AS DEFINED IN SECTION 5.2) WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”) IN ACCORDANCE WITH THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”) AND THE FILING OF A CURRENT REPORT ON FORM 8-K
UNDER THE EXCHANGE ACT AND (II) SUCH CONSENTS, APPROVALS, ORDERS,
AUTHORIZATIONS, REGISTRATIONS, DECLARATIONS AND FILINGS AS MAY BE REQUIRED UNDER
APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF ANY FOREIGN COUNTRY.  THE
SELLER STOCKHOLDER VOTE REQUIRED FOR THE APPROVAL OF THE SELLER VOTING PROPOSAL
(AS DEFINED IN SECTION 5.4) IS A MAJORITY OF THE OUTSTANDING SHARES OF SELLER
COMMON STOCK ON THE RECORD DATE FOR THE SELLER MEETING (AS DEFINED IN
SECTION 5.2).


 


SECTION 2.6             SEC FILINGS; FINANCIAL STATEMENTS.


 


(A) SELLER HAS FILED WITH THE SEC ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND
OTHER DOCUMENTS (INCLUDING EXHIBITS) REQUIRED TO BE FILED BY IT UNDER THE
SECURITIES ACT AND THE EXCHANGE ACT FROM DECEMBER 31, 2004 THROUGH THE DATE OF
THIS AGREEMENT.  ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
(INCLUDING EXHIBITS) FILED BY SELLER WITH THE SEC PURSUANT TO THE SECURITIES ACT
AND THE EXCHANGE ACT SINCE DECEMBER 31, 2004 ARE REFERRED TO HEREIN AS THE
“SELLER SEC FILINGS.”  EXCEPT AS SET FORTH ON SCHEDULE 2.6(A), THE SELLER SEC
FILINGS (I) WERE PREPARED IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH THE
APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT, AS THE CASE
MAY BE,

 

11

--------------------------------------------------------------------------------


 


AND THE RULES AND REGULATIONS THEREUNDER, AND (II) DID NOT AT THE TIME THEY WERE
FILED CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED IN SUCH SELLER SEC FILINGS OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT
FALSE OR MISLEADING, EXCEPT TO THE EXTENT CORRECTED PRIOR TO THE DATE OF THIS
AGREEMENT BY A SUBSEQUENTLY FILED SELLER SEC FILING; PROVIDED, HOWEVER, THAT
SELLER IS NOT MAKING ANY REPRESENTATIONS PURSUANT TO THIS SECTION 2.6(A) WITH
RESPECT TO INFORMATION CONTAINED IN THE SELLER SEC FILINGS THAT DOES NOT RELATE
DIRECTLY TO THE MAMMOGRAPHY BUSINESS OR THE MAMMOGRAPHY INTELLECTUAL PROPERTY.


 


(B) EXCEPT AS SET FORTH IN SCHEDULE 2.6(B), EACH OF THE CONSOLIDATED FINANCIAL
STATEMENTS (INCLUDING, IN EACH CASE, ANY RELATED NOTES THERETO) CONTAINED IN THE
SELLER SEC FILINGS, (I) COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH THE
THEN CURRENT PUBLISHED RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO,
(II) WERE PREPARED IN ACCORDANCE WITH U.S. GAAP (“GAAP”) APPLIED ON A CONSISTENT
BASIS THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS MAY BE INDICATED IN THE NOTES
THERETO OR, IN THE CASE OF UNAUDITED INTERIM FINANCIAL STATEMENTS, AS MAY BE
PERMITTED BY THE SEC ON FORM 10-Q UNDER THE EXCHANGE ACT) AND (III)  PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF SELLER
AND ITS SUBSIDIARIES AT THE RESPECTIVE DATES THEREOF AND THE CONSOLIDATED
RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS INDICATED, EXCEPT THAT
THE UNAUDITED INTERIM FINANCIAL STATEMENTS WERE OR ARE SUBJECT TO NORMAL AND
RECURRING YEAR-END ADJUSTMENTS WHICH WERE NOT, OR ARE NOT EXPECTED TO BE,
MATERIAL IN AMOUNT.  THE CONSOLIDATED FINANCIAL STATEMENTS CONTAINED IN THE
SELLER SEC FILINGS ARE REFERRED TO HEREINAFTER AS THE “SELLER FINANCIAL
STATEMENTS.”  THE BALANCE SHEET DATED MARCH 31, 2005 CONTAINED IN THE SELLER
FINANCIAL STATEMENTS IS REFERRED TO HEREINAFTER AS THE “BASE BALANCE SHEET.”  AT
THE RESPECTIVE DATES OF THE SELLER FINANCIAL STATEMENTS, THERE WERE NO MATERIAL
LIABILITIES OF SELLER, WHICH, IN ACCORDANCE WITH GAAP, SHOULD HAVE BEEN RESERVED
FOR IN THE SELLER FINANCIAL STATEMENTS AND/OR DISCLOSED IN THE NOTES THERETO,
WHICH ARE NOT RESERVED FOR IN THE SELLER FINANCIAL STATEMENTS AND/OR DISCLOSED
IN THE NOTES THERETO.


 


SECTION 2.7             ABSENCE OF CERTAIN CHANGES.


 

Except as set forth on Schedule 2.7, since the date of the Base Balance Sheet
there has not been:

 


(A) ANY PURCHASE, SALE OR OTHER DISPOSITION, OR ANY AGREEMENT OR OTHER
ARRANGEMENT FOR THE PURCHASE, SALE OR OTHER DISPOSITION, OF ANY ITEM OF THE
MAMMOGRAPHY INTELLECTUAL PROPERTY OTHER THAN THE SALE OF INVENTORY AND PRODUCTS
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(B) ANY CHANGE IN THE FINANCIAL CONDITION, WORKING CAPITAL, EARNINGS, RESERVES,
PROPERTIES, ASSETS, LIABILITIES, BUSINESS OR OPERATIONS OF THE SELLER, WHICH
CHANGE BY ITSELF OR IN CONJUNCTION WITH ALL OTHER SUCH CHANGES, WHETHER OR NOT
ARISING IN THE ORDINARY COURSE OF BUSINESS, HAS HAD OR IS REASONABLY LIKELY TO
HAVE A MAMMOGRAPHY INTELLECTUAL PROPERTY MATERIAL ADVERSE EFFECT;


 


(C) ANY DISPOSAL OR LAPSE OF ANY RIGHTS TO THE USE OF ANY ITEM OF THE
MAMMOGRAPHY INTELLECTUAL PROPERTY OR DISPOSAL OF OR DISCLOSURE TO ANY PERSON
OTHER THAN BUYER OF ANY

 

12

--------------------------------------------------------------------------------


 


ITEM OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY NOT THERETOFORE A MATTER OF PUBLIC
KNOWLEDGE OTHER THAN PURSUANT TO CONFIDENTIALITY AGREEMENTS; OR


 


(D) ANY AGREEMENT, WHETHER IN WRITING OR OTHERWISE, TO TAKE ANY ACTION DESCRIBED
IN THIS SECTION 2.7.


 


SECTION 2.8             PAYMENT OF TAXES.


 


AS USED HEREIN, THE TERM “TAX” OR “TAXES” SHALL MEAN ALL INCOME, PROFIT,
FRANCHISE, SALES, USE, TRANSFER, REAL PROPERTY, PERSONAL PROPERTY, AD VALOREM,
EXCISE, EMPLOYMENT, SOCIAL SECURITY AND WAGE WITHHOLDING, SEVERANCE, STAMP,
OCCUPATION, AND WINDFALL PROFIT TAXES, OF EVERY KIND, CHARACTER OR DESCRIPTION,
AND IMPOSED BY ANY GOVERNMENT OR QUASI-GOVERNMENTAL AUTHORITY (DOMESTIC OR
FOREIGN), AND ANY INTEREST OR FINES, AND ANY AND ALL PENALTIES OR ADDITIONS
RELATING TO SUCH TAXES, CHARGES, FEES, LEVIES OR OTHER ASSESSMENTS.  EXCEPT AS
SET FORTH ON SCHEDULE 2.8, AND EXCEPT FOR TAXES TO BE PAID BY BUYER PURSUANT TO
SECTION 1.9 HEREOF, BUYER WILL NOT HAVE OR ASSUME ANY LIABILITY OR OTHER
OBLIGATION FOR ANY TAXES DUE UPON THE SALE OF THE MAMMOGRAPHY INTELLECTUAL
PROPERTY AS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 2.9             TITLE TO THE MAMMOGRAPHY INTELLECTUAL PROPERTY


 

Seller has and will transfer good title to all the Mammography Intellectual
Property and upon the consummation of the transactions contemplated hereby,
Buyer will acquire good title to all the Mammography Intellectual Property, free
and clear of any mortgage, pledge, deed of trust, lien, conditional sale
agreement, security interest, encumbrances, restriction on competition or other
adverse claim or interest of any kind (collectively referred to herein as
“Encumbrances”).

 


SECTION 2.10           INTELLECTUAL PROPERTY RIGHTS.


 


(A) A TRUE AND COMPLETE LIST OF ALL REGISTERED OR APPLIED FOR, AS APPLICABLE:
PATENTS, PATENT APPLICATIONS, TRADEMARKS, DOMAIN NAMES, SERVICE MARKS,
TRADEMARK, DOMAIN NAME AND SERVICE MARK APPLICATIONS, TRADE NAMES, AND
COPYRIGHTS INCLUDED IN THE MAMMOGRAPHY INTELLECTUAL PROPERTY AND ANY LICENSE OF
OR RIGHT RELATED THERETO, IS SET FORTH ON SCHEDULE 2.10(A). 
SCHEDULE 2.10(A) ALSO LISTS ANY OTHER MATERIAL TRADEMARKS, DOMAIN NAMES, SERVICE
MARKS, TRADE NAMES, AND COPYRIGHTS INCLUDED IN THE MAMMOGRAPHY INTELLECTUAL
PROPERTY AND ANY LICENSE OF OR RIGHT RELATED THERETO.  EXCEPT AS SET FORTH ON
SCHEDULE 2.10(A) THERE ARE NO OTHER PATENTS, PATENT APPLICATIONS, TRADEMARKS,
DOMAIN NAMES, SERVICE MARKS, TRADEMARK, DOMAIN NAME AND SERVICE MARK
APPLICATIONS, TRADE NAMES, AND COPYRIGHTS USED BY SELLER IN CONDUCTING THE
MAMMOGRAPHY BUSINESS OTHER THAN THOSE TRADEMARKS, DOMAIN NAMES, SERVICE MARKS,
TRADE NAMES, AND COPYRIGHTS WHICH ARE UNREGISTERED AND UNAPPLIED FOR AND WHICH
ARE IMMATERIAL TO THE MAMMOGRAPHY BUSINESS.


 


(B) SCHEDULE 2.10(B) CONTAINS A TRUE AND COMPLETE LIST OF ALL INTELLECTUAL
PROPERTY AUTHORIZATIONS.  EXCEPT AS SET FORTH ON SCHEDULE 2.10(B) THERE ARE NO
OTHER INTELLECTUAL PROPERTY AUTHORIZATIONS USED BY SELLER IN CONDUCTING THE
MAMMOGRAPHY BUSINESS.  EXCEPT AS INDICATED ON SCHEDULE 2.10(B), SELLER HAS NOT
RECEIVED ANY NOTIFICATION OF NON-COMPLIANCE

 

13

--------------------------------------------------------------------------------


 


OR VIOLATION FROM ANY PARTY RESPONSIBLE FOR ISSUING OR GRANTING SUCH
INTELLECTUAL PROPERTY AUTHORIZATIONS.


 


(C) SCHEDULE 2.10(C) CONTAINS A TRUE AND COMPLETE LIST OF ALL INTELLECTUAL
PROPERTY LICENSES.  EXCEPT AS SET FORTH ON SCHEDULE 2.10(C) THERE ARE NO OTHER
INTELLECTUAL PROPERTY LICENSES USED BY SELLER IN CONDUCTING THE MAMMOGRAPHY
BUSINESS.  EXCEPT AS SET FORTH ON SCHEDULE 2.10(C), ALL OF THE INTELLECTUAL
PROPERTY LICENSES ARE NOW VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS AGAINST SELLER SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER OR OTHER SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR
AT LAW), AND TO SELLER’S KNOWLEDGE THE OTHER PARTIES THERETO, ARE SUBSISTING AND
NO DEFAULT BY SELLER, OR TO THE KNOWLEDGE OF SELLER, BY ANY OTHER PARTY THERETO
EXISTS THEREUNDER.


 


(D) EXCEPT AS SET FORTH ON SCHEDULE 2.10(D), THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND EACH OF THE ANCILLARY AGREEMENTS TO WHICH SELLER IS A PARTY, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN THE
BREACH OF, OR CREATE ON BEHALF OF ANY THIRD PARTY THE RIGHT TO TERMINATE OR
MODIFY, ANY INTELLECTUAL PROPERTY LICENSE.


 


(E) ALL PATENTS, REGISTERED TRADEMARKS, REGISTERED DOMAIN NAMES, REGISTERED
SERVICE MARKS AND REGISTERED COPYRIGHTS SET FORTH ON SCHEDULE 2.10(A) ARE VALID
AND SUBSISTING.


 


(F) SELLER’S POLICIES (THE “PROTECTION POLICIES”) ARE TO ENTER INTO
CONFIDENTIALITY AGREEMENTS IN FAVOR OF SELLER WHICH PROTECT THE PROPRIETARY
NATURE OF ANY ITEM OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY THAT ARE PROPRIETARY
WITH ITS EMPLOYEES, CONSULTANTS AND INDEPENDENT CONTRACTORS WHO HAVE ACCESS TO
ANY SELLER INTELLECTUAL PROPERTY AND TO REQUIRE SUCH EMPLOYEES, CONSULTANTS AND
INDEPENDENT CONTRACTORS TO MAINTAIN IN CONFIDENCE ALL TRADE SECRETS AND
CONFIDENTIAL INFORMATION OWNED OR USED BY SELLER.  ANY FAILURE TO COMPLY WITH
THE PROTECTION POLICIES, INDIVIDUALLY OR IN THE AGGREGATE, IS NOT REASONABLY
LIKELY TO HAVE A MAMMOGRAPHY INTELLECTUAL PROPERTY MATERIAL ADVERSE EFFECT.  TO
THE KNOWLEDGE OF SELLER, EXCEPT AS DISCLOSED ON SCHEDULE 2.10(F), NO OTHER
PERSON OR ENTITY IS INFRINGING, VIOLATING OR MISAPPROPRIATING ANY OF THE
SELLER’S RIGHTS TO THE MAMMOGRAPHY INTELLECTUAL PROPERTY.


 


(G) TO THE KNOWLEDGE OF SELLER, NONE OF THE ACTIVITIES CURRENTLY CONDUCTED BY
THE SELLER IN CONNECTION WITH THE MAMMOGRAPHY BUSINESS INFRINGES, VIOLATES OR
CONSTITUTES A MISAPPROPRIATION OF, ANY PATENTS, TRADEMARKS, TRADE NAMES, SERVICE
MARKS AND COPYRIGHTS, ANY APPLICATIONS FOR AND REGISTRATIONS OF SUCH PATENTS,
TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS, AND ALL PROCESSES,
FORMULAE, METHODS, SCHEMATICS, TECHNOLOGY, KNOW-HOW, COMPUTER SOFTWARE PROGRAMS
OR APPLICATIONS AND TANGIBLE OR INTANGIBLE PROPRIETARY INFORMATION OR MATERIAL
OF ANY OTHER PERSON OR ENTITY.  EXCEPT AS SET FORTH IN SCHEDULE 2.10(G), SELLER
HAS NOT RECEIVED ANY WRITTEN COMPLAINT, CLAIM OR NOTICE ALLEGING ANY SUCH
INFRINGEMENT, VIOLATION OR MISAPPROPRIATION.

 

14

--------------------------------------------------------------------------------


 


(H) SELLER HAS PROVIDED BUYER WITH A TRUE AND COMPLETE COPY OF EACH CONTRACT,
AGREEMENT OR ARRANGEMENT (OR IN THE CASE OF ANY ORAL CONTRACTS, AGREEMENTS OR
ARRANGEMENTS, PROVIDED A WRITTEN DESCRIPTION THEREOF) WHICH GIVE ANY THIRD PARTY
ANY RIGHT TO PURCHASE, LICENSE, ACQUIRE OR OTHERWISE OBTAIN, NOW OR IN THE
FUTURE, ANY RIGHT TO THE MAMMOGRAPHY INTELLECTUAL PROPERTY (OTHER THAN
(I) CONTRACTS OR AGREEMENTS RELATING TO THE SALE OF MAMMOGRAPHY PRODUCTS IN EACH
CASE ENTERED INTO IN THE ORDINARY COURSE OF THE SELLER’S BUSINESS CONSISTENT
WITH PAST PRACTICE, AND (II) CONTRACTS OR AGREEMENTS RELATING TO THE SELLER’S
SERVICE OR WARRANTY OBLIGATIONS AS SPECIFICALLY CONTEMPLATED BY
SECTION 5A.1(III) HEREOF AND AS DEFINED THEREIN)(COLLECTIVELY, THE “IP
CONTRACTS”).


 


(I) SCHEDULE 2.10(I) SETS FORTH THE NAME, ADDRESS AND RELEVANT CONTACT
INFORMATION OF ANY PARTY TO AN IP CONTRACT ALONG WITH A DETAILED SUMMARY OF SUCH
PURCHASE, LICENSE OR OTHER ACQUISITION RIGHT AND THE CIRCUMSTANCES UNDER WHICH
SUCH PURCHASE, LICENSE OR OTHER ACQUISITION RIGHT MAY BE EXERCISED.  EXCEPT AS
SET FORTH ON SCHEDULE 2.10(I), EACH OF THE IP CONTRACTS SHALL BE TERMINABLE,
WITHOUT PENALTY, BY THE SELLER AS OF THE CLOSING DATE.  EXCEPT AS SET FORTH ON
SCHEDULE 2.10(I), NO IP CONTRACT GRANTS ANY THIRD PARTY ANY RIGHTS IN THE
MAMMOGRAPHY INTELLECTUAL PROPERTY AFTER THE TERMINATION OF SUCH IP CONTRACT. 
EXCEPT AS SET FORTH ON SCHEDULE 2.10(I) NO OTHER PARTY HAS ANY RIGHT TO
PURCHASE, LICENSE, ACQUIRE OR OTHERWISE OBTAIN ANY RIGHT, NOW OR IN THE FUTURE,
TO THE MAMMOGRAPHY INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH ON
SCHEDULE 2.10(I), EACH OF THE IP CONTRACTS IS VALID, BINDING AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS AGAINST SELLER SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER OR OTHER SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR
AT LAW), AND TO SELLER’S KNOWLEDGE THE OTHER PARTIES THERETO, IS SUBSISTING AND
NO DEFAULT BY SELLER, OR TO THE KNOWLEDGE OF SELLER, BY ANY OTHER PARTY EXISTS
THEREUNDER.


 

(j) Schedule 2.10(j) identifies each of the IP Contracts which obligate the
Seller to provide any alteration, upgrade, improvement, modification, adaptation
or feature enhancement (an “Upgrade”) to any Mammography Product after the
Closing Date and specifically identifies the Mammography Products to which such
obligations relate to (any such IP Contract relating to the SenoScan Products
being referred to herein as the “SenoScan Upgrade Contracts”).

 

(k) Except as set forth on Schedule 2.10(k), Seller is not a party to or subject
to, any contract, commitment, plan, agreement, understanding or license, whether
written or oral that contains any covenant limiting the freedom of Seller to
engage in the Mammography Business or to sell, license, transfer or otherwise
dispose of the Mammography Intellectual Property.

 

(l) Except as set forth on Schedule 2.10(l), the Seller has made all filings and
recordations necessary to protect its interest in the Mammography Intellectual
Property in the United States Patent and Trademark Office, the United States
Copyright Office and in corresponding offices throughout the world, as
appropriate, and Seller has taken all reasonable steps and has paid and will
continue to pay all required governmental maintenance fees, annuities and taxes
to maintain each and every item of the registered or patented Mammography
Intellectual Property (or applications therefore) in full force and

 

15

--------------------------------------------------------------------------------


 

effect (the “IP Registration Fees”) until the Closing Date.  Schedule 2.10(l)
sets forth each of the IP Registration Fees payable during the twelve month
period commencing as of the date hereof.

 

(m) Seller has previously delivered to Buyer true, correct and complete copies
of the Philips Supply Agreement.  Other than the Philips Supply Agreement there
are no other contracts, agreements or arrangements, whether oral or written,
between the Seller and Philips.  The Philips Supply Agreement is terminable by
the Seller as of the Philips Termination Date and may not be continued beyond
such date without the prior approval of the Seller, which has not been granted
as of the date hereof.  Pursuant to the terms of the Philips Supply Agreement,
if Seller discontinues the production activity contemplated by the Philips
Supply Agreement or if notice is served by Philips in accordance with paragraph
19 thereunder, the only continuing rights which Philips will have in the
Mammography Intellectual Property are (i) Seller must supply Philips with
servicing parts for products delivered under the Philips Supply Agreement for at
least ten years after delivery of the product, (ii) Seller has ongoing warranty
obligations that expire 12 months from the date of installation or 15 months
from the date of replacement, whichever comes first, and additional 18 and 15
month warranty obligations for service and replacement parts, respectively,
(iii)  Seller must meet servicing support guidelines specified in Annex S-1 to
the Philips Supply Agreement, including the obligation to update and maintain
Service Documentation and diagnostic software, (iv) Seller must deposit product
specifications, test protocols, calculations and similar documents with an
escrow agent, and grant a corresponding license to use such information, to
enable Philips to manufacture necessary spare parts if Seller is unable or
unwilling to meet its contractual requirement to supply spare parts, and
(v) Seller must maintain a device master record that Philips can access and
eventually acquire.  As of the date hereof, Philips has not sold 50 or more
units of the product to be sold by Philips pursuant to the Philips Supply
Agreement. Upon termination of the Philips Supply Agreement, except as set forth
in this Section 2.10(m), Philips will have no continuing right to use any of the
Mammography Intellectual Property pursuant to the Philips Supply Agreement or
otherwise (unless such rights are expressly granted by the Buyer). (All
capitalized terms used in this Section 2.10(m) other than Buyer, Seller and
Mammography Intellectual Property are defined in Section 5A.)

 

(n) Seller has previously delivered to Buyer true, correct and complete copies
of the EES Agreements.  Other than the EES Agreements there are no other
contracts, agreements or arrangements, whether oral or written, between the
Seller and EES.  As of the date hereof, the EES Purchase Agreement is no longer
of any force or effect and has been terminated in accordance with the terms
thereof.  The EES Distributor Agreement and the EES Distributorship Agreement
each terminate as of October 10, 2006 without any further action on the part of
the Seller and may not be continued beyond such date without the prior written
approval of the Seller, which has not been granted as of the date hereof. 
Pursuant to the terms of the EES Distributor Agreement, if Seller fails to
supply the products it is required to supply to EES there under, and such
failure to supply constitutes a “Failure to Supply” as defined thereunder,
Seller shall have the obligation to (i) immediately pay EES the amount of
$600,000, and (ii) Seller may not make, have made, use or sell the Products or
Product Equivalents (as defined therein), or otherwise

 

16

--------------------------------------------------------------------------------


 

compete with EES with respect to the Products or Product Equivalents, in certain
territories for a period of 3 years following such Failure to Supply unless
Seller is supplying the Product or Product Equivalents to EES on the same basis
as Seller is supplying the same to its customers or distributors in those
territories.  The EES Distributor Agreement also provides that if, for whatever
reason, whether during or after the term of the Distributor Agreement, Seller
cannot provide specified product service to the customers of EES or abandons the
market, EES has the option of assuming the right to provide customers of EES
with product service for the Products and can force Seller to transfer relevant
service records, manuals, licenses, product drawings, component specifications,
technical know-how and access to sources of supply.  Additionally, Seller must
sell at its standard dealer net cost all spare parts on hand in Europe to EES. 
Upon termination of the EES Distributor Agreement, Seller must refund a $40,000
deposit to EES.  Provided that Seller satisfies each of the obligations set
forth in the preceding four sentences, Seller shall have no further liability
resulting from the termination of the EES Distributor Agreement in accordance
with the terms thereof. Upon termination of the EES Distributor Agreement,
except as set forth in this Section 2.10(n), EES will have no continuing right
to use any of the Mammography Intellectual Property pursuant to the EES
Agreements or otherwise (unless such rights are expressly granted by the Buyer).
(All capitalized terms used in this Section 2.10(n) other than Buyer, Seller and
Mammography Intellectual Property are defined in Section 5A.)

 


SECTION 2.11           ERISA AND EMPLOYEE BENEFITS


 


THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY (I) DO NOT CONSTITUTE A PROHIBITED
TRANSACTION WITHIN THE MEANING OF SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE INTERNAL
REVENUE CODE; AND (II) WILL NOT RESULT IN ANY OBLIGATION OR LIABILITY OF BUYER
TO ANY EMPLOYEE OF SELLER INVOLVED IN THE MAMMOGRAPHY BUSINESS (COLLECTIVELY,
THE “MAMMOGRAPHY EMPLOYEES”) OR ANY OTHER MEMBER OF A CONTROLLED GROUP OR
AFFILIATED SERVICE GROUP (AS DEFINED IN INTERNAL REVENUE CODE SECTIONS 414(B),
(C), (M) AND (O)) WHICH INCLUDES SELLER OR TO THE PENSION BENEFIT GUARANTY
CORPORATION IN RESPECT OF ANY EMPLOYEE BENEFIT PLAN.


 


SECTION 2.12           LITIGATION.


 

Except for matters described in Schedule 2.12, there are no claims, actions,
suits, arbitrations or other proceedings or investigations or inquiries pending
(or, to the knowledge of Seller, threatened) against Seller and there are no
outstanding orders, decrees, or stipulations of any federal, state, local or
foreign Governmental Entity, in either case relating to or affecting the
Mammography Intellectual Property to which Seller is a party or by which any
item of the Mammography Intellectual Property is bound, which in each of the
foregoing cases could reasonably be expected to result in a Mammography
Intellectual Property Material Adverse Effect.

 

17

--------------------------------------------------------------------------------


 


SECTION 2.13           FINDER’S FEE.


 

Except as set forth on Schedule 2.13, Seller has not incurred or become liable
for any broker’s commission, finder’s fee, or investment banking fee relating to
or in connection with the transactions contemplated by this Agreement or any
Ancillary Agreement to which it is a party.

 

Section 2.14           Opinion of Financial Advisor. 

 

The financial advisor of Seller, St. Charles Capital, LLC, has delivered to
Seller an opinion dated on or about the date of this Agreement to the effect, as
of such date, that the Purchase Price is fair to Seller from a financial point
of view.

 


SECTION 2.15           BOOKS AND RECORDS.


 

Seller has made and kept (and given Buyer access to) books and records and
accounts, which, in reasonable detail, accurately and fairly reflect in all
material respects the activities of Seller pertaining to the Mammography
Business and the Mammography Intellectual Property.

 


SECTION 2.16           DISCLOSURE OF MATERIAL INFORMATION.


 

To Seller’s knowledge, neither this Agreement nor any exhibit hereto or
certificate issued pursuant hereto, when taken together, and together with all
matters disclosed or set forth in the Seller SEC Filings, contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements herein or therein not misleading, relating to the
Mammography Intellectual Property and which would have a Mammography
Intellectual Property Material Adverse Effect or would materially adversely
affect the consummation of the transactions contemplated hereby.

 


ARTICLE III.         REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer represents and warrants to Seller that the statements contained in this
Article III are true and correct, except as set forth herein or in the
disclosure schedule delivered by Buyer to Seller on or before the date of this
Agreement (the “Buyer Disclosure Schedule”).  The Buyer Disclosure
Schedule shall be arranged in paragraphs corresponding to the numbered and
lettered paragraphs contained in this Article III and the disclosure in any
paragraph shall qualify other paragraphs in this Article III only to the extent
that it is reasonably apparent from a reading of such document that it also
qualifies or applies to such other paragraphs.

 


SECTION 3.1             ORGANIZATION OF BUYER. 


 

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, has all requisite corporate power to
own, lease and operate its property and to carry on its business as now being
conducted.

 

18

--------------------------------------------------------------------------------


 


SECTION 3.2             AUTHORIZATION OF TRANSACTION.


 


BUYER HAS FULL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND EACH
AGREEMENT, DOCUMENT AND INSTRUMENT TO BE EXECUTED AND DELIVERED BY IT PURSUANT
TO, OR AS CONTEMPLATED BY, THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
ANCILLARY AGREEMENTS) AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, AND THE EXECUTION AND DELIVERY BY THE BUYER OF THIS AGREEMENT AND EACH
SUCH OTHER AGREEMENT, DOCUMENT AND INSTRUMENT, AND THE PERFORMANCE BY THE BUYER
OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE AND OTHER ACTION ON THE PART OF THE BUYER.  THIS AGREEMENT
AND EACH AGREEMENT, DOCUMENT AND INSTRUMENT EXECUTED AND DELIVERED BY THE BUYER
PURSUANT TO, OR AS CONTEMPLATED BY, THIS AGREEMENT CONSTITUTE, OR WHEN EXECUTED
AND DELIVERED WILL CONSTITUTE, VALID AND BINDING OBLIGATIONS OF THE BUYER,
ENFORCEABLE AGAINST THE BUYER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT
TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT
TRANSFER OR OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT
IS SOUGHT IN EQUITY OR AT LAW).


 


SECTION 3.3             NO CONFLICT OF TRANSACTION WITH OBLIGATIONS AND LAWS.


 

Except as set forth in Schedule 3.3:

 


(A) NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OF THE ANCILLARY
AGREEMENTS BY BUYER, NOR THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY WILL: (I) CONSTITUTE A BREACH OR VIOLATION OF ANY PROVISION OF THE
CHARTER OR BYLAWS OF BUYER; (II) CONFLICT WITH OR CONSTITUTE (WITH OR WITHOUT
THE PASSAGE OF TIME OR THE GIVING OF NOTICE) A BREACH OF, OR DEFAULT UNDER, ANY
DEBT INSTRUMENT TO WHICH BUYER IS A PARTY, OR GIVE ANY PERSON THE RIGHT TO
ACCELERATE ANY INDEBTEDNESS OR TERMINATE, MODIFY OR CANCEL ANY RIGHT WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT ON THE BUYER’S
FINANCIAL CONDITION OR RESULTS OR OPERATIONS (A “BUYER MATERIAL ADVERSE
EFFECT”); (III) CONSTITUTE (WITH OR WITHOUT THE PASSAGE OF TIME OR GIVING OF
NOTICE) A DEFAULT UNDER OR BREACH OF ANY OTHER AGREEMENT, INSTRUMENT OR
OBLIGATION TO WHICH BUYER IS A PARTY WHICH COULD REASONABLY BE EXPECTED TO HAVE
A BUYER MATERIAL ADVERSE EFFECT; OR (IV) RESULT IN A MATERIAL VIOLATION OF ANY
LAW, REGULATION, ADMINISTRATIVE ORDER OR JUDICIAL ORDER APPLICABLE TO THE BUYER.


 


(B) NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION,
DECLARATION OR FILING WITH, ANY PERSON OR ANY GOVERNMENTAL ENTITY, IS REQUIRED
BY OR WITH RESPECT TO BUYER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND EACH OF THE ANCILLARY AGREEMENTS TO WHICH BUYER IS A PARTY OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR (I) THE
FILING OF A CURRENT REPORT ON FORM 8-K UNDER THE EXCHANGE ACT, (II) SUCH
CONSENTS, APPROVALS, ORDERS, AUTHORIZATIONS, REGISTRATIONS, DECLARATIONS AND
FILINGS AS MAY BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS AND THE LAWS
OF ANY FOREIGN COUNTRY AND (III) SUCH OTHER CONSENTS, AUTHORIZATIONS, FILINGS,
APPROVALS AND REGISTRATIONS WHICH, IF NOT OBTAINED OR MADE, WOULD NOT BE
REASONABLY LIKELY TO HAVE A BUYER MATERIAL ADVERSE EFFECT.

 

19

--------------------------------------------------------------------------------


 


ARTICLE IV.         CONDUCT OF BUSINESS


 


SECTION 4.1             COVENANTS OF SELLER. 


 


(A) EXCEPT AS SET FORTH IN SCHEDULE 4.1(A), OR AS OTHERWISE EXPRESSLY
CONTEMPLATED BY THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, DURING THE PERIOD
FROM THE DATE OF THIS AGREEMENT AND CONTINUING UNTIL THE EARLIER OF THE
TERMINATION OF THIS AGREEMENT OR THE CLOSING, SELLER AGREES (EXCEPT TO THE
EXTENT THAT BUYER SHALL OTHERWISE CONSENT IN WRITING): (I) TO USE ITS
COMMERCIALLY REASONABLE EFFORTS TO KEEP INTACT THE MAMMOGRAPHY INTELLECTUAL
PROPERTY AND THE BUSINESS ORGANIZATION OF THE MAMMOGRAPHY BUSINESS AND PRESERVE
THE GOODWILL RELATING THERETO; (II) CONTINUE TO PERFORM IN ALL MATERIAL RESPECTS
IN GOOD FAITH EACH OF ITS OBLIGATIONS UNDER ANY IP CONTRACT; AND (III) TO PAY
ITS DEBTS AND TAXES AND PERFORM OTHER OBLIGATIONS WHEN DUE IN THE ORDINARY
COURSE IN SUBSTANTIALLY THE SAME MANNER AS PREVIOUSLY CONDUCTED, SUBJECT TO GOOD
FAITH DISPUTES OVER SUCH DEBTS, TAXES OR OBLIGATIONS, AND, TO THE EXTENT
CONSISTENT WITH SUCH BUSINESS.


 


(B) DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT AND CONTINUING UNTIL THE
EARLIER OF THE TERMINATION OF THIS AGREEMENT OR THE CLOSING, SELLER SHALL NOT,
WITHOUT THE WRITTEN CONSENT OF BUYER:


 

(I)            SELL, LEASE, LICENSE OR OTHERWISE DISPOSE OF ANY OF ITS
PROPERTIES OR ASSETS INCLUDED IN THE MAMMOGRAPHY BUSINESS OR THE MAMMOGRAPHY
INTELLECTUAL PROPERTY, EXCEPT FOR SALES OF INVENTORY OR PRODUCTS, IN EACH CASE,
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

 

(II)           ENTER INTO, MODIFY, AMEND, EXTEND, RENEW OR TERMINATE ANY IP
CONTRACT;

 

(III)          ENTER INTO ANY NEW LICENSE FOR ANY INTELLECTUAL PROPERTY RIGHTS
TO OR FROM ANY THIRD PARTY RELATING TO THE MAMMOGRAPHY BUSINESS; OR

 

(IV)          TAKE, OR AGREE IN WRITING OR OTHERWISE TO AGREE TO TAKE, ANY OF
THE ACTIONS DESCRIBED IN CLAUSES (B)(I) THROUGH (III) ABOVE.

 


SECTION 4.2             COOPERATION.


 

Subject to compliance with applicable law, from the date hereof until the
Closing, Seller shall make its officers available to confer on a regular and
frequent basis with one or more representatives of the Buyer at reasonable times
and upon reasonable advance notice to report on the general status of
Mammography Intellectual Property and to facilitate the transfer of the
Mammography Intellectual Property to the Buyer as contemplated hereby and shall
promptly provide Buyer or its counsel with copies of all filings made by such
party with any Governmental Entity in connection with this Agreement, the
Ancillary Agreements and the transactions.

 

20

--------------------------------------------------------------------------------


 


SECTION 4.3             CONFIDENTIALITY.


 

The parties acknowledge that Buyer and Seller have previously executed a
Confidentiality Agreement, dated as of June 17, 2004 (the “Confidentiality
Agreement”), which Confidentiality Agreement will continue in full force and
effect in accordance with its terms, except as expressly modified herein.

 


ARTICLE V.          ADDITIONAL AGREEMENTS


 


SECTION 5.1             NO SOLICITATION.


 


(A) FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE EARLIER OF THE CLOSING
OR TERMINATION OF THIS AGREEMENT PURSUANT TO ITS TERMS, SELLER SHALL NOT,
DIRECTLY OR INDIRECTLY, THROUGH ANY OFFICER, DIRECTOR, EMPLOYEE, FINANCIAL
ADVISOR, REPRESENTATIVE OR AGENT (I) SOLICIT, INITIATE, OR ENCOURAGE ANY
INQUIRIES OR PROPOSALS THAT CONSTITUTE, OR COULD REASONABLY BE EXPECTED TO LEAD
TO, A PROPOSAL OR OFFER FOR A MERGER, CONSOLIDATION, BUSINESS COMBINATION,
TENDER OFFER, SALE OF ANY ITEM OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY, SALE OF
33% OR MORE OF ITS EQUITY SECURITIES (EXCLUDING SALES PURSUANT TO EXISTING
SELLER STOCK OPTION PLANS OR WARRANTS OUTSTANDING AS OF THE DATE HEREOF) OR ANY
SIMILAR TRANSACTION INVOLVING SELLER, OTHER THAN THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY TRANSACTION INVOLVING THE SALE OF ANY PERMITTED ASSETS
(AS DEFINED IN SECTION 5.1(D) BELOW) (ANY OF THE FOREGOING INQUIRIES OR
PROPOSALS BEING REFERRED TO IN THIS AGREEMENT AS AN “ACQUISITION PROPOSAL”),
(II) ENGAGE IN NEGOTIATIONS OR DISCUSSIONS CONCERNING, OR PROVIDE ANY NON-PUBLIC
INFORMATION TO ANY PERSON OR ENTITY RELATING TO, ANY ACQUISITION PROPOSAL
(EXCEPT THAT BUYER EXPRESSLY ACKNOWLEDGES THAT THE SELLER WILL NOT BE IN
VIOLATION OF ITS OBLIGATIONS UNDER THIS SECTION 5.1(II) IF (X) THE SELLER’S
FINANCIAL ADVISOR DETERMINES IN GOOD FAITH THAT THE RECEIPT OF SUCH SUPPLEMENTAL
INFORMATION IS ABSOLUTELY NECESSARY IN ORDER FOR SELLER’S BOARD OF DIRECTORS TO
CLARIFY THE TERMS OF ANY AMBIGUOUS CONDITIONS TO THE CONSUMMATION OF ANY
UNSOLICITED ACQUISITION PROPOSAL, SELLER’S FINANCIAL ADVISOR MAY MAKE ONE, AND
ONLY ONE, WRITTEN REQUEST THAT THE PARTY SUBMITTING AN UNSOLICITED ACQUISITION
PROPOSAL DELIVER A FURTHER WRITTEN COMMUNICATION TO THE SELLER FOR THE SOLE
PURPOSE OF CLARIFYING AMBIGUITIES IDENTIFIED BY THE SELLER’S FINANCIAL ADVISOR
IN SUCH ACQUISITION PROPOSAL, (Y) IF SELLER RESPONDS TO AN UNSOLICITED
ACQUISITION PROPOSAL BY PROVIDING COPIES OF THIS AGREEMENT, ANY OF THE ANCILLARY
AGREEMENTS AND ANY PREVIOUSLY FILED AND PUBLICLY AVAILABLE SELLER SEC FILINGS TO
THE PARTY MAKING SUCH UNSOLICITED ACQUISITION PROPOSAL (THE “INTERESTED
ACQUIROR”), OR (Z) IF IN RESPONSE TO A SPECIFIC REQUEST MADE BY THE INTERESTED
ACQUIROR, THE SELLER’S FINANCIAL ADVISOR DISCLOSES THE EXISTENCE OF THE LOAN
AGREEMENT, THE AMOUNTS OUTSTANDING THEREUNDER AND THE REQUIREMENT CONTAINED IN
THIS SECTION 5.1 REGARDING THE REPAYMENT OF THE AMOUNTS OUTSTANDING UNDER THE
LOAN AGREEMENT, OR ENGAGES IN DISCUSSIONS WITH AN INTERESTED ACQUIROR FOR THE
SOLE PURPOSE OF CLARIFYING THE PROCEDURAL REQUIREMENTS SET FORTH IN THIS
AGREEMENT TO BE FOLLOWED BY THE INTERESTED ACQUIROR, THE SELLER’S BOARD OF
DIRECTORS AND THE SELLER’S STOCKHOLDERS IN ORDER TO CONSUMMATE THE ACQUIROR’S
ACQUISITION PROPOSAL, ALL OF THE ABOVE BEING REFERRED TO AS “SELLER PERMITTED
RESPONSE ACTIONS”), OR (III) AGREE TO OR RECOMMEND ANY ACQUISITION PROPOSAL;
PROVIDED, HOWEVER, THAT IF SELLER HAS NOT BREACHED THIS SECTION 5.1, AND HAS
PAID ALL AMOUNTS THEN DUE UNDER THE LOAN AGREEMENT, NOTHING CONTAINED IN THIS
AGREEMENT SHALL PREVENT SELLER OR ITS BOARD OF DIRECTORS, FROM:

 

21

--------------------------------------------------------------------------------


 

(A)          FURNISHING NON-PUBLIC INFORMATION TO, OR ENTERING INTO DISCUSSIONS
OR NEGOTIATIONS WITH, ANY PERSON OR ENTITY IN CONNECTION WITH A BONA FIDE
WRITTEN ACQUISITION PROPOSAL BY SUCH PERSON OR ENTITY OR AGREEING TO (WITH THE
TERMS OF ANY SUCH AGREEMENT BEING SUBJECT TO TERMINATION OF THIS AGREEMENT IN
ACCORDANCE WITH ARTICLE VII) OR RECOMMENDING A BONA FIDE WRITTEN ACQUISITION
PROPOSAL TO THE STOCKHOLDERS OF SELLER, IF AND ONLY TO THE EXTENT THAT:

 

1)             THE BOARD OF DIRECTORS OF SELLER BELIEVES IN GOOD FAITH (AFTER
CONSULTATION WITH ITS FINANCIAL ADVISOR) THAT SUCH ACQUISITION PROPOSAL IS
REASONABLY CAPABLE OF BEING COMPLETED ON THE TERMS PROPOSED AND WOULD, IF
CONSUMMATED, RESULT IN A TRANSACTION MORE FAVORABLE TO SELLER OR ITS
STOCKHOLDERS THAN THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT (ANY SUCH MORE
FAVORABLE ACQUISITION PROPOSAL BEING REFERRED TO IN THIS AGREEMENT AS A
“SUPERIOR PROPOSAL”) AND SELLER’S BOARD OF DIRECTORS DETERMINES IN GOOD FAITH
AFTER CONSULTATION WITH OUTSIDE LEGAL COUNSEL THAT SUCH ACTION IS NECESSARY FOR
SUCH BOARD OF DIRECTORS TO COMPLY WITH ITS FIDUCIARY DUTIES TO STOCKHOLDERS
UNDER APPLICABLE LAW;

 

2)             PRIOR TO FURNISHING SUCH NON-PUBLIC INFORMATION TO, OR ENTERING
INTO DISCUSSIONS OR NEGOTIATIONS WITH, SUCH PERSON OR ENTITY, SUCH BOARD OF
DIRECTORS RECEIVES FROM SUCH PERSON OR ENTITY AN EXECUTED CONFIDENTIALITY
AGREEMENT WITH TERMS NOT MATERIALLY MORE FAVORABLE TO SUCH PARTY THAN THOSE
CONTAINED IN THE CONFIDENTIALITY AGREEMENT; AND

 

3)             PRIOR TO RECOMMENDING A SUPERIOR PROPOSAL, SELLER SHALL PROVIDE
BUYER WITH AT LEAST FIVE BUSINESS DAYS’ PRIOR NOTICE OF ITS PROPOSAL TO DO SO,
DURING WHICH TIME BUYER MAY MAKE, AND IN SUCH EVENT SELLER SHALL CONSIDER, A
COUNTERPROPOSAL TO SUCH SUPERIOR PROPOSAL, AND, SUBJECT TO THE FIDUCIARY DUTIES
OF SELLER’S BOARD OF DIRECTORS, SELLER SHALL ITSELF AND SHALL CAUSE ITS
FINANCIAL AND LEGAL ADVISORS TO NEGOTIATE ON ITS BEHALF WITH BUYER WITH RESPECT
TO THE TERMS AND

 

22

--------------------------------------------------------------------------------


 

CONDITIONS OF SUCH COUNTERPROPOSAL FOR A REASONABLE PERIOD OF TIME (NOT TO
EXCEED 10 BUSINESS DAYS AFTER THE SELLER’S RECEIPT OF BUYER’S COUNTERPROPOSAL)
GIVEN THE TERMS AND CONDITIONS OF SUCH COUNTERPROPOSAL AND SUCH SUPERIOR
PROPOSAL; OR

 

(B)           COMPLYING WITH RULE 14D-9 AND 14E-2 PROMULGATED UNDER THE EXCHANGE
ACT WITH REGARD TO AN ACQUISITION PROPOSAL.

 


(B) SELLER WILL IMMEDIATELY CEASE ANY AND ALL EXISTING ACTIVITIES, DISCUSSIONS
OR NEGOTIATIONS WITH ANY PARTIES CONDUCTED HERETOFORE OF THE NATURE DESCRIBED IN
SECTION 5.1(A) AND WILL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE RETURN
OR DESTRUCTION OF ANY CONFIDENTIAL INFORMATION FURNISHED TO ANY SUCH PARTIES.


 


(C) SELLER SHALL NOTIFY BUYER PROMPTLY, BUT IN ANY EVENT NO MORE THAN 24 HOURS,
AFTER RECEIPT BY SELLER (OR ITS ADVISORS) OF ANY ACQUISITION PROPOSAL OR ANY
REQUEST FOR NON-PUBLIC INFORMATION IN CONNECTION WITH AN ACQUISITION PROPOSAL OR
FOR ACCESS TO THE PROPERTIES, BOOKS OR RECORDS OF SELLER BY ANY PERSON OR ENTITY
THAT INFORMS SELLER THAT IT IS CONSIDERING MAKING, OR HAS MADE, AN ACQUISITION
PROPOSAL.  SUCH NOTICE SHALL BE MADE IN WRITING AND SHALL INDICATE IN REASONABLE
DETAIL THE IDENTITY OF THE OFFEROR AND THE TERMS AND CONDITIONS OF SUCH
PROPOSAL, INQUIRY OR CONTACT.  SELLER SHALL CONTINUE TO KEEP BUYER INFORMED, ON
A CURRENT BASIS, OF ALL MATERIAL DEVELOPMENTS WITH RESPECT TO THE STATUS OF ANY
SUCH DISCUSSIONS OR NEGOTIATIONS AND THE TERMS BEING DISCUSSED OR NEGOTIATED.


 


(D) NOTHING IN THIS SECTION 5.1 SHALL (I) PERMIT SELLER TO TERMINATE THIS
AGREEMENT (EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 7.1 HEREOF), (II) PERMIT
SELLER TO ENTER INTO ANY AGREEMENT WITH RESPECT TO AN ACQUISITION PROPOSAL
DURING THE TERM OF THIS AGREEMENT (IT BEING AGREED THAT DURING THE TERM OF THIS
AGREEMENT, SELLER SHALL NOT ENTER INTO ANY AGREEMENT WITH ANY PERSON THAT
PROVIDES FOR AN ACQUISITION PROPOSAL (OTHER THAN A CONFIDENTIALITY AGREEMENT OF
THE TYPE REFERRED TO IN SECTION 5.1(A) ABOVE)) OR (III) AFFECT ANY OTHER
OBLIGATION OF SELLER UNDER THIS AGREEMENT.  FOR PURPOSES OF THIS SECTION 5.1,
THE TERM “PERMITTED ASSETS” SHALL MEAN ANY ASSETS USED EXCLUSIVELY (I) IN
CONNECTION WITH THE SELLER’S RE&S ACTIVITIES, (II) IN CONNECTION WITH FULFILLING
THE SELLER’S SERVICE AND WARRANTY OBLIGATIONS (AS DEFINED IN SECTION 5A.1 BELOW)
TO THE EXTENT EXPRESSLY PERMITTED TO BE UNDERTAKEN BY THE SELLER AFTER THE
CLOSING DATE PURSUANT TO THE LICENSE GRANTED UNDER SECTION 5A.1(A)(III), OR
(III) IN CONNECTION WITH PROVIDING UPGRADES TO THE EXTENT THE PROVISION OF SUCH
UPGRADES IS EXPRESSLY PERMITTED TO BE UNDERTAKEN BY THE SELLER AFTER THE CLOSING
DATE PURSUANT TO THE LICENSE GRANTED UNDER SECTION 5A.1(A)(IV).  THE PARTIES
AGREE THAT TO THE EXTENT THE PERMITTED ASSETS INCLUDE ANY ITEM OF MAMMOGRAPHY
INTELLECTUAL PROPERTY OR ANY RIGHTS TO USE ANY ITEM OF MAMMOGRAPHY INTELLECTUAL
PROPERTY, THE SELLER WILL NOT ENTER INTO ANY SUCH AGREEMENT TO DISPOSE OF ANY
SUCH PERMITTED ASSETS PRIOR TO THE CLOSING DATE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE BUYER.

 

23

--------------------------------------------------------------------------------


 


SECTION 5.2             PROXY STATEMENT.

 


(A) AS PROMPTLY AS PRACTICAL AFTER THE EXECUTION OF THIS AGREEMENT, BUYER AND
SELLER SHALL PREPARE AND SELLER SHALL FILE WITH THE SEC A PROXY STATEMENT (THE
“PROXY STATEMENT”) TO BE SENT TO THE STOCKHOLDERS OF SELLER IN CONNECTION WITH
THE MEETING OF SELLER’S STOCKHOLDERS TO CONSIDER THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED THEREBY (THE “SELLER MEETING”).  SELLER WILL PROMPTLY
RESPOND TO ANY COMMENTS OF THE SEC AND WILL USE ITS RESPECTIVE COMMERCIALLY
REASONABLE EFFORTS TO HAVE THE PROXY STATEMENT CLEARED BY THE SEC AS PRACTICABLE
AFTER SUCH FILING AND SELLER WILL CAUSE THE PROXY STATEMENT TO BE MAILED TO ITS
STOCKHOLDERS AT THE EARLIEST PRACTICABLE TIME AFTER BOTH THE PROXY STATEMENT IS
CLEARED BY THE SEC.  EACH OF BUYER AND SELLER WILL NOTIFY THE OTHER PROMPTLY
UPON THE RECEIPT OF ANY COMMENTS FROM THE SEC OR ITS STAFF OR ANY OTHER
GOVERNMENT OFFICIALS AND OF ANY REQUEST BY THE SEC OR ITS STAFF OR ANY OTHER
GOVERNMENT OFFICIALS FOR SUPPLEMENTS TO THE PROXY STATEMENT OR ANY FILING
PURSUANT TO SECTION 5.2(D) OR FOR ADDITIONAL INFORMATION AND WILL SUPPLY THE
OTHER WITH COPIES OF ALL CORRESPONDENCE BETWEEN SUCH PARTY OR ANY OF ITS
REPRESENTATIVES, ON THE ONE HAND, AND THE SEC, OR ITS STAFF OR ANY OTHER
GOVERNMENT OFFICIALS, ON THE OTHER HAND, WITH RESPECT TO THE PROXY STATEMENT, OR
ANY FILING PURSUANT TO SECTION 5.2(D).  EACH OF BUYER AND SELLER WILL CAUSE ALL
DOCUMENTS THAT IT IS RESPONSIBLE FOR FILING WITH THE SEC OR OTHER REGULATORY
AUTHORITIES UNDER THIS SECTION 5.2 TO COMPLY IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE REQUIREMENTS OF LAW AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER.  WHENEVER ANY EVENT OCCURS WHICH IS REQUIRED TO BE SET FORTH IN A
SUPPLEMENT TO THE PROXY STATEMENT, OR ANY FILING PURSUANT TO SECTION 5.2(D),
BUYER OR SELLER, AS THE CASE MAY BE, WILL PROMPTLY INFORM THE OTHER OF SUCH
OCCURRENCE AND COOPERATE IN FILING WITH THE SEC OR ITS STAFF OR ANY OTHER
GOVERNMENT OFFICIALS, AND/OR MAILING TO STOCKHOLDERS OF SELLER, SUCH SUPPLEMENT.


 


(B) SELLER HEREBY COVENANTS AND AGREES THAT (I) THE INFORMATION TO BE SUPPLIED
BY SELLER FOR INCLUSION IN THE PROXY STATEMENT SHALL NOT, ON THE DATE THE PROXY
STATEMENT IS FIRST MAILED TO STOCKHOLDERS OF SELLER, AT THE TIME OF THE SELLER
MEETING AND AT THE CLOSING, CONTAIN ANY STATEMENT WHICH, AT SUCH TIME AND IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH IT SHALL BE MADE, IS FALSE OR MISLEADING
WITH RESPECT TO ANY MATERIAL FACT, OR OMIT TO STATE ANY MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS MADE IN THE PROXY STATEMENT NOT FALSE OR
MISLEADING, OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO CORRECT ANY
STATEMENT IN ANY EARLIER COMMUNICATION WITH RESPECT TO THE SOLICITATION OF
PROXIES FOR THE SELLER MEETING WHICH HAS BECOME FALSE OR MISLEADING; AND (II) IF
AT ANY TIME PRIOR TO THE CLOSING ANY EVENT RELATING TO SELLER OR ANY OF ITS
AFFILIATES, OFFICERS OR DIRECTORS SHOULD BE DISCOVERED BY SELLER WHICH SHOULD BE
SET FORTH IN A SUPPLEMENT TO THE PROXY STATEMENT, SELLER SHALL PROMPTLY INFORM
BUYER.


 


(C) BUYER HEREBY COVENANTS AND AGREES THAT (I) THE INFORMATION (EXCEPT FOR
INFORMATION TO BE SUPPLIED BY SELLER FOR INCLUSION IN THE PROXY STATEMENT, AS TO
WHICH BUYER MAKES NO REPRESENTATION) IN THE PROXY STATEMENT SHALL NOT, ON THE
DATE THE PROXY STATEMENT IS FIRST MAILED TO STOCKHOLDERS OF SELLER, AT THE TIME
OF THE SELLER MEETING AND AT THE CLOSING, CONTAIN ANY STATEMENT WHICH, AT SUCH
TIME AND IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH IT SHALL BE MADE, IS FALSE OR
MISLEADING WITH RESPECT TO ANY MATERIAL FACT, OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE IN THE PROXY STATEMENT NOT FALSE
OR MISLEADING, OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO CORRECT ANY
STATEMENT IN ANY EARLIER COMMUNICATION WITH RESPECT TO THE SOLICITATION OF
PROXIES FOR THE SELLER MEETING WHICH HAS BECOME FALSE OR MISLEADING, AND (II) IF
AT ANY TIME PRIOR TO THE

 

24

--------------------------------------------------------------------------------


 


CLOSING ANY EVENT RELATING TO BUYER OR ANY OF ITS AFFILIATES, OFFICERS OR
DIRECTORS SHOULD BE DISCOVERED BY BUYER WHICH SHOULD BE SET FORTH IN A
SUPPLEMENT TO THE PROXY STATEMENT, BUYER SHALL PROMPTLY INFORM SELLER.


 


(D) BUYER AND SELLER SHALL MAKE ALL NECESSARY FILINGS WITH RESPECT TO THE
TRANSACTION UNDER THE SECURITIES ACT, THE EXCHANGE ACT, APPLICABLE STATE BLUE
SKY LAWS AND THE RULES AND REGULATIONS THEREUNDER.


 


SECTION 5.3             ACCESS TO INFORMATION. 


 


UPON REASONABLE NOTICE, SELLER SHALL AFFORD TO BUYER’S OFFICERS, EMPLOYEES,
ACCOUNTANTS, COUNSEL AND OTHER REPRESENTATIVES, REASONABLE ACCESS, DURING NORMAL
BUSINESS HOURS DURING THE PERIOD PRIOR TO THE CLOSING, TO ALL ITS PROPERTIES,
BOOKS, CONTRACTS, COMMITMENTS AND RECORDS RELATING TO THE MAMMOGRAPHY
INTELLECTUAL PROPERTY AND, DURING SUCH PERIOD, SELLER SHALL FURNISH PROMPTLY TO
BUYER (A) A COPY OF EACH REPORT, SCHEDULE, REGISTRATION STATEMENT AND OTHER
DOCUMENT FILED OR RECEIVED BY IT DURING SUCH PERIOD PURSUANT TO THE REQUIREMENTS
OF FEDERAL SECURITIES LAWS AND (B) ALL OTHER INFORMATION CONCERNING ITS
BUSINESS, PROPERTIES AND PERSONNEL AS BUYER MAY REASONABLY REQUEST.  UNLESS
OTHERWISE REQUIRED BY LAW, BUYER WILL AND SHALL CAUSE ITS OFFICERS, EMPLOYEES,
ACCOUNTANTS, COUNSEL AND OTHER REPRESENTATIVES OR PERSONS WHO HAVE ACCESS TO
SUCH INFORMATION TO HOLD ANY SUCH INFORMATION WHICH IS NON-PUBLIC IN CONFIDENCE
IN ACCORDANCE WITH THE CONFIDENTIALITY AGREEMENT.  NO INFORMATION OR KNOWLEDGE
OBTAINED IN ANY INVESTIGATION PURSUANT TO THIS SECTION 5.3 OR OTHERWISE SHALL
AFFECT OR BE DEEMED TO MODIFY ANY REPRESENTATION OR WARRANTY CONTAINED IN THIS
AGREEMENT OR THE CONDITIONS TO THE OBLIGATIONS OF THE PARTIES TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 5.4             SELLER MEETING. 


 


THE SELLER, ACTING THROUGH ITS BOARD OF DIRECTORS, SHALL, SUBJECT TO AND IN
ACCORDANCE WITH APPLICABLE LAW AND ITS CHARTER AND BYLAWS, PROMPTLY AND DULY
CALL, GIVE NOTICE OF, CONVENE AND HOLD AS SOON AS PRACTICABLE FOLLOWING THE DATE
ON WHICH THE REGISTRATION STATEMENT BECOMES EFFECTIVE THE SELLER MEETING FOR THE
PURPOSE OF VOTING TO APPROVE THIS AGREEMENT AND THE SALE OF SUBSTANTIALLY ALL
THE ASSETS OF SELLER AS CONTEMPLATED HEREBY (THE “SELLER VOTING PROPOSAL”).  THE
BOARD OF DIRECTORS OF THE SELLER SHALL (I) RECOMMEND APPROVAL OF THE SELLER
VOTING PROPOSAL BY THE STOCKHOLDERS OF THE SELLER AND INCLUDE IN THE PROXY
STATEMENT SUCH RECOMMENDATION AND (II) TAKE ALL REASONABLE AND LAWFUL ACTION TO
SOLICIT AND OBTAIN SUCH APPROVAL.  NOTWITHSTANDING THE FOREGOING, THE BOARD OF
DIRECTORS OF SELLER MAY WITHDRAW OR MODIFY ITS RECOMMENDATION IN ORDER TO
RESPOND TO, OR OTHERWISE FACILITATE THE CONSUMMATION OF AN ACQUISITION PROPOSAL,
IF, AND ONLY IF, (A) THE BOARD OF DIRECTORS OF SELLER HAS RECEIVED A SUPERIOR
PROPOSAL, (B) SUCH BOARD OF DIRECTORS DETERMINES AFTER CONSULTATION WITH ITS
OUTSIDE LEGAL COUNSEL THAT IT IS NECESSARY TO WITHDRAW OR MODIFY SUCH
RECOMMENDATION, IN ORDER TO COMPLY WITH ITS FIDUCIARY DUTIES UNDER APPLICABLE
LAW, TO RECOMMEND SUCH SUPERIOR PROPOSAL TO THE STOCKHOLDERS OF SELLER AND
(C) SELLER HAS COMPLIED WITH THE PROVISIONS OF SECTION 5.1, IN ALL OTHER
INSTANCES THE BOARD OF DIRECTORS OF SELLER MAY WITHDRAW OR MODIFY SUCH
RECOMMENDATION IF, AND ONLY IF, SUCH BOARD OF DIRECTORS DETERMINES AFTER

 

25

--------------------------------------------------------------------------------


 


CONSULTATION WITH ITS OUTSIDE LEGAL COUNSEL THAT IT IS NECESSARY TO WITHDRAW OR
MODIFY SUCH RECOMMENDATION, IN ORDER TO COMPLY WITH ITS FIDUCIARY DUTIES UNDER
APPLICABLE LAW.


 


SECTION 5.5             LEGAL CONDITIONS TO CLOSING.


 


(A) SUBJECT TO THE TERMS HEREOF, SELLER AND BUYER SHALL USE THEIR RESPECTIVE
COMMERCIALLY REASONABLE EFFORTS TO (I) TAKE, OR CAUSE TO BE TAKEN, ALL
APPROPRIATE ACTION, AND DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY AND PROPER
UNDER APPLICABLE LAW TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS
CONTEMPLATED HEREBY AS PROMPTLY AS PRACTICABLE, (II) OBTAIN FROM ANY
GOVERNMENTAL ENTITY OR ANY OTHER THIRD PARTY ANY CONSENTS, LICENSES, PERMITS,
WAIVERS, APPROVALS, AUTHORIZATIONS, OR ORDERS REQUIRED TO BE OBTAINED OR MADE BY
SELLER OR BUYER IN CONNECTION WITH THE AUTHORIZATION, EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE ANCILLARY AGREEMENTS AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, (III) AS PROMPTLY AS PRACTICABLE, MAKE ALL
NECESSARY FILINGS, AND THEREAFTER MAKE ANY OTHER REQUIRED SUBMISSIONS, WITH
RESPECT TO THIS AGREEMENT REQUIRED UNDER (A) THE SECURITIES ACT AND THE EXCHANGE
ACT, AND ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND (B) ANY
OTHER APPLICABLE LAW AND (IV) EXECUTE OR DELIVER ANY ADDITIONAL INSTRUMENTS
NECESSARY TO CONSUMMATE THE TRANSACTIONS, AND TO FULLY CARRY OUT THE PURPOSES
OF, THIS AGREEMENT.  SELLER AND BUYER SHALL COOPERATE WITH EACH OTHER IN
CONNECTION WITH THE MAKING OF ALL SUCH FILINGS PRIOR TO FILING AND, IF
REQUESTED, CONSIDER IN GOOD FAITH ALL REASONABLE ADDITIONS, DELETIONS OR CHANGES
SUGGESTED IN CONNECTION THEREWITH.  SELLER AND BUYER SHALL USE THEIR RESPECTIVE
COMMERCIALLY REASONABLE EFFORTS TO FURNISH TO EACH OTHER ALL INFORMATION
REQUIRED FOR ANY APPLICATION OR OTHER FILING TO BE MADE BY THE OTHER PARTY
PURSUANT TO THE RULES AND REGULATIONS OF ANY APPLICABLE LAW (INCLUDING ALL
INFORMATION REQUIRED TO BE INCLUDED IN THE PROXY STATEMENT AND THE REGISTRATION
STATEMENT) IN CONNECTION WITH THE TRANSACTIONS.


 


(B) SUBJECT TO THE TERMS HEREOF, BUYER AND SELLER AGREE TO COOPERATE AND TO USE
THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY GOVERNMENT
CLEARANCES OR APPROVALS REQUIRED FOR CLOSING UNDER ANY FEDERAL, STATE OR FOREIGN
LAW OR, REGULATION OR DECREE DESIGNED TO PROHIBIT, RESTRICT OR REGULATE ACTIONS
FOR THE PURPOSE OR EFFECT OF MONOPOLIZATION OR RESTRAINT OF TRADE (COLLECTIVELY
“ANTITRUST LAWS”); PROVIDED, HOWEVER, THAT NEITHER BUYER NOR ANY OF ITS
SUBSIDIARIES SHALL BE REQUIRED TO (I) DIVEST ANY OF THEIR RESPECTIVE BUSINESSES,
PRODUCT LINES OR ASSETS, OR TO TAKE OR AGREE TO TAKE ANY OTHER ACTION OR AGREE
TO ANY LIMITATION, THAT COULD REASONABLY BE EXPECTED TO HAVE A BUYER MATERIAL
ADVERSE EFFECT OR A MATERIAL ADVERSE EFFECT ON BUYER AFTER THE CLOSING OR
(II) TAKE ANY ACTION UNDER THIS SECTION 5.5 IF THE UNITED STATES DEPARTMENT OF
JUSTICE OR THE UNITED STATES FEDERAL TRADE COMMISSION OR ANY FOREIGN
GOVERNMENTAL AGENCY RESPONSIBLE FOR ENFORCEMENT OF APPLICABLE ANTITRUST LAWS
AUTHORIZES ITS STAFF TO SEEK A PRELIMINARY INJUNCTION OR RESTRAINING ORDER TO
ENJOIN CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(C) EACH OF SELLER AND BUYER SHALL GIVE ANY NOTICES TO THIRD PARTIES, AND USE
THEIR COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY THIRD PARTY CONSENTS RELATED
TO OR REQUIRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY THAT ARE
(I) INTELLECTUAL PROPERTY AUTHORIZATIONS, (II) NECESSARY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, (III) DISCLOSED OR REQUIRED TO BE DISCLOSED IN
THE SELLER DISCLOSURE SCHEDULE OR THE BUYER

 

26

--------------------------------------------------------------------------------


 


DISCLOSURE SCHEDULE, AS THE CASE MAY BE, OR (IV) REQUIRED TO PREVENT A
MAMMOGRAPHY INTELLECTUAL PROPERTY MATERIAL ADVERSE EFFECT OR A BUYER MATERIAL
ADVERSE EFFECT FROM OCCURRING PRIOR TO OR AFTER THE CLOSING.


 


SECTION 5.6             PUBLIC DISCLOSURE. 


 


BUYER AND SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CONSULT WITH EACH
OTHER BEFORE ISSUING ANY PRESS RELEASE OR OTHERWISE MAKING ANY PUBLIC STATEMENT
WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND SHALL
NOT ISSUE ANY SUCH PRESS RELEASE OR MAKE ANY SUCH PUBLIC STATEMENT PRIOR TO
USING SUCH EFFORTS, EXCEPT AS MAY BE REQUIRED BY LAW.  THE INITIAL PRESS RELEASE
RELATING TO THIS AGREEMENT SHALL BE IN A FORM AGREED BY THE PARTIES.


 


SECTION 5.7             NOTIFICATION OF CERTAIN MATTERS.


 


BUYER WILL GIVE PROMPT NOTICE TO SELLER, AND SELLER WILL GIVE PROMPT NOTICE TO
BUYER, OF THE OCCURRENCE, OR FAILURE TO OCCUR, OF ANY EVENT, WHICH OCCURRENCE OR
FAILURE TO OCCUR WOULD BE REASONABLY LIKELY TO CAUSE (A) ANY REPRESENTATION OR
WARRANTY OF SUCH PARTY CONTAINED IN THIS AGREEMENT TO BE UNTRUE OR INACCURATE IN
ANY MATERIAL RESPECT AT ANY TIME FROM THE DATE OF THIS AGREEMENT TO THE CLOSING,
OR (B) ANY MATERIAL FAILURE OF BUYER OR SELLER, AS THE CASE MAY BE, OR OF ANY
OFFICER, DIRECTOR, EMPLOYEE OR AGENT THEREOF, TO COMPLY WITH OR SATISFY ANY
COVENANT, CONDITION OR AGREEMENT TO BE COMPLIED WITH OR SATISFIED BY IT UNDER
THIS AGREEMENT.  NOTWITHSTANDING THE ABOVE, THE DELIVERY OF ANY NOTICE PURSUANT
TO THIS SECTION WILL NOT LIMIT OR OTHERWISE AFFECT THE REMEDIES AVAILABLE
HEREUNDER TO THE PARTY RECEIVING SUCH NOTICE OR THE CONDITIONS TO SUCH PARTY’S
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  SELLER WILL
PROMPTLY PROVIDE BUYER WITH COPIES OF ALL CORRESPONDENCE WITH ITS CUSTOMERS
REGARDING THE MAMMOGRAPHY PRODUCTS.


 


SECTION 5.8             EMPLOYMENT ARRANGEMENTS AND EMPLOYEE BENEFITS.


 


(A) BUYER WILL NOT ASSUME ANY OF SELLER’S EMPLOYEE BENEFIT PLANS OR TAKE ON ANY
LIABILITY RELATING TO ANY OF SELLER’S EMPLOYEE BENEFIT PLANS.


 


(B) BUYER MAY OFFER EMPLOYMENT TO SUCH MAMMOGRAPHY EMPLOYEES WHO ARE SALES
REPRESENTATIVES OR OTHERWISE SPEND SUBSTANTIALLY ALL OF THEIR BUSINESS TIME
SELLING THE MAMMOGRAPHY PRODUCTS TO THE SELLER’S CUSTOMERS AS BUYER SHALL ELECT
IN ITS SOLE DISCRETION.  BUYER SHALL HAVE THE SOLE DISCRETION TO ESTABLISH THE
WAGES, SALARY, BENEFITS AND OTHER EMPLOYMENT TERMS AND CONDITIONS OF ANY SUCH
EMPLOYEES WHICH THE SELLER ELECTS TO OFFER EMPLOYMENT.  THOSE EMPLOYEES WHO
SHALL ACCEPT SAID OFFER OF EMPLOYMENT WITH BUYER AND WHO SHALL ACTUALLY COMMENCE
ACTIVE EMPLOYMENT WITH BUYER SHALL COLLECTIVELY BE REFERRED TO AS THE
“TRANSFERRED EMPLOYEES.”


 


(C) SELLER SHALL RETAIN ALL RESPONSIBILITY AND LIABILITY FOR PROVIDING COBRA
CONTINUATION COVERAGE, IN ACCORDANCE WITH CODE SECTION 4980B AND SECTIONS 601
THROUGH 608 OF ERISA, TO QUALIFIED BENEFICIARIES (WITHIN THE MEANING OF CODE
SECTION 4980B(G)(1)) OR TO M&A QUALIFIED BENEFICIARIES (WITHIN THE MEANING OF
TREASURY REGULATION 54.4980B-9) IN CONNECTION WITH, THE TRANSACTIONS
CONTEMPLATED HEREIN.

 

27

--------------------------------------------------------------------------------


 


(D) SELLER SHALL BE SOLELY RESPONSIBLE FOR COMPLIANCE WITH ANY FEDERAL, STATE OR
LOCAL LAWS AND REGULATIONS, INCLUDING, BUT NOT LIMITED TO, THE WORKER ADJUSTMENT
AND RETRAINING NOTIFICATION ACT (“WARN”), RELATING TO A PLANT CLOSING OR A
SUBSTANTIAL LAYOFF OF PERSONNEL AND FOR ALL SEVERANCE EXPENSES AND OTHER COSTS,
AT SELLER’S FACILITY AT 12300 NORTH GRANT STREET, DENVER, COLORADO WHETHER PRIOR
TO, CONCURRENT WITH, OR AFTER THE CLOSING, AND SELLER SHALL BE SOLELY
RESPONSIBLE FOR ALL SELLER’S EMPLOYEES WHO ARE NOT TRANSFERRED EMPLOYEES.


 


(E) IT IS EXPRESSLY AGREED THAT THE PROVISIONS OF THIS SECTION 5.8 ARE NOT
INTENDED TO BE FOR THE BENEFIT OF OR OTHERWISE ENFORCEABLE BY ANY THIRD PERSON,
INCLUDING, WITHOUT LIMITATION, ANY EMPLOYEE OF SELLER, OR ANY COLLECTIVE
BARGAINING UNIT OR EMPLOYEE ORGANIZATION.  WITHOUT LIMITING THE FOREGOING,
NOTHING CONTAINED IN THIS AGREEMENT SHALL CREATE OR IMPLY ANY OBLIGATION ON THE
PART OF BUYER TO PROVIDE ANY CONTINUING EMPLOYMENT RIGHT TO ANY INDIVIDUAL ON OR
AFTER THE CLOSING.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED TO
RESTRICT OR OTHERWISE LIMIT THE BUYER’S ABILITY TO HIRE THE EMPLOYEES OR FORMER
EMPLOYEES OF THE SELLER.


 


SECTION 5.9             POST-CLOSING CONTRACTUAL ARRANGEMENTS.  FROM AND AFTER
THE CLOSING DATE, EXCEPT AS SET FORTH ON SCHEDULE 5.9:


 

(a)  Seller will not take any action to permit any party to an IP Contract to
continue to use any of the Mammography Intellectual Property after the
termination of such IP Contract without the express prior written consent of
Buyer.

 

(b)  Seller will comply in all material respects with its Obligations under the
Philips Supply Agreement and the EES Agreements as such terms are defined in
Section 5A.1.  Buyer hereby acknowledges that pursuant to the EES Distributor
Agreement, EES has the exclusive right to sell the Products in the Exclusive
Territory (as such terms are defined in the EES Distributor Agreement) until the
EES Termination Date (as such term is defined in Section 5A.1(a)).  Buyer agrees
that during the period from and after the Closing Date until the EES Termination
Date it will not sell any Products in the Exclusive Territory in violation of
the EES Distributor Agreement.  Notwithstanding the foregoing, nothing contained
herein shall limit in any way the sale of the Buyer’s Multi-Care system and
related systems and products.

 

(c)  If requested by Buyer and EES Seller shall take all necessary action to
amend, modify or terminate, as so requested, the EES Agreements, provided that
any amendment or modification will not result in any additional liability or
obligation on the part of the Seller.

 

(d)  If requested by Buyer and Philips , Seller shall take all necessary action
to amend, modify or terminate, as so requested, the Philips Agreements, provided
that any amendment or modification will not result in any additional liability
or obligation on the part of the Seller.

 

(e)  Without the express prior written consent of Buyer, Seller will not take
any action to amend, modify, waive compliance with any of the agreements or
conditions or

 

28

--------------------------------------------------------------------------------


 

extend the time for the performance of any of the obligations under the Philips
Supply Agreement or any of the EES Agreements.

 

(f)  Seller will comply in all material respects with its Service and Warranty
Obligations as contemplated pursuant to Section 5A.1(iii).

 


SECTION 5.10           LOAN TO SELLER.


 


BUYER SHALL MAKE FUNDS AVAILABLE TO SELLER IN ACCORDANCE WITH THE TERMS AND
CONDITIONS SET FORTH IN THE LOAN AGREEMENT, AND SELLER AND BUYER SHALL COMPLY
WITH THEIR RESPECTIVE AGREEMENTS, OBLIGATIONS AND COVENANTS UNDER THE LOAN
AGREEMENT.


 

ARTICLE VA.  LICENSE AGREEMENT

 

Section 5A.1.        License.

 

(a) Subject to the terms and conditions set forth in this Agreement, Buyer
grants to Seller a non-exclusive limited license to use the items of the
Mammography Intellectual Property necessary in order to enable Seller to
(i) fulfill its obligations to supply Mammography Products to Philips Medical
Systems DMC GmbH (together with its parent corporation, its subsidiaries and
affiliates and their respective successors and assigns, “Philips”) in accordance
with the terms and conditions of that certain Master Purchasing Agreement
between the Seller and Philips dated October 14, 2004 (the “Philips Supply
Agreement”) during the period following the Closing Date until the earlier to
occur of the date such agreement is terminated pursuant to the terms thereof or
October 14, 2007 (such date, the “Philips Termination Date”), (ii) fulfill its
obligations to supply Mammography Products to Ethicon Endo-Surgery (EES) Europe,
a subsidiary of Johnson & Johnson, Inc. (together with its parent corporation,
its subsidiaries and affiliates and their respective successors and assigns,
“EES”), in accordance with the terms and conditions of that certain Agreement
dated October 10, 1997, between the Seller and EES with Addendum dated
January 28, 1998, and Addendum dated February 2, 2002 (collectively, the “EES
Purchase Agreement”), that certain Distributor Agreement dated December 9, 1998,
between the Seller and EES with Addendum dated December 8, 2000 and Addendum
dated February 21, 2003 (collectively the “EES Distributor Agreement”), and that
certain Non-Exclusive Distributorship Agreement dated October 10, 2002, between
the Seller and EES (the “EES Distributorship Agreement” and together with the
EES Purchase Agreement and the EES Distributor Agreement, the “EES Agreements”)
during the period following the Closing Date until the earlier to occur of the
date such agreement is terminated pursuant to the terms thereof or October 10,
2006 (such date, the “EES Termination Date”), ….(iii) fulfill existing
agreements or renew, extend or enter into new agreements, relating exclusively
to the Seller’s service business with respect to the previously installed
Mammography Products (collectively, the “Service and Warranty Obligations”),
provided however, that the license granted pursuant to this
Section 5A(a)(iii) shall not be construed to permit the Seller to perform any
Upgrades to the Mammography Products, and (iv) perform any Permitted Upgrades,
and (v) carry out the RE&S Activities.  For purposes of the foregoing, the term
“RE&S Activities” means the Seller’s business of researching,

 

29

--------------------------------------------------------------------------------


 

designing, developing, manufacturing, distributing, servicing, licensing and
selling radiology, electrophysiology, and surgery systems and products and
technology related to such systems and products, including without limitation,
its VersaRAd, EPX/SPX and Bloom product lines or components thereof; provided,
that RE&S Activities shall not include any aspects of the Mammography Business,
Mammography Products or Mammography Intellectual Property, except as
specifically covered by the license set forth in Section 5A(a)(v) and
specifically enumerated on Schedule 5A.1.  For purposes of the foregoing, the
term Permitted Upgrades Permitted Upgrades shall mean (i) any Upgrade, the
provision of which does not result, directly or indirectly, in any remuneration
or payment to the Seller or any affiliates of Seller, (ii) any Upgrade which the
Seller reasonably determines to be necessary to ensure the safe operation of
such products in accordance with applicable health and safety standards,
(iii) any Upgrade which is offered or performed by the Seller for the purpose of
correcting any identified bugs in the software products underlying the
Mammography Products, provided that any such software bug fix merely corrects a
problem and does not provide additional functionality or significant feature
enhancements, (iv) with respect to the Seller’s MammoTest product line, the sale
and installation of replacement cameras (whether or not manufactured by Seller)
and other spare parts comprising the Seller’s MammoTest products that are
primarily designed to improve the image quality, cost effectiveness and/or
reliability of such products which may result from Seller’s sustaining
engineering activities after the date hereof but which do not result from any
product development activities performed by Seller after the Closing Date ,
(v) with respect to the Seller’s SenoScan product line, the sale or transfer of
any spare parts which may result from Seller’s sustaining engineering activities
after the date hereof but which do not result from any product development
activities performed by Seller after the Closing Date, (vi) with respect to the
Seller’s SenoScan product line, from and after the Closing Date until June 30,
2006, any Upgrades which are required to performed by the Seller pursuant to the
SenoScan Upgrade Contract as set forth on Schedule 2.10(j) as such contracts are
in effect on the date hereof and (vii) with respect to the Seller’s SenoScan
product line, the sale and installation to any of the Seller’s installed
customer base existing as of the Closing Date of the Senoview (the Fischer
Imaging workstation) or Cedara radiologist review workstations on any SenoScan
products sold prior to the Closing Date.  In the event that Seller wishes to
perform any Upgrade which does not otherwise fall under the foregoing definition
of Permitted Upgrades, Buyer agrees to discuss the scope of such Upgrade and to
reasonably consider amending the definition of Permitted Upgrades to allow
Seller to perform such Upgrade. The items of the Mammography Intellectual
Property necessary to enable the Seller to satisfy the foregoing purposes shall
be referred to herein as the “Licensed Intellectual Property”.  Schedule 5A.1
sets forth each of the items of the Mammography Intellectual Property necessary
to enable the Seller to satisfy the obligations described in (iii), (iv) and
(v) above and no other items of the Mammography Intellectual Property shall be
licensed hereunder to the Seller pursuant to (iii), (iv) and (v) above.

 


(B)  THE LICENSE GRANTED BY BUYER TO SELLER TO CARRY OUT THE PURPOSES ENUMERATED
IN SUBSECTIONS (III) AND (IV) IN SECTION 5A.1(A) MAY BE TRANSFERRED OR
SUBLICENSED BY SELLER TO NO MORE THAN 10 THIRD PARTIES WITH THE PRIOR WRITTEN
CONSENT OF BUYER, WHICH SHALL NOT

 

30

--------------------------------------------------------------------------------


 


BE UNREASONABLY WITHHELD (IT BEING AGREED THAT ABSENT OTHER SUBSTANTIVE REASONS
FOR WITHHOLDING ITS CONSENT, IT WOULD BE UNREASONABLE FOR BUYER TO WITHHOLD ITS
CONSENT SOLELY BECAUSE THE PROPOSED TRANSFEREE OR SUBLICENSE IS A COMPETITOR OF
BUYER).  IN THE EVENT SELLER PROPOSES TO TRANSFER OR SUBLICENSE SUCH LICENSE IN
CONNECTION WITH THE RECEIPT OF A WRITTEN OFFER TO SELL OR OTHERWISE TRANSFER ALL
OR A PORTION OF THE SELLER’S CONTINUING SERVICE AND UPGRADE OBLIGATIONS AS
CONTEMPLATED UNDER SECTION 5A.1(III) AND (IV) ABOVE (THE PORTION OF THE SELLER’S
CONTINUING SERVICE AND UPGRADE OBLIGATIONS BEING OFFERED FOR SALE BY THE SELLER
BEING REFERRED TO HEREIN AS THE “OFFERED BUSINESS”), SELLER SHALL DELIVER A
WRITTEN NOTICE TO BUYER IN ACCORDANCE WITH SECTION 10.1 HEREOF AT LEAST 20
BUSINESS DAYS PRIOR TO THE CONSUMMATION OF THE PROPOSED SALE OF THE OFFERED
BUSINESS WHICH NOTICE SHALL SET FORTH THE PRICE AND PRINCIPAL TERMS AND
CONDITIONS OF THE PROPOSED SALE OF THE OFFERED BUSINESS AND THE IDENTITY OF THE
PROPOSED TRANSFEREE OR SUBLICENSEE (THE “SELLER’S NOTICE”).  UPON RECEIPT OF THE
SELLER’S NOTICE, THE BUYER SHALL HAVE 15 BUSINESS DAYS (THE “BUYER’S PURCHASE
PERIOD”) TO ELECT TO PURCHASE THE OFFERED BUSINESS ON THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH IN THE SELLER’S NOTICE.  THE BUYER MAY EXERCISE ITS
RIGHT TO PURCHASE THE OFFERED BUSINESS BY DELIVERING A WRITTEN NOTICE TO SELLER
IN ACCORDANCE WITH SECTION 10.1 PRIOR TO THE EXPIRATION OF THE BUYER’S PURCHASE
PERIOD (THE “BUYER’S NOTICE”).  UPON RECEIPT OF THE BUYER’S NOTICE, SELLER AND
BUYER SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO CONSUMMATE THE SALE BY
SELLER TO BUYER OF THE OFFERED BUSINESS ON TERMS AND CONDITIONS AT LEAST AS
FAVORABLE TO THE SELLER AS THOSE SET FORTH IN THE SELLER’S NOTICE.  IF THE BUYER
FAILS TO DELIVER THE BUYER’S NOTICE PRIOR TO THE EXPIRATION OF THE BUYER’S
PURCHASE PERIOD, THE SELLER MAY, DURING THE 45-DAY PERIOD FOLLOWING THE
EXPIRATION OF THE BUYER’S PURCHASE PERIOD, OFFER AND SELL THE OFFERED BUSINESS
TO THE PROPOSED TRANSFEREE OR SUBLICENSE IDENTIFIED IN THE SELLER’S NOTICE ON
TERMS AND CONDITIONS AT LEAST AS FAVORABLE TO THE SELLER AS THOSE SET FORTH IN
THE SELLER’S NOTICE. AS A CONDITION PRECEDENT TO ANY TRANSFER OR SUBLICENSE OF
SUCH LICENSE RIGHTS, BUYER SHALL BE PROVIDED WITH A WRITTEN AGREEMENT IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO BUYER AND EXECUTED BY THE PROPOSED
TRANSFEREE OR SUBLICENSEE CONTAINING, AT A MINIMUM, TERMS AND CONDITIONS
RELATING TO THE USE OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY AT LEAST AS
RESTRICTIVE AS THOSE SET FORTH IN THIS SECTION 5A AND ACKNOWLEDGING BUYER’S
RIGHT TO ENFORCE THE OBLIGATIONS OF THE TRANSFEREE AND SUBLICENSE UNDER SUCH
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, SELLER SHALL REMAIN FULLY LIABLE FOR
THE PERFORMANCE OF ALL OF THE OBLIGATIONS OF ITS TRANSFEREE OR SUBLICENSE
PURSUANT TO THIS SECTION 5A.1(B).


 


(C)  THE LICENSE GRANTED BY BUYER TO SELLER TO CARRY OUT THE PURPOSE ENUMERATED
IN SUBSECTION (V) IN SECTION 5A.1(A) (THE “RE&S LICENSE”) MAY BE TRANSFERRED BY
SELLER TO NO MORE THAN 10 THIRD PARTIES AND MAY BE TRANSFERRED ONLY IN
CONNECTION WITH THE SALE OF THE SELLER’S RE&S BUSINESS OR ANY PORTION THEREOF. 
AS A CONDITION PRECEDENT TO ANY TRANSFER, BUYER SHALL BE PROVIDED WITH A WRITTEN
AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO BUYER AND EXECUTED BY
THE PROPOSED TRANSFEREE CONTAINING, AT A MINIMUM, TERMS AND CONDITIONS RELATING
TO THE USE OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY AT LEAST AS RESTRICTIVE AS
THOSE SET FORTH IN THIS SECTION 5A AND ACKNOWLEDGING THE BUYER’S RIGHT TO
ENFORCE THE OBLIGATIONS OF THE TRANSFEREE UNDER SUCH AGREEMENT.


 


(D)  THE RE&S LICENSE SHALL INCLUDE THE RIGHT TO HAVE PRODUCTS USED IN THE
SELLER’S RE&S BUSINESS AS SET FORTH ON SCHEDULE 5A.1.(D) (COLLECTIVELY, THE
“RE&S PRODUCTS”) MADE FOR SELLER BY A THIRD PARTY FOR SALE OR DISTRIBUTION
(DIRECTLY OR INDIRECTLY)

 

31

--------------------------------------------------------------------------------


 


BY SELLER; ONLY TO THE EXTENT THAT IN EACH SUCH CASE THAT ALL OF THE FOLLOWING
CONDITIONS ARE MET:


 


(I)            THE DESIGNS, SPECIFICATIONS, AND WORKING DRAWINGS FOR THE
MANUFACTURE OF SUCH RE&S PRODUCTS ARE FURNISHED BY, AND ORIGINATE WITH, SELLER;


 


(II)           SUCH DESIGNS, SPECIFICATIONS AND WORKING DRAWINGS ARE IN
SUFFICIENT DETAIL THAT NO MATERIAL ADDITIONAL DESIGN BY THE MANUFACTURER IS
REQUIRED OTHER THAN ADAPTATION TO THE PRODUCTION PROCESSES AND STANDARDS
NORMALLY USED BY THE MANUFACTURER, WHICH IN EACH CASE DO NOT MATERIALLY CHANGE
THE CHARACTERISTICS OF THE RE&S PRODUCTS; AND


 


(III)          THE PRODUCTION OF THE RE&S PRODUCTS IS SOLELY FOR THE SALE OR
DISTRIBUTION (DIRECTLY OR INDIRECTLY) BY SELLER.


 


UPON WRITTEN REQUEST, SELLER AGREES TO INFORM BUYER WHETHER, AND IF SO TO WHAT
EXTENT, ANY MANUFACTURER IS OPERATING UNDER THE RIGHTS AUTHORIZED UNDER THIS
SECTION 5A.1(D). SELLER SHALL REMAIN FULLY LIABLE FOR ANY MANUFACTURER’S
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS SECTION 5A.


 


(E) THE LICENSE GRANTED PURSUANT TO SECTION 5A.1(A)(I) SHALL INCLUDE THE RIGHT
TO HAVE THE SELLER’S SENOSCAN PRODUCTS MANUFACTURED DIRECTLY BY PHILIPS DURING
THE PERIOD FROM THE CLOSING DATE TO THE PHILIPS TERMINATION DATE, PROVIDED THAT
AS A CONDITION PRECEDENT TO THE EXERCISE OF ANY SUCH RIGHT, (I) BUYER SHALL BE
PROVIDED WITH A WRITTEN AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
BUYER AND EXECUTED BY PHILIPS CONTAINING, AT A MINIMUM, TERMS AND CONDITIONS
RELATING TO THE USE OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY AT LEAST AS
RESTRICTIVE AS THOSE SET FORTH IN THIS SECTION 5A, AND ACKNOWLEDGING BUYER’S
RIGHT TO ENFORCE THE OBLIGATIONS OF PHILIPS UNDER SUCH AGREEMENT, AND
(II) PHILIPS AND BUYER SHALL HAVE ENTERED INTO AN AMENDMENT OF THE PHILIPS
SUPPLY AGREEMENT (AND SHALL NOT HAVE ENTERED INTO ANY OTHER AGREEMENTS RELATING
TO THE MAMMOGRAPHY INTELLECTUAL PROPERTY EXCEPT AS EXPRESSLY CONTEMPLATED BY
THIS SECTION 5A.1(E)) IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE BUYER
THAT SPECIFICALLY PROVIDES THAT AS OF THE PHILIPS TERMINATION DATE THE PHILIPS
SUPPLY AGREEMENT WILL BE TERMINATED WITHOUT ANY FURTHER ACTION, PAYMENT OR
PENALTY ON THE PART OF PHILIPS OR SELLER AND THAT AFTER THE PHILIPS TERMINATION
DATE PHILIPS WILL HAVE NO CONTINUING RIGHT WHATSOEVER IN THE MAMMOGRAPHY
INTELLECTUAL PROPERTY.  NOTWITHSTANDING THE FOREGOING, SELLER SHALL REMAIN FULLY
LIABLE FOR THE PERFORMANCE OF ALL OF THE OBLIGATIONS OF PHILIPS PURSUANT TO THIS
SECTION 5A.1(E).


 


(F)  BUYER DOES NOT GRANT SELLER ANY OTHER RIGHTS WITH REGARD TO THE LICENSED
INTELLECTUAL PROPERTY AND SELLER SHALL ONLY USE THE LICENSED INTELLECTUAL
PROPERTY AS NECESSARY TO SATISFY THE FOREGOING SPECIFICALLY ENUMERATED PURPOSES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF SECTIONS 5A.1(A)(III), (IV) AND (V), AND SECTIONS
5.A.1(B), (C), (D) AND (E),SELLER SHALL NOT SELL, MARKET, DISTRIBUTE OR
OTHERWISE TRANSFER OR PROVIDE ANY ITEMS OF THE LICENSED

 

32

--------------------------------------------------------------------------------


 


INTELLECTUAL PROPERTY TO ANY PARTY EXCEPT FOR PHILIPS PURSUANT TO THE PHILIPS
SUPPLY AGREEMENT, OR ANY SUCCESSOR-IN-INTEREST THERETO AS PERMITTED BY THE TERMS
OF THE PHILIPS SUPPLY AGREEMENT, AND EES PURSUANT TO THE EES AGREEMENTS, OR ANY
SUCCESSOR-IN-INTEREST THERETO, AS PERMITTED BY THE TERMS OF THE EES AGREEMENTS.


 

Section 5A.2         Additional Limitations and Restrictions.

 

Except as otherwise specifically provided in this Agreement, Seller shall not,
without the express written consent of Buyer: (i) copy all or any portion of the
Licensed Intellectual Property licensed hereunder; (ii) disclose, provide,
distribute or otherwise make available any item of the Licensed Intellectual
Property licensed hereunder to any other person or entity or permit others to
use it; (iii) rent, lease, encumber, sublicense, sell, assign or otherwise
transfer any item of the Mammography Intellectual Property licensed hereunder or
enter into any agreement obligating the Seller to do any of the foregoing with
respect to the Mammography Intellectual Property licensed hereunder; (iv) use
the Licensed Intellectual Property for any development or analysis purposes
whatsoever, or (v) permit any third party to engage in any acts set forth in
subsections (i) through (iv), above. Nothing in this Agreement shall be
construed as granting Seller, or any customer of Seller, any right or license
under any intellectual property right of Buyer by implication, estoppel or
otherwise, except as expressly set forth in this Agreement.  Buyer shall retain
sole and exclusive ownership of the Licensed Intellectual Property. Seller
acknowledges that by virtue of this Article VA it has and shall acquire no
rights in the Licensed Intellectual Property, other than the limited rights
expressly granted hereunder. Seller understands and agrees that from and after
the Closing Date Buyer may alter, modify, improve, adapt, further develop,
enhance or create derivative works from, any items of the Mammography
Intellectual Property acquired hereunder (collectively, the “Buyer’s
Modifications”). Nothing contained in this Agreement gives Seller any rights
with respect to any of the Buyer’s Modifications.  The parties agree that a
breach by Seller of any of the covenants set forth in this Section 5A.2 could
cause irreparable harm to Buyer, that Buyer’s remedies at law in the event of
such breach would be inadequate, and that, accordingly, in the event of such
breach, a restraining order or injunction or both may be issued against any
Seller and/or any of the subsidiaries, in addition to any other rights and
remedies that are available to Buyer.  In connection with any such action or
proceeding for injunctive relief, Seller, on behalf of itself and each of its
subsidiaries, hereby waives the claim or defense that a remedy at law alone is
adequate and agrees, to the maximum extent permitted by law, to have each
provision of this Section 5A.2 specifically enforced against such person and
consents to the entry of injunctive relief against such person enforcing or
restraining any breach or threatened breach of this Section 5A.2.  Any
alteration, modification, improvement, adaptation, further development,
enhancement or derivative works of the Licensed Intellectual Property created by
the Seller or any of its transferees or sublicensees in the course of satisfying
the purposes set forth in subsections (i)-(v) of Section 5A.1 shall be
exclusively owned by the Buyer and Seller shall take all necessary actions and
execute all relevant

 

33

--------------------------------------------------------------------------------


 

documentation (including executing any assignments thereof or granting powers of
attorney to the Buyer to do so) in order to transfer ownership thereof to the
Buyer as shall be reasonably requested by Buyer.

 

Section 5A.3         Confidentiality.

 


THE LICENSED INTELLECTUAL PROPERTY IS THE CONFIDENTIAL AND PROPRIETARY
INFORMATION OF BUYER.  SELLER AGREES THAT IT SHALL NOT DISCLOSE, PROVIDE OR
OTHERWISE MAKE AVAILABLE ANY ITEM OF THE LICENSED INTELLECTUAL PROPERTY, IN
WHOLE OR IN PART, TO ANY THIRD PARTY AND THAT IT SHALL NOT MAKE ANY USE
WHATSOEVER OF THE LICENSED INTELLECTUAL PROPERTY, IN EACH CASE, EXCEPT AS
EXPRESSLY AUTHORIZED HEREUNDER. SELLER SHALL USE ALL REASONABLE EFFORTS AND
EXERT EVERY REASONABLE DEGREE OF CARE TO PROTECT THE LICENSED INTELLECTUAL
PROPERTY, AND SHALL SECURE AGREEMENTS FROM ALL EMPLOYEES, AGENTS AND CONTRACTORS
HAVING ACCESS TO THE LICENSED INTELLECTUAL PROPERTY, AT LEAST AS PROTECTIVE OF
THE LICENSED INTELLECTUAL PROPERTY AS THE PROVISIONS OF THIS SECTION 5A.3, TO
MAINTAIN THE LICENSED INTELLECTUAL PROPERTY IN CONFIDENCE. BUYER SHALL BE
PERMITTED TO ENFORCE THE PROVISIONS OF SUCH AGREEMENTS DIRECTLY AGAINST THESE
INDIVIDUALS. ANY BREACH OF THE PROVISIONS SET FORTH IN THIS SECTION 5A.3 BY
SELLER’S EMPLOYEES, AGENTS, OR CONTRACTORS, SHALL BE DEEMED TO BE A BREACH BY
SELLER ITSELF. UPON TERMINATION OF THIS AGREEMENT, SELLER’S RIGHT TO USE THE
LICENSED INTELLECTUAL PROPERTY SHALL IMMEDIATELY TERMINATE. IN ADDITION, UPON
SUCH TERMINATION, OR UPON DEMAND BY BUYER AT ANY TIME, OR UPON EXPIRATION OF
THIS AGREEMENT, SELLER SHALL RETURN PROMPTLY TO BUYER OR DESTROY, AT BUYER’S
OPTION, ALL MATERIALS, IN WRITTEN OR ELECTRONIC FORM, THAT DISCLOSE OR EMBODY
THE LICENSED INTELLECTUAL PROPERTY. THE PARTIES AGREE THAT A BREACH BY SELLER OF
ANY OF THE COVENANTS SET FORTH IN THIS SECTION 5A.3 COULD CAUSE IRREPARABLE HARM
TO BUYER, THAT BUYER’S REMEDIES AT LAW IN THE EVENT OF SUCH BREACH WOULD BE
INADEQUATE, AND THAT, ACCORDINGLY, IN THE EVENT OF SUCH BREACH, A RESTRAINING
ORDER OR INJUNCTION OR BOTH MAY BE ISSUED AGAINST ANY SELLER AND/OR ANY OF THE
SUBSIDIARIES, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES THAT ARE AVAILABLE TO
BUYER.  IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING FOR INJUNCTIVE RELIEF,
SELLER, ON BEHALF OF ITSELF AND EACH OF ITS SUBSIDIARIES, HEREBY WAIVES THE
CLAIM OR DEFENSE THAT A REMEDY AT LAW ALONE IS ADEQUATE AND AGREES, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, TO HAVE EACH PROVISION OF THIS SECTION 5A.3
SPECIFICALLY ENFORCED AGAINST SUCH PERSON AND CONSENTS TO THE ENTRY OF
INJUNCTIVE RELIEF AGAINST SUCH PERSON ENFORCING OR RESTRAINING ANY BREACH OR
THREATENED BREACH OF THIS SECTION 5A.3.


 

Section 5A.4         Proprietary Notices.

 

Seller shall not remove, alter or obscure any copyright, trademark or other
proprietary notice or marking on or within the Licensed Intellectual Property.

 

Section 5A.5         Maintenance of Records; Audit

 

During the term of the license granted pursuant to this Article 5A and for a
period of two years thereafter Seller shall maintain accurate records relating
to its use of the Licensed Intellectual Property.  Within 15 days of the end of
each calendar quarter during the term of the license granted pursuant to this
Article 5A, Seller shall provide Buyer with a summary of Seller’s use of the
Licensed Intellectual Property. Buyer may from

 

34

--------------------------------------------------------------------------------


 

time to time, upon reasonable written notification to Seller, perform an audit
of Seller’s use of the Licensed Intellectual Property and Seller’s compliance
with the provisions of the license to the Licensed Intellectual Property granted
pursuant to Article 5A. Any such audit shall be made during Seller’s normal
business hours. Buyer shall notify Seller in writing, at least ten business days
prior to such audit. Such audit shall not unreasonably interfere with Seller’s
business operations.

 

Section 5A.6         No Warranty.

 

SELLER RECEIVES NO WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, AND BUYER SPECIFICALLY DISCLAIMS ANY CONDITION OF QUALITY AND ANY
IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE FOR ANY OF THE ITEMS COMPRISING THE LICENSED INTELLECTUAL
PROPERTY.

 

Section 5A.7         Limitation of Liability.

 

BUYER SHALL UNDER NO CIRCUMSTANCES BE LIABLE TO SELLER FOR ANY LOSS OF DATA,
PROFITS, SAVINGS, USE OR BUSINESS; FOR DELAYS, INCONVENIENCE OR BUSINESS
INTERRUPTION; OR FRUSTRATION OF ECONOMIC OR BUSINESS EXPECTATIONS AND SHALL NOT
BE LIABLE TO SELLER FOR ANY SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY,
CONTINGENT, PUNITIVE OR CONSEQUENTIAL DAMAGES IN EACH CASE ARISING OUT OF OR IN
CONNECTION WITH THE PROVISIONS OF THIS SECTION VA, REGARDLESS OF WHETHER BUYER
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Section 5A.8         Term and Termination.

 

The license granted by Buyer to Seller pursuant to Section 5A.1(i) shall be in
effect from and after the Closing Date until the earlier to occur of the Philips
Termination Date or such earlier date as Buyer may exercise its termination
rights pursuant to this Section 5A.8.  The license granted by Buyer to Seller
pursuant to Section 5A.1(ii) shall be in effect from and after the Closing Date
until the earlier to occur of the EES Termination Date or such earlier date as
Buyer may exercise its termination rights pursuant to this Section 5A.8.  The
license granted by Buyer to Seller pursuant to Section 5A.1(iii) shall be in
effect from and after the Closing Date until the earlier to occur of the first
date upon which the Seller has no continuing Service or Warranty Obligations or
such earlier date as Buyer may exercise its termination rights pursuant to this
Section 5A.8.  The license granted by Buyer to Seller pursuant to
Section 5A.1(iv) shall be in effect from and after the Closing Date until the
earlier to occur of the first date upon which each of the SenoScan Upgrade
Contracts has been terminated or such earlier date as Buyer may exercise its
termination rights pursuant to this Section 5A.8.  The license granted by Buyer
to Seller pursuant to Section 5A.1(v) shall be in effect from and after the
Closing Date until the earlier to occur of the sale of all or substantially all
of the assets of the Seller’s RE&S business as they exist as of the date hereof
(unless transferred

 

35

--------------------------------------------------------------------------------


 

by Seller concurrently with such sale in accordance with the terms of
Section 5A.1(c)) or such earlier date as Buyer may exercise its termination
rights pursuant to this Section 5A.8.  The licenses granted by Buyer to Seller
pursuant to Section 5A.1 are each referred to herein individually as a “License”
and collectively as the “Licenses”.  The period of time during which each such
License shall remain in effect pursuant to this Section 5A.8 is referred to
herein as the “License Term” of such License.  If Seller materially breaches any
of its obligations contained in this Agreement, Buyer may terminate any or all
of the Licenses upon written notice to Seller and the expiration of a reasonable
cure period allowing Seller to correct such breach. Notwithstanding the
foregoing upon any material breach by Seller of any of its obligations contained
in this Agreement, which is due to Seller’s gross negligence or intentional
misconduct, Buyer may immediately terminate any or all of the Licenses upon
written notice to Seller. In no event shall Buyer be required to provide a cure
period pursuant to this Section 5A.8 in excess of forty-five (45) days.

 

Section 5A.9         Effect of Termination.

 

Upon the expiration of the License Term of any License, Seller shall return to
Buyer all physical copies of the Licensed Intellectual Property and certify in
writing the destruction of any soft copies of any software comprising the
Licensed Intellectual Property, unless such copies are still being used by the
Seller pursuant to any other License the term of which has not then expired. The
provisions of Article VA, other than Section 5A.1(a) shall survive the
termination or expiration of the License Term of each License.

 


ARTICLE VI.         CONDITIONS TO CLOSING


 


SECTION 6.1             CONDITIONS TO EACH PARTY’S OBLIGATION TO CLOSE. 


 


THE OBLIGATIONS OF EACH PARTY TO THIS AGREEMENT TO COMPLETE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE SUBJECT TO THE SATISFACTION PRIOR TO THE
CLOSING DATE OF THE FOLLOWING CONDITIONS:


 


(A) STOCKHOLDER APPROVAL.  THE SELLER VOTING PROPOSAL SHALL HAVE BEEN APPROVED
AT THE SELLER MEETING, AT WHICH A QUORUM IS PRESENT, BY THE AFFIRMATIVE VOTE OF
THE HOLDERS OF A MAJORITY OF THE SHARES OF SELLER COMMON STOCK OUTSTANDING ON
THE RECORD DATE FOR THE SELLER MEETING.


 


(B) GOVERNMENTAL APPROVALS.  ALL AUTHORIZATIONS, CONSENTS, ORDERS OR APPROVALS
OF, OR DECLARATIONS OR FILINGS WITH, OR EXPIRATIONS OF WAITING PERIODS IMPOSED
BY, ANY GOVERNMENTAL ENTITY, SHALL HAVE BEEN FILED, BEEN OBTAINED OR OCCURRED.


 


(C) NO INJUNCTIONS.  NO GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION SHALL HAVE
ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY ORDER, EXECUTIVE ORDER,
STAY, DECREE, JUDGMENT OR INJUNCTION OR STATUTE, RULE OR REGULATION WHICH IS IN
EFFECT AND WHICH HAS THE EFFECT OF MAKING THE TRANSACTIONS CONTEMPLATED HEREBY
ILLEGAL OR OTHERWISE PROHIBITING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

36

--------------------------------------------------------------------------------


 


SECTION 6.2             ADDITIONAL CONDITIONS TO OBLIGATIONS OF BUYER. 


 


THE OBLIGATION OF BUYER TO COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT IS SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS,
ANY OF WHICH MAY BE WAIVED IN WRITING EXCLUSIVELY BY BUYER:


 


(A) REPRESENTATIONS AND WARRANTIES.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 2.3, SECTION 2.9 AND SECTIONS 2.10(M) AND (N),
EACH OF THE OTHER REPRESENTATIONS AND WARRANTIES OF THE SELLER CONTAINED IN THIS
AGREEMENT OR IN THE SELLER DISCLOSURE SCHEDULE OR ANY CERTIFICATE DELIVERED
PURSUANT HERETO SHALL BE TRUE AND CORRECT AS OF THE CLOSING DATE EXCEPT WITH
RESPECT TO SUCH MATTERS THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A
MAMMOGRAPHY INTELLECTUAL PROPERTY MATERIAL ADVERSE EFFECT.  THE REPRESENTATION
SET FORTH IN SECTION 2.9 SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE CLOSING DATE.  THE REPRESENTATIONS SET FORTH IN SECTION 2.3 AND
SECTION 2.10(M) AND (N) SHALL BE TRUE AND CORRECT AS OF THE CLOSING DATE. BUYER
SHALL HAVE RECEIVED AT THE CLOSING A CERTIFICATE, SIGNED BY THE PRESIDENT AND
CHIEF FINANCIAL OFFICER OF SELLER TO SUCH EFFECT.


 


(B) PERFORMANCE OF OBLIGATIONS OF SELLER.  SELLER SHALL HAVE TAKEN ALL NECESSARY
CORPORATE OR OTHER ACTIONS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
AND SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH EACH
COVENANT, AGREEMENT AND CONDITION REQUIRED BY THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT AT OR PRIOR TO THE CLOSING; AND
BUYER SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF SELLER BY THE
PRESIDENT AND CHIEF FINANCIAL OFFICER OF SELLER TO SUCH EFFECT.


 


(C) THIRD PARTY CONSENTS.  THE SELLER SHALL HAVE OBTAINED (I) ALL CONSENTS AND
APPROVALS OF THIRD PARTIES REFERRED TO IN SCHEDULE 6.2(C) AND (II) ANY OTHER
CONSENT OR APPROVAL OF ANY THIRD PARTY (OTHER THAN A GOVERNMENTAL ENTITY), THE
FAILURE OF WHICH TO OBTAIN, INDIVIDUALLY OR IN THE AGGREGATE, IS REASONABLY
LIKELY TO HAVE A MAMMOGRAPHY INTELLECTUAL PROPERTY MATERIAL ADVERSE EFFECT.


 


(D) ABSENCE OF CERTAIN LITIGATION.  THERE SHALL NOT BE ANY SUIT, ACTION OR OTHER
PROCEEDING, INVESTIGATION OR INQUIRY BROUGHT BY ANY GOVERNMENTAL ENTITY THAT
COULD RESULT IN (I) THE RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF ANY
MATERIAL TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR ASSERTS THE ILLEGALITY
THEREOF OR (II) A MAMMOGRAPHY INTELLECTUAL PROPERTY MATERIAL ADVERSE EFFECT. 
THERE SHALL NOT BE ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT BY ANY THIRD
PARTY (OTHER THAN A GOVERNMENTAL ENTITY) BEFORE A GOVERNMENTAL ENTITY THAT COULD
REASONABLY BE EXPECTED TO RESULT IN (I) THE RESTRAINT OR PROHIBITION OF THE
CONSUMMATION OF ANY MATERIAL TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR
ASSERTS THE ILLEGALITY THEREOF OR (II) A MAMMOGRAPHY INTELLECTUAL PROPERTY
MATERIAL ADVERSE EFFECT.


 


(E) NO BANKRUPTCY.  SELLER SHALL NOT (I) HAVE COMMENCED A VOLUNTARY CASE OR
OTHER PROCEEDING SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH
RESPECT TO ITSELF OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE,
RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR SUBSTANTIALLY
ALL OF ITS PROPERTY, OR HAVE CONSENTED TO ANY SUCH RELIEF OR TO THE

 

37

--------------------------------------------------------------------------------


 


APPOINTMENT OF OR TAKING POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE
OR OTHER PROCEEDING COMMENCED AGAINST IT, OR HAVE MADE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF ITS CREDITORS, OR (II) HAVE AN INVOLUNTARY CASE OR OTHER
PROCEEDING COMMENCED AGAINST IT WHICH REMAINS PENDING SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS UNDER ANY
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREINAFTER IN EFFECT OR
SEEKING THE APPOINTING OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR SIMILAR
OFFICIAL OF IT OR SUBSTANTIALLY ALL OF ITS PROPERTY OR (III) HAVE AN ATTACHMENT
PLACED ON ANY ITEM OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY.


 


(F) INSTRUMENTS OF TRANSFER.  SELLER SHALL HAVE EXECUTED AND DELIVERED TO BUYER
GOOD AND SUFFICIENT INSTRUMENTS OF TRANSFER OF TITLE TO ALL OF MAMMOGRAPHY
INTELLECTUAL PROPERTY INCLUDING THE BILL OF SALE, INTELLECTUAL PROPERTY
ASSIGNMENT, AND SUCH OTHER INSTRUMENTS OF TRANSFER AS MAY BE REQUIRED AND AS
CONTEMPLATED BY SECTION 1.6 HEREOF.


 


(G) DELIVERY OF MAMMOGRAPHY INTELLECTUAL PROPERTY.  SELLER SHALL HAVE DELIVERED
TO BUYER’S REASONABLE SATISFACTION ALL TANGIBLE EMBODIMENTS IN WHATEVER FORM OF
THE MAMMOGRAPHY INTELLECTUAL PROPERTY TO THE BUYER INCLUDING, WITHOUT
LIMITATION:


 


(I)            APPLICATIONS FOR AND REGISTRATIONS OF PATENTS, TRADEMARKS, TRADE
NAMES, SERVICE MARKS AND COPYRIGHTS;


 


(II)           COMPUTER DISKS OR HARD DRIVES CONTAINING COMPUTER SOFTWARE
PROGRAMS AND APPLICATIONS (IN SOURCE CODE AND OBJECT CODE) (OTHER THAN THE
EXCLUDED SOFTWARE);


 


(III)          CUSTOMER INFORMATION;


 


(IV)          VENDOR LISTS;


 


(V)           WRITTEN RESEARCH MATERIALS, TECHNICAL INFORMATION, DESIGNS,
DRAWINGS, FORMULAE, PROCESSES, AND PROCEDURES; AND


 


(VI)          ALL REGULATORY DATA.


 


AND SELLER SHALL HAVE TAKEN ALL REQUISITE STEPS TO PUT BUYER IN ACTUAL
POSSESSION AND CONTROL OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY.


 


(H) RELEASE OF LIENS, SECURITY INTERESTS AND OTHER ENCUMBRANCES.  SELLER SHALL
HAVE DELIVERED TO BUYER EVIDENCE SATISFACTORY TO BUYER AND ITS COUNSEL THAT
SELLER IS ABLE TO DELIVER THE MAMMOGRAPHY INTELLECTUAL PROPERTY FREE AND CLEAR
OF ALL ENCUMBRANCES; INCLUDING WITHOUT LIMITATION, IF APPLICABLE, SUCH TAX LIEN
WAIVERS FROM THE APPLICABLE GOVERNMENTAL ENTITIES AS MAY BE CUSTOMARY OR
APPROPRIATE FOR A TRANSACTION OF THIS TYPE.


 


(I) ANCILLARY AGREEMENTS.  THE BUYER SHALL HAVE RECEIVED THE ANCILLARY
AGREEMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY THE SELLER OR ANY OF ITS
SUBSIDIARIES ON OR BEFORE THE CLOSING, INCLUDING WITHOUT LIMITATION THE BILL OF
SALE, THE INTELLECTUAL PROPERTY ASSIGNMENTS, AND SUCH OTHER INSTRUMENTS OF
TRANSFER AS MAY BE REQUIRED PURSUANT TO SECTION 1.6 OF THIS AGREEMENT.

 

38

--------------------------------------------------------------------------------


 


(J) NOTICE OF TERMINATION.  PRIOR TO THE CLOSING, SELLER SHALL HAVE DELIVERED A
NOTICE IN PROPER FORM AND CONTENT TO PHILIPS SETTING FORTH THE SELLER’S
INTENTION TO TERMINATE THE PHILIPS SUPPLY AGREEMENT AS OF OCTOBER 14, 2007.


 


(K) OPINION OF COUNSEL.  SELLER SHALL HAVE DELIVERED TO BUYER OPINIONS OF DAVIS
GRAHAM & STUBBS LLP, AND FAEGRE AND BENSON, LEGAL COUNSEL TO SELLER, DATED AS OF
THE CLOSING DATE, WHICH, IN THE AGGREGATE, WILL BE SUBSTANTIALLY IN THE FORM OF
EXHIBIT D.


 


SECTION 6.3             ADDITIONAL CONDITIONS TO OBLIGATIONS OF SELLER. 


 


THE OBLIGATION OF SELLER TO COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT IS SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS,
ANY OF WHICH MAY BE WAIVED, IN WRITING, EXCLUSIVELY BY SELLER:


 


(A) REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF THE
BUYER CONTAINED IN THIS AGREEMENT OR IN THE BUYER DISCLOSURE SCHEDULE OR ANY
CERTIFICATE DELIVERED PURSUANT HERETO SHALL BE COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE CLOSING DATE (EXCEPT THAT ANY SUCH REPRESENTATION OR
WARRANTY QUALIFIED AS TO MATERIALITY OR A BUYER’S MATERIAL ADVERSE EFFECT SHALL
CONTINUE TO BE COMPLETE AND CORRECT IN ALL RESPECTS AS OF THE CLOSING DATE); AND
SELLER SHALL HAVE RECEIVED AT THE CLOSING A CERTIFICATE, SIGNED BY THE PRESIDENT
OR CHIEF FINANCIAL OFFICER OF BUYER, TO SUCH EFFECT.


 


(B) PERFORMANCE OF OBLIGATIONS OF BUYER.  BUYER SHALL HAVE TAKEN ALL NECESSARY
CORPORATE ACTIONS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND SHALL
HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH EACH COVENANT,
AGREEMENT AND CONDITION REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED
WITH BY THEM AT OR PRIOR TO THE CLOSING; AND SELLER SHALL HAVE RECEIVED AT THE
CLOSING A CERTIFICATE, SIGNED BY THE PRESIDENT OR CHIEF FINANCIAL OFFICER OF
BUYER, TO SUCH EFFECT.


 


(C) ASSUMPTION DOCUMENT.  BUYER SHALL HAVE EXECUTED AND DELIVERED ALL ANCILLARY
AGREEMENTS TO BE EXECUTED AND DELIVERED BY BUYER ON OR BEFORE THE CLOSING.


 


(D) OPINION OF COUNSEL.  BUYER SHALL HAVE DELIVERED TO SELLER AN OPINION OF
BROWN RUDNICK BERLACK ISRAELS LLP, LEGAL COUNSEL TO BUYER, DATED AS OF THE
CLOSING DATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT E.


 


ARTICLE VII.       TERMINATION AND AMENDMENT


 


SECTION 7.1             TERMINATION. 


 


THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR TO THE CLOSING (WITH RESPECT
TO SECTIONS 7.1(B) THROUGH 7.1(H), BY WRITTEN NOTICE BY THE TERMINATING PARTY TO
THE OTHER PARTY), WHETHER BEFORE OR AFTER APPROVAL OF THE TRANSACTIONS
CONTEMPLATED HEREBY BY THE STOCKHOLDERS OF SELLER:


 


(A) BY MUTUAL WRITTEN CONSENT OF BUYER AND SELLER; OR

 

39

--------------------------------------------------------------------------------


 


(B) BY EITHER BUYER OR SELLER IF THE CLOSING SHALL NOT HAVE BEEN CONSUMMATED BY
NOVEMBER 15, 2005, OR SUCH LATER DATE AS HAS BEEN AGREED UPON IN WRITING BY
BUYER AND SELLER (THE “OUTSIDE DATE”); PROVIDED THAT THE RIGHT TO TERMINATE THIS
AGREEMENT UNDER THIS SECTION 7.1(B) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE
FAILURE TO FULFILL ANY OBLIGATION UNDER THIS AGREEMENT HAS BEEN A PRINCIPAL
CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE SUCH
DATE; OR


 


(C) BY BUYER IF THERE SHALL HAVE BEEN INSTITUTED ANY SUIT, ACTION, PROCEEDING,
BROUGHT BY ANY THIRD PARTY (OTHER THAN A GOVERNMENTAL ENTITY) AGAINST THE SELLER
AND/OR THE BUYER (EACH A “PENDING ACTION”) THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN (I) THE RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF ANY MATERIAL
TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR ASSERTS THE ILLEGALITY THEREOF OR
(II) A MAMMOGRAPHY INTELLECTUAL PROPERTY MATERIAL ADVERSE EFFECT AND WHICH HAS
BEEN PENDING FOR AT LEAST 45 DAYS WITHOUT BEING DISMISSED, SETTLED, TERMINATED,
WITHDRAWN OR FINALLY ADJUDICATED; OR BY BUYER IF THERE SHALL HAVE BEEN
INSTITUTED ANY SUIT, ACTION, PROCEEDING, OR OTHER MATERIAL INVESTIGATION OR
INQUIRY BROUGHT BY AN GOVERNMENTAL ENTITY THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN (I) THE RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF ANY MATERIAL
TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR ASSERTS THE ILLEGALITY THEREOF OR
(II) A MAMMOGRAPHY INTELLECTUAL PROPERTY MATERIAL ADVERSE EFFECT AND WHICH HAS
BEEN PENDING FOR AT LEAST 15 DAYS WITHOUT BEING DISMISSED, SETTLED, TERMINATED,
WITHDRAWN OR FINALLY ADJUDICATED. FOR PURPOSES OF THIS SECTION 7.1(C), A
“MATERIAL INVESTIGATION OR INQUIRY” SHALL MEAN ANY INVESTIGATION OR INQUIRY
BROUGHT OR INITIATED BY ANY GOVERNMENTAL ENTITY, OTHER THAN AN INFORMAL
INVESTIGATION OR INQUIRY THAT WOULD NOT REASONABLY BE EXPECTED TO REQUIRE
SIGNIFICANT TIME OR EFFORT TO COMPLY WITH, OR WHICH HAS NOT PREVIOUSLY REQUIRED
BUYER TO INCUR MORE THAN $100,000 IN EXPENSES TO COMPLY WITH.


 


(D) BY EITHER BUYER OR SELLER, IF AT THE SELLER MEETING (INCLUDING ANY
ADJOURNMENT OR POSTPONEMENT) THE REQUISITE VOTE OF THE STOCKHOLDERS OF SELLER IN
FAVOR OF THE SELLER VOTING PROPOSAL SHALL NOT HAVE BEEN OBTAINED (PROVIDED THAT
THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SECTION 7.1(D) SHALL NOT BE
AVAILABLE TO THE SELLER WHERE THE FAILURE TO OBTAIN SELLER STOCKHOLDER APPROVAL
SHALL HAVE BEEN CAUSED BY THE ACTION OR FAILURE TO ACT OF SELLER IN BREACH OF
THIS AGREEMENT AND SHALL NOT BE AVAILABLE TO BUYER WHERE SUCH FAILURE IS CAUSED
BY A BREACH OF THIS AGREEMENT BY BUYER); OR


 


(E) BY BUYER, IF: (I) THE BOARD OF DIRECTORS OF SELLER SHALL HAVE FAILED TO
RECOMMEND APPROVAL OF THE SELLER VOTING PROPOSAL IN THE PROXY STATEMENT OR SHALL
HAVE WITHDRAWN OR MODIFIED ITS RECOMMENDATION OF THE SELLER VOTING PROPOSAL;
(II) AFTER THE RECEIPT BY SELLER OF AN ACQUISITION PROPOSAL, BUYER REQUESTS IN
WRITING THAT THE BOARD OF DIRECTORS OF SELLER RECONFIRM ITS RECOMMENDATION OF
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THE BOARD OF
DIRECTORS OF SELLER FAILS TO DO SO WITHIN TEN BUSINESS DAYS AFTER ITS RECEIPT OF
BUYER’S REQUEST; (III) THE BOARD OF DIRECTORS OF SELLER SHALL HAVE APPROVED OR
RECOMMENDED TO THE STOCKHOLDERS OF SELLER AN ALTERNATIVE TRANSACTION (AS DEFINED
IN SECTION 7.3(E)); OR (IV) FOR ANY REASON SELLER FAILS TO CALL AND HOLD THE
SELLER MEETING BY THE OUTSIDE DATE; OR


 


(F) BY EITHER BUYER OR SELLER, IF THERE HAS BEEN A BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT ON THE PART OF THE OTHER PARTY SET FORTH IN THIS
AGREEMENT,

 

40

--------------------------------------------------------------------------------


 


WHICH BREACH (I) CAUSES THE CONDITIONS SET FORTH IN SECTION 6.2(A) OR (B) (IN
THE CASE OF TERMINATION BY BUYER) OR 6.3(A) OR (B) (IN THE CASE OF TERMINATION
BY SELLER) NOT TO BE SATISFIED, AND (II) SHALL NOT HAVE BEEN CURED WITHIN 20
DAYS FOLLOWING RECEIPT BY THE BREACHING PARTY OF WRITTEN NOTICE OF SUCH BREACH
FROM THE OTHER PARTY;  PROVIDED, HOWEVER, THAT THE TERMINATING PARTY MAY NOT
THEN BE IN BREACH OF ITS MATERIAL OBLIGATIONS UNDER THIS AGREEMENT; OR


 


(G) BY BUYER, IF SELLER SHALL HAVE BREACHED ITS OBLIGATIONS SET FORTH IN
SECTION 5.1 OR SELLER SHALL FURNISH NON-PUBLIC INFORMATION TO ANY PERSON OR
ENTITY IN CONNECTION WITH AN ACQUISITION PROPOSAL, OR ENTER INTO DISCUSSIONS OR
NEGOTIATIONS WITH ANY PERSON OR ENTITY IN CONNECTION WITH AN ACQUISITION
PROPOSAL UNLESS SUCH DISCUSSIONS CONSTITUTE SELLER PERMITTED RESPONSE ACTIONS;
OR


 


(H) BY SELLER AT ANY TIME PRIOR TO THE APPROVAL OF THE SELLER VOTING PROPOSAL,
IF SELLER HAS RECEIVED A SUPERIOR PROPOSAL AND SELLER’S BOARD OF DIRECTORS SHALL
HAVE WITHDRAWN OR MODIFIED ITS RECOMMENDATION OF THE SELLER VOTING PROPOSAL IN
ACCORDANCE WITH SECTION 5.4, PROVIDED, HOWEVER, THAT SELLER MAY NOT TERMINATE
THIS AGREEMENT PURSUANT TO THIS SECTION 7.1(H) UNLESS (A) SELLER SHALL HAVE
COMPLIED WITH SECTION 5.1, (B) SELLER SHALL HAVE COMPLIED WITH SECTION 7.3,
INCLUDING WITHOUT LIMITATION HAVING REPAID ALL AMOUNTS DUE UNDER THE LOAN
AGREEMENT PRIOR TO SUCH TERMINATION AND (C) SELLER IS NOT OTHERWISE THEN IN
BREACH OF ITS MATERIAL OBLIGATIONS UNDER THIS AGREEMENT.


 


SECTION 7.2             EFFECTS OF TERMINATION. 


 


IN THE EVENT OF TERMINATION OF THIS AGREEMENT AS PROVIDED IN SECTION 7.1, THIS
AGREEMENT SHALL IMMEDIATELY BECOME VOID AND THERE SHALL BE NO LIABILITY OR
OBLIGATION ON THE PART OF BUYER OR SELLER OR THEIR RESPECTIVE OFFICERS,
DIRECTORS, STOCKHOLDERS OR AFFILIATES, EXCEPT AS SET FORTH IN SECTION 7.3 OF
THIS AGREEMENT OR IN THE LOAN AGREEMENTS AS PROVIDED IN THE FOLLOWING SENTENCE
AND EXCEPT THAT NOTHING HEREIN SHALL RELIEVE ANY PARTY FROM LIABILITY FOR ANY
BREACH OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
FOREGOING, THE PARTIES UNDERSTAND AND AGREE THAT THE TERMS AND CONDITIONS OF THE
LOAN AGREEMENT AND THE PARTIES RESPECTIVE RIGHTS AND OBLIGATIONS THEREUNDER
SHALL BE GOVERNED BY THE TERMS THEREOF, AND SHALL NOT BE AFFECTED BY THE
TERMINATION OF THIS AGREEMENT EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN OR
THEREIN.  WITHOUT LIMITING THE FOREGOING, THE PARTIES UNDERSTAND AND AGREE THAT
FOR PURPOSES OF THE LOAN AGREEMENT THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS AGREEMENT AND INCORPORATED BY REFERENCE IN THE LOAN AGREEMENT SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT UNTIL ALL AMOUNTS DUE UNDER THE LOAN
AGREEMENT ARE FULLY PAID OR DISCHARGED.


 


SECTION 7.3             FEES, EXPENSES, LOAN REPAYMENT.


 


(A)           EXCEPT AS SET FORTH IN THIS SECTION 7.3 OR OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, ALL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE PAID BY THE PARTY INCURRING SUCH EXPENSES, WHETHER OR NOT THE
TRANSACTION IS CONSUMMATED.

 

41

--------------------------------------------------------------------------------


 


(B) SELLER SHALL PAY BUYER UP TO $800,000 (OR $1,280,000 IN THE CASE OF A
TERMINATION DESCRIBED IN SECTION 7.3(C) BELOW) AS REIMBURSEMENT FOR REASONABLE
OUT-OF-POCKET EXPENSES OF BUYER ACTUALLY INCURRED RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT PRIOR TO TERMINATION (INCLUDING, BUT NOT LIMITED
TO, REASONABLE FEES AND EXPENSES OF BUYER’S COUNSEL, ACCOUNTANTS AND FINANCIAL
ADVISORS, BUT EXCLUDING ANY DISCRETIONARY FEES PAID TO SUCH FINANCIAL ADVISORS;
SUCH EXPENSES TO BE REFERRED TO AS “BUYER REIMBURSABLE EXPENSES”), (I) UPON
TERMINATION OF THIS AGREEMENT BY BUYER PURSUANT TO SECTION 7.1(G), (II) UPON THE
TERMINATION OF THIS AGREEMENT BY BUYER PURSUANT TO SECTION 7.1(B) IF SELLER’S
FAILURE TO FULFILL ANY OBLIGATION UNDER THIS AGREEMENT HAS BEEN A PRINCIPAL
CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE THE
OUTSIDE DATE, OR (III) UPON TERMINATION OF THE AGREEMENT BY BUYER OR SELLER
PURSUANT TO SECTION 7.1(D).  BUYER SHALL PROMPTLY PROVIDE SELLER WITH INVOICES
OR OTHER REASONABLE EVIDENCE OF SUCH EXPENSES UPON WRITTEN REQUEST BY SELLER. 
ANY AMOUNT PAID BY SELLER TO BUYER IN RESPECT OF BUYER REIMBURSABLE EXPENSES
SHALL OFFSET ON A DOLLAR-FOR-DOLLAR BASIS ANY FEES PAYABLE BY SELLER TO BUYER
PURSUANT TO SECTION 7.3(C).


 


(C) SELLER SHALL PAY BUYER A TERMINATION FEE OF $1,280,000 UPON THE EARLIEST TO
OCCUR OF THE FOLLOWING EVENTS: (I) THE TERMINATION OF THIS AGREEMENT BY SELLER
PURSUANT TO SECTION 7.1(H); (II) THE TERMINATION OF THIS AGREEMENT BY BUYER OR
SELLER PURSUANT TO SECTION 7.1(D) AS A RESULT OF THE FAILURE TO RECEIVE THE
REQUISITE VOTE FOR APPROVAL OF THE SELLER VOTING PROPOSAL BY THE STOCKHOLDERS OF
SELLER AT THE SELLER MEETING IF, AT THE TIME OF SUCH FAILURE, THERE SHALL HAVE
BEEN ANNOUNCED (AND NOT UNCONDITIONALLY WITHDRAWN) AN ALTERNATIVE TRANSACTION
RELATING TO SELLER; (III) THE TERMINATION OF THIS AGREEMENT BY BUYER PURSUANT TO
SECTION 7.1(E); (IV) THE TERMINATION OF THIS AGREEMENT BY BUYER PURSUANT TO
SECTION 7.1(F); AND (IV) THE TERMINATION OF THIS AGREEMENT BY BUYER PURSUANT TO
SECTION 7.1(G) AND WITHIN TWELVE MONTHS THEREAFTER, SELLER SHALL HAVE ENTERED
INTO AN AGREEMENT TO ENGAGE IN AN ALTERNATIVE TRANSACTION OR SHALL HAVE ENGAGED
IN AN ALTERNATIVE TRANSACTION.


 


(D) THE EXPENSES AND FEES, IF APPLICABLE, PAYABLE PURSUANT TO SECTION 7.3(B),
AND 7.3(C) SHALL BE PAID WITHIN TWO BUSINESS DAYS AFTER DEMAND THEREFOR
FOLLOWING THE FIRST TO OCCUR OF THE EVENTS GIVING RISE TO THE PAYMENT OBLIGATION
DESCRIBED IN SECTION 7.3(B) AND 7.3(C); PROVIDED, HOWEVER, THAT SUCH AMOUNT
SHALL BE REQUIRED TO BE PAID PRIOR TO THE TAKING OF ANY ACTION TO THE EXTENT
EXPRESSLY SET FORTH IN THIS SECTION 7.3 OR ELSEWHERE IN THIS AGREEMENT.  IF
SELLER FAILS TO PROMPTLY PAY TO BUYER ANY EXPENSE REIMBURSEMENT OR FEE DUE
HEREUNDER, SELLER SHALL PAY THE COSTS AND EXPENSES (INCLUDING LEGAL FEES AND
EXPENSES) IN CONNECTION WITH ANY ACTION, INCLUDING THE FILING OF ANY LAWSUIT OR
OTHER LEGAL ACTION, TAKEN TO COLLECT PAYMENT, TOGETHER WITH INTEREST ON THE
AMOUNT OF ANY UNPAID FEE AT THE PUBLICLY ANNOUNCED PRIME RATE OF BANK OF AMERICA
(OR SUCCESSOR THERETO) PLUS FIVE PERCENT PER ANNUM, COMPOUNDED QUARTERLY, FROM
THE DATE SUCH EXPENSE REIMBURSEMENT OR FEE WAS REQUIRED TO BE PAID.


 


(E) SELLER SHALL REPAY ALL OUTSTANDING AMOUNTS OF PRINCIPAL AND INTEREST DUE
UNDER THE LOAN AGREEMENT UPON THE EARLIEST TO OCCUR OF THE FOLLOWING EVENTS:
(I) IMMEDIATELY PRIOR TO SELLER, OR ANY OFFICER, DIRECTOR, EMPLOYEE, FINANCIAL
ADVISOR, REPRESENTATIVE OR AGENT OF SELLER FURNISHING NON-PUBLIC INFORMATION TO
ANY PERSON OR ENTITY IN CONNECTION WITH AN ACQUISITION PROPOSAL, OR ENTERING
INTO DISCUSSIONS OR NEGOTIATIONS WITH ANY PERSON OR ENTITY IN CONNECTION WITH AN
ACQUISITION PROPOSAL UNLESS SUCH DISCUSSIONS CONSTITUTE

 

42

--------------------------------------------------------------------------------


 


SELLER PERMITTED RESPONSE ACTIONS; (II) THE DATE UPON WHICH BUYER TERMINATES
THIS AGREEMENT IN ACCORDANCE WITH SECTION 7.1(E), SECTION 7.1(F) OR
SECTION 7.1(G); (III) THE DATE UPON WHICH SELLER TERMINATES THIS AGREEMENT IN
ACCORDANCE WITH SECTION 7.1(H); (IV) THE DATE UPON WHICH BUYER TERMINATES THIS
AGREEMENT PURSUANT TO SECTION 7.1(B) IF SELLER’S FAILURE TO FULFILL ANY
OBLIGATION UNDER THIS AGREEMENT HAS BEEN A PRINCIPAL CAUSE OF OR RESULTED IN THE
FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE THE OUTSIDE DATE, (V) THE DATE UPON
WHICH LENDER OR MAKER TERMINATES THE ASSET PURCHASE AGREEMENT PURSUANT TO
SECTION 7.1(D) OF THE ASSET PURCHASE AGREEMENT, (VI) 30 DAYS AFTER THE DATE UPON
WHICH THIS AGREEMENT IS TERMINATED BY BUYER OR SELLER PURSUANT TO
SECTION 7.1(A), OR 7.1(B) PROVIDED THAT NEITHER PARTY’S FAILURE TO FULFILL ANY
OBLIGATION UNDER THIS AGREEMENT HAS BEEN A PRINCIPAL CAUSE OF OR RESULTED IN THE
FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE THE OUTSIDE DATE, (VII) 180 DAYS
AFTER THE DATE UPON WHICH THIS AGREEMENT IS TERMINATED BY BUYER PURSUANT TO
SECTION 7.1(C); OR (VIII) 180 DAYS AFTER THE DATE UPON WHICH THIS AGREEMENT IS
TERMINATED BY THE SELLER PURSUANT TO SECTION 7.1(F) OR 7.1(B) IF, IN THE CASE OF
THE SELLER’S TERMINATION PURSUANT TO SECTION 7.1(B), BUYER’S FAILURE TO FULFILL
ANY OBLIGATION UNDER THIS AGREEMENT HAS BEEN A PRINCIPAL CAUSE OF OR RESULTED IN
THE FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE THE OUTSIDE DATE.


 


(F)  AS USED IN THIS AGREEMENT, “ALTERNATIVE TRANSACTION” MEANS EITHER (I) A
TRANSACTION PURSUANT TO WHICH ANY PERSON (OR GROUP OF PERSONS) OTHER THAN BUYER
OR ITS AFFILIATES (A “THIRD PARTY”), ACQUIRES MORE THAN 25% OF THE OUTSTANDING
SHARES OF SELLER COMMON STOCK PURSUANT TO A TENDER OFFER OR EXCHANGE OFFER OR
OTHERWISE, (II) A MERGER OR OTHER BUSINESS COMBINATION INVOLVING SELLER PURSUANT
TO WHICH ANY THIRD PARTY ACQUIRES MORE THAN 25% OF THE OUTSTANDING SHARES OF
SELLER COMMON STOCK OR OF THE ENTITY SURVIVING SUCH MERGER OR BUSINESS
COMBINATION, (III) ANY OTHER TRANSACTION PURSUANT TO WHICH ANY THIRD PARTY
ACQUIRES CONTROL OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY, OR (IV) ANY PUBLIC
ANNOUNCEMENT BY A THIRD PARTY OF A PROPOSAL, PLAN OR INTENTION TO DO ANY OF THE
FOREGOING OR ANY AGREEMENT TO ENGAGE IN ANY OF THE FOREGOING; PROVIDED, HOWEVER,
AN ALTERNATIVE TRANSACTION SHALL NOT INCLUDE ANY TRANSACTION WHICH, BY ITS
EXPRESS TERMS, PERMITS AND DOES NOT OTHERWISE MATERIALLY INTERFERE WITH THE
TRANSACTIONS TO BE CONSUMMATED AS CONTEMPLATED HEREBY.


 


SECTION 7.4             AMENDMENT. 


 


THIS AGREEMENT MAY BE AMENDED BY THE PARTIES HERETO, BY ACTION TAKEN OR
AUTHORIZED BY THEIR RESPECTIVE BOARDS OF DIRECTORS, AT ANY TIME BEFORE OR AFTER
APPROVAL OF THE MATTERS PRESENTED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY BY THE STOCKHOLDERS OF SELLER, BUT, AFTER ANY SUCH APPROVAL,
NO AMENDMENT SHALL BE MADE WHICH BY LAW REQUIRES FURTHER APPROVAL BY SUCH
STOCKHOLDERS WITHOUT SUCH FURTHER APPROVAL.  THIS AGREEMENT MAY NOT BE AMENDED
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED ON BEHALF OF EACH OF THE PARTIES
HERETO.


 


SECTION 7.5             EXTENSION; WAIVER. 


 


AT ANY TIME PRIOR TO THE CLOSING, THE PARTIES HERETO, BY ACTION TAKEN OR
AUTHORIZED BY THEIR RESPECTIVE BOARDS OF DIRECTORS, MAY, TO THE EXTENT LEGALLY
ALLOWED, (I) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR
OTHER ACTS OF THE OTHER PARTIES HERETO,

 

43

--------------------------------------------------------------------------------


 


(II) WAIVE ANY INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN OR IN ANY DOCUMENT DELIVERED PURSUANT HERETO AND (III) WAIVE COMPLIANCE
WITH ANY OF THE AGREEMENTS OR CONDITIONS CONTAINED HEREIN.  ANY AGREEMENT ON THE
PART OF A PARTY HERETO TO ANY SUCH EXTENSION OR WAIVER SHALL BE VALID ONLY IF
SET FORTH IN A WRITTEN INSTRUMENT SIGNED ON BEHALF OF SUCH PARTY.


 


ARTICLE VIII.      INDEMNIFICATION


 


SECTION 8.1             DEFINITIONS AND RULES.


 


FOR PURPOSES OF THIS ARTICLE 8:


 

“Losses” means all losses, damages (including, without limitation, punitive and
consequential damages), liabilities, payments and obligations, and all expenses
related thereto.  Losses shall include any reasonable legal fees and costs
incurred by any of the Indemnified Persons subsequent to the Closing in defense
of or in connection with any alleged or asserted liability, payment or
obligation for which indemnity is forthcoming under Section 8.2 or Section 8.3
below, whether or not any liability or payment, obligation or judgment is
ultimately imposed against the Indemnified Persons and whether or not the
Indemnified Persons are made or become parties to any such action.

 

“Buyer’s Indemnified Persons” means Buyer, subsidiaries and affiliated
corporations, and their respective directors, officers, employees, stockholders
and agents.

 

“Indemnified Person” means any person entitled to be indemnified under this
Article 8.

 

“Indemnifying Person” means any person obligated to indemnify another person
under this Article 8.

 

“Seller Indemnified Persons” means Seller.

 

“Third Party Action” means any written assertion of a claim, or the commencement
of any action, suit, or proceeding, by a third party as to which any person
believes it may be an Indemnified Person hereunder.

 


SECTION 8.2             INDEMNIFICATION BY SELLER.


 


SUBJECT TO THIS ARTICLE 8, SELLER AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
BUYER’S INDEMNIFIED PERSONS FROM AND AGAINST ALL LOSSES DIRECTLY OR INDIRECTLY
INCURRED BY OR SOUGHT TO BE IMPOSED UPON ANY OF THEM:


 


(A) RESULTING FROM OR ARISING OUT OF ANY BREACH OF THE REPRESENTATIONS OR
WARRANTIES SET FORTH IN SECTION 2.3 (AUTHORIZATION OF TRANSACTION), SECTION 2.9
(TITLE TO THE MAMMOGRAPHY INTELLECTUAL PROPERTY) OR SECTION 2.10(M) OR (N);

 

44

--------------------------------------------------------------------------------


 


(B) RESULTING FROM OR ARISING OUT OF ANY BREACH OF ANY COVENANT OR AGREEMENT
MADE BY SELLER IN OR PURSUANT TO THIS AGREEMENT RELATING TO CONFIDENTIALITY OR
TO BE PERFORMED BY SELLER ON OR AFTER THE CLOSING, INCLUDING, WITHOUT
LIMITATION, THE COVENANTS AND AGREEMENTS OF SELLER CONTAINED IN SECTION 5.09 AND
ARTICLE VA;


 


(C) RESULTING FROM OR ARISING OUT OF ANY LIABILITY, PAYMENT OR OBLIGATION IN
RESPECT OF ANY TAXES OWING BY SELLER OF ANY KIND OR DESCRIPTION (INCLUDING
INTEREST AND PENALTIES WITH RESPECT THERETO) FOR ALL PERIODS OR PORTIONS OF
PERIODS ENDING ON OR BEFORE THE CLOSING DATE;


 


(D) RESULTING FROM OR ARISING OUT OF ANY RETAINED LIABILITIES;


 


(E) RESULTING FROM OR ARISING OUT OF ANY PENDING ACTIONS;


 


(F) RESULTING FROM OR ARISING OUT OF THE FRAUD OF SELLER, INCLUDING WITHOUT
LIMITATION ANY BREACH OF SELLER’S COVENANTS OR AGREEMENTS SET FORTH IN
SECTION 5.2(B).


 


SECTION 8.3             INDEMNIFICATION BY BUYER.


 


FROM AND AFTER THE CLOSING DATE, BUYER SHALL INDEMNIFY AND HOLD HARMLESS SELLER
INDEMNIFIED PERSONS FROM ANY AND ALL LOSSES DIRECTLY OR INDIRECTLY INCURRED BY
OR SOUGHT TO BE IMPOSED UPON THEM:


 


(A) RESULTING FROM OR ARISING OUT OF ANY BREACH OF ANY OF THE REPRESENTATIONS OR
WARRANTIES MADE BY BUYER IN SECTION 3.2 (AUTHORIZATION OF TRANSACTION) HEREOF;


 


(B) RESULTING FROM OR ARISING OUT OF ANY BREACH OF ANY COVENANT OR AGREEMENT
MADE BY BUYER IN OR PURSUANT TO THIS AGREEMENT TO BE PERFORMED BY BUYER ON OR
AFTER THE CLOSING INCLUDING, WITHOUT LIMITATION, THE COVENANTS AND AGREEMENTS OF
BUYER CONTAINED IN ARTICLE VA;


 


(C) RESULTING FROM OR ARISING OUT OF ANY ASSUMED LIABILITIES; OR


 


(D) RESULTING FROM OR ARISING OUT OF THE FRAUD OF BUYER, INCLUDING WITHOUT
LIMITATION ANY BREACH OF BUYER’S COVENANTS OR AGREEMENTS SET FORTH IN
SECTION 5.2(C).


 


SECTION 8.4             NOTICE.


 


THE INDEMNIFIED PERSON SHALL GIVE PROMPT WRITTEN NOTICE TO THE INDEMNIFYING
PERSON OF EACH CLAIM FOR INDEMNIFICATION HEREUNDER, SPECIFYING THE AMOUNT AND
NATURE OF THE CLAIM, AND OF ANY MATTER WHICH IN THE OPINION OF THE INDEMNIFIED
PERSON IS LIKELY TO GIVE RISE TO AN INDEMNIFICATION CLAIM.  THE OMISSION TO GIVE
SUCH NOTICE TO THE INDEMNIFYING PERSON WILL NOT RELIEVE THE INDEMNIFYING PERSON
OF ANY LIABILITY HEREUNDER UNLESS IT WAS PREJUDICED THEREBY UNDER THIS
ARTICLE 8.

 

45

--------------------------------------------------------------------------------


 


SECTION 8.5             DEFENSE OF THIRD PARTY ACTIONS.


 


(A) PROMPTLY AFTER RECEIPT OF NOTICE OF ANY THIRD PARTY ACTION, ANY PERSON WHO
BELIEVES HE, SHE OR IT MAY BE AN INDEMNIFIED PERSON WILL GIVE NOTICE TO THE
POTENTIAL INDEMNIFYING PERSON OF SUCH ACTION.  THE OMISSION TO GIVE SUCH NOTICE
TO THE INDEMNIFYING PERSON WILL NOT RELIEVE THE INDEMNIFYING PERSON OF ANY
LIABILITY HEREUNDER UNLESS, AND TO THE EXTENT, IT WAS PREJUDICED THEREBY, NOR
WILL IT RELIEVE IT OF ANY LIABILITY WHICH IT MAY HAVE OTHER THAN UNDER THIS
ARTICLE 8.


 


(B) UPON RECEIPT OF A NOTICE OF A THIRD PARTY ACTION, THE INDEMNIFYING PERSON
SHALL HAVE THE RIGHT, AT ITS OPTION AND AT ITS OWN EXPENSE, TO PARTICIPATE IN
AND BE PRESENT AT THE DEFENSE OF SUCH THIRD PARTY ACTION, BUT NOT TO CONTROL THE
DEFENSE, NEGOTIATION OR SETTLEMENT THEREOF, WHICH CONTROL SHALL REMAIN WITH THE
INDEMNIFIED PERSON, UNLESS THE INDEMNIFYING PERSON MAKES THE ELECTION PROVIDED
IN PARAGRAPH (C) BELOW.


 


(C) BY WRITTEN NOTICE WITHIN TWENTY (20) DAYS AFTER RECEIPT OF A NOTICE OF A
THIRD PARTY ACTION, AN INDEMNIFYING PERSON MAY ELECT TO ASSUME CONTROL OF THE
DEFENSE, NEGOTIATION AND SETTLEMENT THEREOF, WITH COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PERSON; PROVIDED, HOWEVER, THAT THE INDEMNIFYING
PERSON AGREES (I) TO PROMPTLY INDEMNIFY THE INDEMNIFIED PERSON FOR ITS
REASONABLE EXPENSES TO DATE, AND (II) TO HOLD THE INDEMNIFIED PERSON HARMLESS
FROM AND AGAINST ANY AND ALL INDEMNIFIED LOSSES, CAUSED BY OR ARISING OUT OF ANY
SETTLEMENT OF THE THIRD PARTY ACTION OR ANY JUDGMENT IN CONNECTION WITH THAT
THIRD PARTY ACTION.  THE INDEMNIFYING PERSONS SHALL NOT IN THE DEFENSE OF THE
THIRD PARTY ACTION ENTER INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS A TERM
THEREOF THE UNCONDITIONAL RELEASE BY THE THIRD PARTY CLAIMANT OF THE INDEMNIFIED
PERSON, OR CONSENT TO ENTRY OF ANY JUDGMENT, EXCEPT WITH THE CONSENT OF THE
INDEMNIFIED PERSON.


 


(D) UPON ASSUMPTION OF CONTROL OF THE DEFENSE OF A THIRD PARTY ACTION UNDER
PARAGRAPH (C) ABOVE, THE INDEMNIFYING PERSON WILL NOT BE LIABLE TO THE
INDEMNIFIED PERSON HEREUNDER FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY
INCURRED BY THE INDEMNIFIED PERSON IN CONNECTION WITH THE DEFENSE OF THE THIRD
PARTY ACTION, OTHER THAN REASONABLE EXPENSES OF INVESTIGATION.


 


(E) IF THE INDEMNIFYING PERSON DOES NOT ELECT TO CONTROL THE DEFENSE OF A THIRD
PARTY ACTION UNDER PARAGRAPH (C), THE INDEMNIFYING PERSON SHALL PROMPTLY
REIMBURSE THE INDEMNIFIED PERSON FOR EXPENSES INCURRED BY THE INDEMNIFIED PERSON
IN CONNECTION WITH DEFENSE OF SUCH THIRD PARTY ACTION, AS AND WHEN THE SAME
SHALL BE INCURRED BY THE INDEMNIFIED PERSON.


 


(F) IN THE EVENT AN INDEMNIFYING PERSON SUCCESSFULLY DEMONSTRATES THAT THE PARTY
SEEKING INDEMNIFICATION IS RESPONSIBLE AND THE INDEMNIFYING PERSON IS IN FACT
THE PARTY ENTITLED TO INDEMNITY HEREUNDER, THE INDEMNIFYING PARTY SHALL BE
ENTITLED TO RECOVER ITS LOSSES WITH RESPECT TO SUCH MATTER FROM THE PARTY
INITIALLY SEEKING INDEMNIFICATION HEREUNDER.


 


(G) ANY PERSON WHO HAS NOT ASSUMED CONTROL OF THE DEFENSE OF ANY THIRD PARTY
ACTION SHALL HAVE THE DUTY TO COOPERATE WITH THE PARTY WHICH ASSUMED SUCH
DEFENSE.

 

46

--------------------------------------------------------------------------------


 


SECTION 8.6             MISCELLANEOUS.


 


(A) BUYER’S INDEMNIFIED PERSONS SHALL BE ENTITLED TO INDEMNIFICATION UNDER
SECTION 8.2 AND SELLER’S INDEMNIFIED PERSONS SHALL BE ENTITLED TO
INDEMNIFICATION UNDER SECTION 8.3, REGARDLESS OF WHETHER THE MATTER GIVING RISE
TO THE APPLICABLE LIABILITY, PAYMENT, OBLIGATION OR EXPENSE MAY HAVE BEEN
PREVIOUSLY DISCLOSED TO ANY SUCH PERSON UNLESS DISCLOSED IN WRITING HEREIN ON
THE SCHEDULES HERETO UNLESS OTHERWISE INDICATED TO THE CONTRARY THEREON.  THE
WAIVER BY ANY PARTY OF A CONDITION TO CLOSING WHICH IS BASED UPON THE ACCURACY
OF ANY REPRESENTATION OR WARRANTY, OR ON THE PERFORMANCE OF OR COMPLIANCE WITH
ANY COVENANT OR OBLIGATION, WILL NOT AFFECT THAT OR ANY OTHER PERSON’S RIGHT TO
INDEMNIFICATION OF LOSSES HEREUNDER OR OTHER REMEDY.


 


(B) IF ANY LOSS IS RECOVERABLE UNDER MORE THAN ONE PROVISION HEREOF, THE
INDEMNIFIED PERSON SHALL BE ENTITLED TO ASSERT A CLAIM FOR SUCH LOSS UNTIL THE
EXPIRATION OF THE LONGEST PERIOD OF TIME WITHIN WHICH TO ASSERT A CLAIM FOR LOSS
UNDER ANY OF THE PROVISIONS WHICH ARE APPLICABLE.


 


SECTION 8.7             PAYMENT OF INDEMNIFICATION.


 


CLAIMS FOR INDEMNIFICATION UNDER THIS ARTICLE 8 SHALL BE PAID OR OTHERWISE
SATISFIED BY THE INDEMNIFYING PERSONS WITHIN THIRTY (30) DAYS AFTER NOTICE
THEREOF IS GIVEN BY THE INDEMNIFIED PERSON.


 


ARTICLE IX.        ADDITIONAL POST-CLOSING AGREEMENTS


 


SECTION 9.1             BOOKS AND RECORDS; TAX MATTERS. 


 


(A) BOOKS AND RECORDS.  EACH PARTY AGREES THAT IT WILL FULLY COOPERATE WITH AND
MAKE AVAILABLE TO THE OTHER PARTY, DURING NORMAL BUSINESS HOURS, ALL BOOKS AND
RECORDS, INFORMATION AND EMPLOYEES (WITHOUT SUBSTANTIAL DISRUPTION OF
EMPLOYMENT) RETAINED AND REMAINING IN EXISTENCE AFTER THE CLOSING WHICH ARE
NECESSARY OR USEFUL IN CONNECTION WITH (I) ANY TAX INQUIRY, AUDIT, INVESTIGATION
OR DISPUTE, ANY LITIGATION OR INVESTIGATION, (II) ANY FINANCIAL STATEMENTS OR
FINANCIAL STATEMENT AUDITS REQUIRED TO BE PROVIDED AND/OR FILED BY THE BUYER
PURSUANT TO ANY FEDERAL OR STATE SECURITIES LAWS, OR (III) ANY OTHER MATTER
REQUIRING ANY SUCH BOOKS AND RECORDS, INFORMATION OR EMPLOYEES FOR ANY
REASONABLE BUSINESS PURPOSE.  THE PARTY REQUESTING ANY SUCH BOOKS AND RECORDS,
INFORMATION OR EMPLOYEES SHALL BEAR ALL OF THE OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES, BUT EXCLUDING
REIMBURSEMENT FOR SALARIES AND EMPLOYEE BENEFITS) REASONABLY INCURRED IN
CONNECTION WITH PROVIDING SUCH BOOKS AND RECORDS, INFORMATION OR EMPLOYEES.  ALL
INFORMATION RECEIVED PURSUANT TO THIS SECTION 9.1(A) SHALL BE SUBJECT TO THE
TERMS OF THE CONFIDENTIALITY AGREEMENT.


 


(B) COOPERATION AND RECORDS RETENTION.  SELLER AND BUYER SHALL (I) EACH PROVIDE
THE OTHER WITH SUCH ASSISTANCE AS MAY REASONABLY BE REQUESTED BY ANY OF THEM
IN CONNECTION WITH THE PREPARATION OF ANY RETURN, AUDIT, OR OTHER EXAMINATION BY
ANY TAXING AUTHORITY OR JUDICIAL OR ADMINISTRATIVE PROCEEDINGS RELATING TO
LIABILITY FOR TAXES, (II) EACH PROVIDE THE OTHER WITH ANY RECORDS OR OTHER
INFORMATION THEN IN THE POSSESSION OF SUCH PARTY THAT MAY BE RELEVANT TO SUCH
RETURN, AUDIT OR EXAMINATION, PROCEEDING OR DETERMINATION, AND (III) EACH
PROVIDE THE OTHER WITH ANY FINAL DETERMINATION OF ANY SUCH AUDIT OR EXAMINATION,

 

47

--------------------------------------------------------------------------------


 


PROCEEDING, OR DETERMINATION THAT AFFECTS ANY AMOUNT REQUIRED TO BE SHOWN ON ANY
TAX RETURN OF THE OTHER FOR ANY PERIOD.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BUYER AND SELLER SHALL EACH RETAIN, UNTIL THE APPLICABLE STATUTES OF
LIMITATIONS (INCLUDING ANY EXTENSIONS) HAVE EXPIRED, COPIES OF ALL TAX RETURNS,
SUPPORTING WORK SCHEDULES, AND OTHER RECORDS OR INFORMATION USED IN THE
PREPARATION OF SUCH RETURNS FOR ALL TAX PERIODS OR PORTIONS THEREOF ENDING ON OR
BEFORE THE CLOSING DATE AND SHALL NOT DESTROY OR OTHERWISE DISPOSE OF ANY SUCH
RECORDS WITHOUT FIRST PROVIDING THE OTHER PARTY WITH A REASONABLE OPPORTUNITY TO
REVIEW AND COPY THE SAME.


 


(C) PAYMENT OF LIABILITIES.  FOLLOWING THE CLOSING DATE, SELLER SHALL PAY
PROMPTLY WHEN DUE ALL OF THE DEBTS AND LIABILITIES OF SELLER, INCLUDING ANY
LIABILITY FOR TAXES.


 


SECTION 9.2             NONSURVIVAL OF REPRESENTATIONS, WARRANTIES AND
AGREEMENTS.


 


EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 2.3
(AUTHORIZATION OF TRANSACTION), SECTION 2.9 (TITLE TO THE MAMMOGRAPHY
INTELLECTUAL PROPERTY), SECTIONS 2.10(M) AND (N) AND SECTION 3.2 (AUTHORIZATION
OF TRANSACTION) OF THIS AGREEMENT OR AS OTHERWISE PROVIDED IN THE LOAN AGREEMENT
(FOR PURPOSES THEREOF), NONE OF THE REPRESENTATIONS OR WARRANTIES IN THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR IN ANY INSTRUMENT DELIVERED PURSUANT TO
THIS AGREEMENT SHALL SURVIVE THE CLOSING, BUT SHALL EXPIRE WITH AND BE
TERMINATED AND EXTINGUISHED UPON THE CLOSING; PROVIDED, HOWEVER THAT NOTHING
HEREIN SHALL RELIEVE ANY PARTY FROM ANY INDEMNIFICATION OBLIGATIONS ARISING
UNDER ARTICLE VIII OR OUT OF SUCH PARTY’S FRAUD.


 


SECTION 9.3             COVENANT NOT TO COMPETE. 


 


(A) SELLER AGREES THAT, AFTER THE CLOSING, BUYER SHALL BE ENTITLED TO THE
GOODWILL AND GOING CONCERN VALUE OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY AND TO
PROTECT AND PRESERVE THE SAME TO THE MAXIMUM EXTENT PERMITTED BY LAW.  SELLER
ALSO ACKNOWLEDGES THAT ITS AND ITS SUBSIDIARIES RESPECTIVE CONTRIBUTIONS TO THE
MAMMOGRAPHY INTELLECTUAL PROPERTY HAVE BEEN UNIQUELY VALUABLE AND INVOLVE
PROPRIETARY INFORMATION THAT WOULD BE COMPETITIVELY UNFAIR TO MAKE AVAILABLE TO
ANY COMPETITOR OF THE MAMMOGRAPHY BUSINESS.  FOR THESE AND OTHER REASONS AND AS
AN INDUCEMENT TO BUYER TO ENTER INTO THIS AGREEMENT, SELLER, ON BEHALF OF ITSELF
AND ITS SUBSIDIARIES, AGREES THAT FOR A PERIOD OF FIVE YEARS FOLLOWING THE
CLOSING DATE NEITHER SELLER NOR THE SUBSIDIARIES WILL, DIRECTLY OR INDIRECTLY,
FOR ITS OWN BENEFIT OR AS AGENT FOR ANOTHER, CARRY ON OR PARTICIPATE IN THE
OWNERSHIP, MANAGEMENT OR CONTROL OF, OR THE FINANCING OF, OR BE EMPLOYED BY, OR
CONSULT FOR OR OTHERWISE RENDER SERVICES TO, OR ALLOW ITS NAME OR REPUTATION TO
BE USED IN OR BY ANY OTHER PRESENT OR FUTURE BUSINESS ENTERPRISE THAT COMPETES
WITH BUYER FOR SO LONG AS BUYER OR ANY PERSON ENTITLED TO OR ACQUIRING OWNERSHIP
OF THE GOODWILL OF THE MAMMOGRAPHY INTELLECTUAL PROPERTY THROUGH BUYER CARRIES
ON A LIKE BUSINESS THEREIN, BUT IN NO EVENT MORE THAN THE SAID FIVE-YEAR PERIOD;
PROVIDED HOWEVER THAT THE FOREGOING COVENANTS SHALL NOT PROHIBIT, OR BE
INTERPRETED AS PROHIBITING, SELLER OR THE SUBSIDIARIES FROM:  (I) CONTINUING
ANYWHERE IN THE WORLD IN ANY TYPE OF BUSINESS CONDUCTED BY THE SELLER OR THE
SUBSIDIARIES ON THE DATE HEREOF, WHICH IS NOT COMPETITIVE WITH THE BUSINESS OF
THE BUYER; (II) ENTERING INTO ANY RELATIONSHIP WITH A PERSON NOT OWNED, MANAGED,
OPERATED OR CONTROLLED BY SELLER OR THE SUBSIDIARIES FOR PURPOSES UNRELATED TO
THE MAMMOGRAPHY

 

48

--------------------------------------------------------------------------------


 


BUSINESS; AND (III) MAKING EQUITY INVESTMENTS IN PUBLICLY OWNED COMPANIES WHICH
MAY COMPETE WITH THE BUSINESS OF THE BUYER, PROVIDED SUCH INVESTMENTS DO NOT
EXCEED 5% OF THE VOTING SECURITIES OR OTHERWISE CONFER CONTROL OF ANY SUCH
COMPETITIVE BUSINESS UPON THE SELLER OR THE SUBSIDIARIES.  NOTWITHSTANDING THE
FOREGOING, NOTHING HEREIN SHALL LIMIT THE ABILITY OF THE SELLER OR ITS
SUBSIDIARIES TO SELL CONSUMABLES AS DEFINED ON SCHEDULE 9.3(A) EXCLUSIVELY FOR
USE WITH ANY MAMMOTEST PRODUCT.


 


(B) RESTRICTIONS ON SOLICITING EMPLOYEES.  IN ADDITION, TO PROTECT BUYER AGAINST
ANY EFFORTS BY SELLER OR THE SUBSIDIARIES TO CAUSE THE TRANSFERRED EMPLOYEES TO
TERMINATE THEIR EMPLOYMENT, SELLER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
AGREES THAT FOR A PERIOD OF FIVE YEARS FOLLOWING THE CLOSING DATE, SUCH PERSON
WILL NOT DIRECTLY OR INDIRECTLY (I) INDUCE ANY TRANSFERRED EMPLOYEE TO LEAVE
BUYER OR TO ACCEPT ANY OTHER EMPLOYMENT OR POSITION (INCLUDING WITH SELLER OR
ANY OF THE SUBSIDIARIES), OR (II) ASSIST ANY OTHER ENTITY IN HIRING ANY
TRANSFERRED EMPLOYEES.


 


(C) SPECIAL REMEDIES AND ENFORCEMENT.  THE PARTIES AGREE THAT A BREACH BY SELLER
OR ANY OF THE SUBSIDIARIES OF ANY OF THE COVENANTS SET FORTH IN THIS SECTION 9.3
COULD CAUSE IRREPARABLE HARM TO BUYER, THAT BUYER’S REMEDIES AT LAW IN THE EVENT
OF SUCH BREACH WOULD BE INADEQUATE, AND THAT, ACCORDINGLY, IN THE EVENT OF SUCH
BREACH, A RESTRAINING ORDER OR INJUNCTION OR BOTH MAY BE ISSUED AGAINST ANY
SELLER AND/OR ANY OF THE SUBSIDIARIES, IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES THAT ARE AVAILABLE TO BUYER.  IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING FOR INJUNCTIVE RELIEF, SELLER, ON BEHALF OF ITSELF AND EACH OF THE
SUBSIDIARIES, HEREBY WAIVES THE CLAIM OR DEFENSE THAT A REMEDY AT LAW ALONE IS
ADEQUATE AND AGREES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, TO HAVE EACH
PROVISION OF THIS SECTION 9.3 SPECIFICALLY ENFORCED AGAINST SUCH PERSON AND
CONSENTS TO THE ENTRY OF INJUNCTIVE RELIEF AGAINST SUCH PERSON ENFORCING OR
RESTRAINING ANY BREACH OR THREATENED BREACH OF THIS SECTION 9.3.


 


(D) SEVERABILITY.  IF THIS SECTION 9.3 IS MORE RESTRICTIVE THAN PERMITTED BY THE
LAWS OF ANY JURISDICTION IN WHICH BUYER SEEKS ENFORCEMENT HEREOF, THIS
SECTION 9.3 SHALL BE LIMITED TO THE EXTENT REQUIRED TO PERMIT ENFORCEMENT UNDER
SUCH LAWS.  IN PARTICULAR, THE PARTIES INTEND THAT THE COVENANTS CONTAINED IN
SECTION 9.3(A) SHALL BE CONSTRUED AS A SERIES OF SEPARATE COVENANTS, ONE FOR
EACH COUNTY AND CITY IN WHICH THE MAMMOGRAPHY BUSINESS HAS BEEN CARRIED ON AND
IN WHICH BUYER CONDUCTS A SIMILAR BUSINESS AFTER THE CLOSING DATE.  EXCEPT FOR
GEOGRAPHIC COVERAGE, EACH SUCH SEPARATE COVENANT SHALL BE DEEMED IDENTICAL IN
TERMS.  IF, IN ANY PROCEEDING, A COURT OR ARBITRATOR SHALL REFUSE TO ENFORCE ANY
OF THE SEPARATE COVENANTS, THEN SUCH UNENFORCEABLE COVENANT SHALL BE DEEMED
ELIMINATED FROM THIS SECTION 9.3 FOR THE PURPOSE OF THOSE PROCEEDINGS TO THE
EXTENT NECESSARY TO PERMIT THE REMAINING SEPARATE COVENANTS TO BE ENFORCED.  IF
THE PROVISIONS OF THIS SECTION 9.3 SHALL EVER BE DEEMED TO EXCEED THE DURATION
OR GEOGRAPHIC LIMITATIONS OR SCOPE PERMITTED BY APPLICABLE LAW, THEN SUCH
PROVISIONS SHALL BE REFORMED TO THE MAXIMUM TIME OR GEOGRAPHIC LIMITATIONS IN
SCOPE, AS THE CASE MAY BE, PERMITTED BY APPLICABLE REGULATIONS.


 


(E) SUCCESSORS AND ASSIGNS. THE PROVISIONS OF THIS SECTION 9.3 SHALL BE BINDING
UPON THE SUCCESSORS AND ASSIGNS OF THE REMAINING BUSINESS OF SELLER AND ITS
SUBSIDIARIES.

 

49

--------------------------------------------------------------------------------


 


SECTION 9.4             FINANCIAL STATEMENTS. 


 


FOLLOWING THE CLOSING, SELLER SHALL FULLY COOPERATE WITH AND ASSIST BUYER IN
OBTAINING TIMELY THE AUDITED AND OTHER FINANCIAL STATEMENTS TO THE EXTENT
REQUIRED TO BE FILED BY BUYER TO REPORT THE ACQUISITION OF THE MAMMOGRAPHY
INTELLECTUAL PROPERTY AND ANY NECESSARY ACCOUNTANTS CONSENTS, INCLUDING WITHOUT
LIMITATION PROVIDING ANY MANAGEMENT LETTERS OR OTHER ASSURANCES REASONABLY
REQUESTED BY SUCH ACCOUNTANTS IN CONNECTION THEREWITH.


 


ARTICLE X.          MISCELLANEOUS


 


SECTION 10.1           NOTICES. 


 


ALL NOTICES, REQUESTS, DEMANDS, CLAIMS AND OTHER COMMUNICATIONS HEREUNDER SHALL
BE IN WRITING.  ANY NOTICE, REQUEST, DEMAND, CLAIM OR OTHER COMMUNICATION
HEREUNDER SHALL BE DEEMED DULY DELIVERED THREE BUSINESS DAYS AFTER IT IS SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR ONE
BUSINESS DAY AFTER IT IS SENT VIA A REPUTABLE NATIONWIDE OVERNIGHT COURIER
SERVICE FOR NEXT BUSINESS DAY DELIVERY, IN EACH CASE TO THE INTENDED RECIPIENT
AS SET FORTH BELOW:


 

(a)           if to Buyer, to

 

Hologic, Inc.

35 Crosby Drive

Bedford, MA  01730-1401

Attn: Jack Cumming

Telecopy: (781) 276-0580

 

with a copy to:

 

Brown Rudnick Berlack Israels LLP

One Financial Center

Boston, MA 02111

Attn: Philip J. Flink, Esq.

Telecopy: (617) 526-5000

 

(b)           if to Seller, to

 

Fischer Imaging Corporation

12300 North Grant Street
Denver, Colorado 80241
Attn:  Harris Ravine

Telecopy: (303) 450-4335

 

50

--------------------------------------------------------------------------------


 

with a copy to:

 

Davis Graham & Stubbs LLP

1550 Seventeenth Street
Suite 500
Denver, Colorado 80202
Attn: Ronald R. Levine, II, Esq.

Telecopy: (303) 893-1379

 

Notwithstanding the foregoing, any party may send any notice, request, demand,
claim or other communication hereunder to the intended recipient at the address
set forth above using any other means (including, without limitation, personal
delivery, expedited courier, messenger service, telecopy, telex, ordinary mail
or electronic mail); provided, however, that no such notice, request, demand,
claim or other communication shall be deemed to have been duly given unless and
until it actually is received by the intended recipient.  Any party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.

 


SECTION 10.2           INTERPRETATION. 


 


(A) THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT: (I) EACH PARTY AND ITS
COUNSEL REVIEWED AND NEGOTIATED THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
HAVE CONTRIBUTED TO ITS REVISION; (II) THE RULE OF CONSTRUCTION TO THE EFFECT
THAT ANY AMBIGUITIES ARE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE
EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT; AND (III) THE TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED FAIRLY AS TO ALL PARTIES HERETO
AND NOT IN FAVOR OF OR AGAINST ANY PARTY, REGARDLESS OF WHICH PARTY WAS
GENERALLY RESPONSIBLE FOR THE PREPARATION OF THIS AGREEMENT.


 


(B) FURTHER, WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO ARTICLES OR SECTIONS,
SUCH REFERENCE SHALL BE TO AN ARTICLE OR SECTION OF THIS AGREEMENT UNLESS
OTHERWISE INDICATED.  THE TABLE OF CONTENTS, TABLE OF DEFINED TERMS AND HEADINGS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT
IN ANY WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.  THE PHRASES “THE
DATE OF THIS AGREEMENT,”  “THE DATE HEREOF,” AND TERMS OF SIMILAR IMPORT, UNLESS
THE CONTEXT OTHERWISE REQUIRES, SHALL BE DEEMED TO REFER TO JUNE 22, 2005.  THE
WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” WHEN USED HEREIN SHALL BE DEEMED IN
EACH CASE TO BE FOLLOWING BY THE WORDS “WITHOUT LIMITATION.”


 


SECTION 10.3           COUNTERPARTS. 


 


THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF WHICH SHALL
BE CONSIDERED ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN TWO OR
MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE
OTHER PARTIES, IT BEING UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME
COUNTERPART.


 


SECTION 10.4           ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES. 


 


THIS AGREEMENT (INCLUDING THE DOCUMENTS AND THE INSTRUMENTS REFERRED TO HEREIN)
(A) CONSTITUTES THE ENTIRE AGREEMENT AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT

 

51

--------------------------------------------------------------------------------


 


MATTER HEREOF, AND (B) IS NOT INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE
PARTIES HERETO ANY RIGHTS OR REMEDIES HEREUNDER; PROVIDED THAT THE
CONFIDENTIALITY AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE
CLOSING.  EACH PARTY HERETO AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT, NEITHER SELLER NOR BUYER MAKES ANY OTHER
REPRESENTATIONS OR WARRANTIES, AND EACH HEREBY DISCLAIMS ANY OTHER
REPRESENTATIONS AND WARRANTIES MADE BY ITSELF OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, FINANCIAL AND LEGAL ADVISORS OR OTHER REPRESENTATIVES, WITH
RESPECT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE OTHER OR
THE OTHER’S REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION WITH
RESPECT TO ANY ONE OR MORE OF THE FOREGOING.


 


SECTION 10.5           GOVERNING LAW AND VENUE. 


 


THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN, AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS TO BE PERFORMED WHOLLY IN SUCH STATE. 
THE PARTIES HEREBY (A) IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE CHANCERY
COURT OF THE STATE OF DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND (B) WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY
ACTION, SUIT OR PROCEEDING FOR THE INTERPRETATION OR ENFORCEMENT HEREOF, THAT IT
IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY
NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT THE VENUE THEREOF
MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH
COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH COURTS.  THE PARTIES
HEREBY CONSENT TO AND GRANT ANY SUCH COURT’S JURISDICTION OVER THE PERSON OF
SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING
OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN
THE MANNER PROVIDED IN SECTION 10.1, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED
BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.


 


SECTION 10.6           WAIVER OF JURY TRIAL. 


 


EACH OF BUYER AND SELLER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF BUYER
OR SELLER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF.


 


SECTION 10.7           ASSIGNMENT. 


 


NEITHER THIS AGREEMENT, ANY AGREEMENT, DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED PURSUANT HERETO OR IN CONNECTION WITH THE CLOSING, NOR ANY OF THE
RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER OR THEREUNDER SHALL BE ASSIGNED BY
ANY OF THE PARTIES HERETO (WHETHER BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE
PRIOR WRITTEN CONSENT OF THE

 

52

--------------------------------------------------------------------------------


 


OTHER PARTY; PROVIDED, HOWEVER, THAT BUYER MAY ASSIGN ANY OF ITS RIGHTS UNDER
THIS AGREEMENT OR IN ANY AGREEMENT, DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED PURSUANT HERETO OR IN CONNECTION WITH THE CLOSING (A) TO ONE OR MORE
BANKS OR OTHER LENDERS WHICH PROVIDE FINANCING TO BUYER FROM TIME TO TIME,
(B) TO ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS BUSINESS AND ASSETS
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND (C) TO ONE OR MORE
SUBSIDIARIES (INCLUDING SUBSIDIARIES OF SUBSIDIARIES) OF BUYER.  ANY ASSIGNMENT
IN VIOLATION OF THIS AGREEMENT SHALL BE DEEMED A BREACH HEREOF FOR WHICH BUYER
SHALL BE ENTITLED TO RETAIN ALL AMOUNTS THAT WOULD OTHERWISE BE PAYABLE BY BUYER
HEREUNDER AS LIQUIDATED DAMAGES AND NOT AS A PENALTY.  SUBJECT TO THE FOREGOING,
THIS AGREEMENT WILL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 10.8           SEVERABILITY. 


 


IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT OR THE APPLICATION THEREOF,
BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, VOID
OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT WILL CONTINUE IN FULL FORCE
AND EFFECT AND THE APPLICATION OF SUCH PROVISION TO OTHER PERSONS OR
CIRCUMSTANCES WILL BE INTERPRETED SO AS REASONABLY TO EFFECT THE INTENT OF THE
PARTIES HERETO.  THE PARTIES FURTHER AGREE TO REPLACE SUCH VOID OR UNENFORCEABLE
PROVISION OF THIS AGREEMENT WITH A VALID AND ENFORCEABLE PROVISION THAT WILL
ACHIEVE, TO THE EXTENT POSSIBLE, THE ECONOMIC, BUSINESS AND OTHER PURPOSES OF
SUCH VOID OR UNENFORCEABLE PROVISION.


 


SECTION 10.9           SUBSIDIARIES. 


 

To the extent that any of the Mammography Intellectual Property is owned by a
subsidiary of Seller, Seller hereby represents and warrants that it has so
indicated in the applicable Seller Disclosure Schedule, and that all
representations, warranties, covenants and agreements set forth herein (other
than Section 2.1 or if the context otherwise requires) shall refer to Seller and
such subsidiaries taken as a whole.  Seller further covenants and agrees that
all such items of the Mammography Intellectual Property shall be sold to the
Buyer hereunder as if owned by Seller and that Seller shall cause each such
subsidiary to execute and deliver such bills of sale and other instrument of
transfer as Buyer may reasonably request to transfer title to such items of the
Mammography Intellectual Property as contemplated by this Agreement.

 

[Remainder of page intentionally blank]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and Seller have caused this Agreement to be signed by
their respective officers thereunto duly authorized as of the date first written
above.

 

 

FISCHER IMAGING CORPORATION

 

 

 

 

 

By:

/s/ Harris Ravine

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

HOLOGIC, INC.

 

 

 

 

 

By:

/s/ Glenn P. Muir

 

 

 

Title:

Executive Vice President

 

54

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A-Bill o Sale

Exhibit B-1 Patent Assignment

Exhibit B-2 Trademark Assignment

Exhibit C-Loan Agreement

Exhibit C-1 Security Agreement

Exhibit C-2 Patent Security Agreement

Exhibit C-3 Trademark Security Agreement

Exhibit C-4 Promissory Note

Exhibit D-Opinions to be given by Graham, Davis and Faegre & Benson

Exhibit E-Opinions to be given by Brown Rudnick Berlack Israels LLP

 

LIST OF SCHEDULES

 

Schedule 1.1(iii)-Excluded Software

Seller Disclosure Schedules-Schedules 2.02-2.16

Schedule 4.1(a)-Covenants Regarding Maintenance of Mammography Intellectual
Property

Schedule 5.9-Post Closing Contractual Arrangements

Schedule 5A.1-Licensed Intellectual Property

Schedule 5A.1(d)-RE&S Products

Schedule 6.2(c)-Third Party Consents

Schedule 9.3(a)-Definition of Consumables

 

1

--------------------------------------------------------------------------------